EXECUTION VERSION



PURCHASE AGREEMENT


by and among
    
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
CARIBBEAN ASSET HOLDINGS, LLC


ATN VI HOLDINGS, LLC


and
ATLANTIC TELE-NETWORK, INC.
Dated as of September 30, 2015





42185384v.30

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS..................................................................................................
1
Section 1.01
Definitions............................................................................................
1
Section 1.02 Cross-References to Other Defined Terms
........................................ 12


ARTICLE 2
TRANSACTION.............................................................................................
14
Section 2.01 Acquisition of Membership Interest
.................................................. 14
Section 2.02 Purchase
Price....................................................................................
14
Section 2.03
Escrow................................................................................................
16
Section 2.04 The
Closing........................................................................................
16
Section 2.05 Purchase Price
Adjustments............................................................... 17
Section 2.06 Withholding
Rights............................................................................
19


ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLERS.......... 19
Section 3.01 Organization and
Qualification.......................................................... 19
Section 3.02 Interests Owned
.................................................................................
20
Section 3.03
Authority............................................................................................
21
Section 3.04 Compliance with Laws
...................................................................... 22
Section 3.05 Advisory and Other Fees
................................................................... 23
Section 3.06 Taxes
..................................................................................................
23
Section 3.07
Litigation............................................................................................
24
Section 3.08 Financial Statements; Indebtedness
................................................... 24
Section 3.09 Transactions with Related Persons
.................................................... 25
Section 3.10 Real Properties
...................................................................................
25
Section 3.11 Tangible Personal Property; Facilities
............................................... 27
Section 3.12 Intellectual
Property...........................................................................
28
Section 3.13 Contracts
............................................................................................
28
Section 3.14 Insurance
............................................................................................
30
Section 3.15 Permits
...............................................................................................
31
Section 3.16 Employee Benefit
Plans..................................................................... 33
Section 3.17 Labor
Matters.....................................................................................
35
Section 3.18 Environmental
Matters.......................................................................
36
Section 3.19 Books and Records
............................................................................ 37
Section 3.20 Absence of Certain
Events................................................................. 37
Section 3.21 Accounts
Receivable..........................................................................
39
Section 3.22 Business Names and Addresses
......................................................... 39
Section 3.23 Bank Accounts
...................................................................................
39
Section 3.24
Solvency.............................................................................................
39
Section 3.25 Privacy and Data Security Matters
.................................................... 40
Section 3.26 Plan of
Record....................................................................................
40
Section 3.27 No Other Representations and
Warranties......................................... 40


ARTICLE 4 BUYER AND BUYER PARENT UNCONDITIONAL GUARANTY ...... 40
Section 4.01
Guaranty.............................................................................................
40

- i -
42185384v.30

--------------------------------------------------------------------------------

Page



ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER
AND BUYER PARENT
...................................................................................................
41
Section 5.01 Existence and Power
.......................................................................... 41
Section 5.02 Organizational
Authorization............................................................. 41
Section 5.03 Governmental Authorization
............................................................. 41
Section 5.04
Noncontravention...............................................................................
42
Section 5.05 Buyer’s Qualification to Hold Permits
.............................................. 42
Section 5.06 Sufficient Funds
.................................................................................
42
Section 5.07 Purchase for
Investment.....................................................................
42
Section 5.08 Actions and
Proceedings....................................................................
42
Section 5.09 Finder’s
Fees......................................................................................
42
Section 5.10
Solvency.............................................................................................
43
Section 5.11 Acknowledgment by the Buyer and Buyer
Parent............................. 43
Section 5.12 No
Reliance........................................................................................
44


ARTICLE 6 COVENANTS OF THE SELLERS
.............................................................. 45
Section 6.01 Conduct of the Company
................................................................... 45
Section 6.02 Buyer Access; Financial
Statements.................................................. 49
Section 6.03 Notice; Supplemental
Disclosure....................................................... 51
Section 6.04 Acquisition Proposals
........................................................................ 51
Section 6.05 Real Estate Matters
............................................................................ 52


ARTICLE 7 COVENANTS OF THE BUYER
.................................................................. 53
Section 7.01 Confidentiality
...................................................................................
53
Section 7.02 Seller
Access......................................................................................
53


ARTICLE 8 ADDITIONAL COVENANTS OF THE
PARTIES.................................... 53
Section 8.01 Commercially Reasonable Efforts; Further Assurances
.................... 53
Section 8.02 Further Cooperation; Required
Actions............................................. 54
Section 8.03 Alternative Transaction Structure
...................................................... 56
Section 8.04 Public Announcements
...................................................................... 57
Section 8.05 Transfer Taxes
...................................................................................
57
Section 8.06 Disclosure
Generally..........................................................................
57
Section 8.07 Straddle Period Taxes
........................................................................ 57
Section 8.08 Tax
Returns........................................................................................
58
Section 8.09 Allocation
Statement..........................................................................
58
Section 8.10 Asset Purchase Reporting
.................................................................. 59


ARTICLE 9 CONDITIONS TO CLOSING
...................................................................... 59
Section 9.01 Conditions to the Buyer’s
Obligations............................................... 59
Section 9.02 Conditions to the Sellers’ Obligations
............................................... 62
ARTICLE 10
TERMINATION.............................................................................................
63
Section 10.01
Termination........................................................................................
63
Section 10.02 Effect of
Termination.........................................................................
64

- ii -
42185384v.30

--------------------------------------------------------------------------------

Page



ARTICLE 11
INDEMNIFICATION....................................................................................
64


Section 11.01 Survival
Period...................................................................................
64
Section 11.02
Indemnification..................................................................................
64
Section 11.03 Limitations
.........................................................................................
66
Section 11.04 Indemnification Procedure as to Third Party
Claims......................... 66
Section 11.05 Non-Third Party
Claims..................................................................... 68
Section 11.06 Adjustments; Subrogation; Regarding the Net Working Capital
Amount
..............................................................................................
69
Section 11.07 Surviving Company
........................................................................... 70
Section 11.08 Limitation of Recourse
...................................................................... 70


ARTICLE 12 MISCELLANEOUS
.......................................................................................
70
Section 12.01 Notices
...............................................................................................
70
Section 12.02 Amendments and Waivers
................................................................. 72
Section 12.03 Construction; Severability
................................................................. 72
Section 12.04 Expenses
............................................................................................
73
Section 12.05 Successors and
Assigns...................................................................... 73
Section 12.06 Governing Law
..................................................................................
73
Section 12.07 Jurisdiction; Venue
............................................................................ 73
Section 12.08 Waiver of Jury
Trial...........................................................................
74
Section 12.09 Specific Performance, Remedies Not Exclusive
............................... 74
Section 12.10 Prevailing
Party..................................................................................
74
Section 12.11 Counterparts; Third Party Beneficiaries
............................................ 74
Section 12.12 Entire Agreement
...............................................................................
74













- iii -
42185384v.30

--------------------------------------------------------------------------------




INDEX OF EXHIBITS
Exhibit A
−    Escrow Agreement

Exhibit B
−    Loan Agreement

Exhibit C
−    Security Agreement

Exhibit D
−    Buyer Parent Guaranty

Exhibit E
−    Subsidiary Guaranty

Exhibit F
−    Secured Promissory Note

Exhibit G
−    Subordination Agreement

Exhibit H
−    Assignment of Membership Interest

Exhibit I
−    Union Contract Extension

Exhibit J
−    FTI Letter Agreement

Exhibit K
−    FTI Transition Management Services Agreement



INDEX OF SCHEDULES
Schedule 1.A
Excluded Assets

Schedule 1.B
Net Working Capital

Schedule 1.C
Rate Adjustment

Schedule 1.D
Closing Pension/OPEB Shortfall

Schedule 3.01(a)
Seller Entities’ Jurisdictions of Incorporation/Formation

Schedule 3.02(a)
Seller Entities’ Equity Ownership

Schedule 3.02(c)
Voting and Non-Voting Stock or Equity Interests

Schedule 3.02(e)
Seller Entities’ Options

Schedule 3.03(c)
Notices, Consents and Approvals

Schedule 3.04
Compliance with Laws

Schedule 3.06
Taxes

Schedule 3.07
Litigation

Schedule 3.08(a)
Financial Statements

Schedule 3.08(c)
Other Liabilities

Schedule 3.08(d)
Closing Indebtedness

Schedule 3.09(a)
Affiliate Transactions

Schedule 3.09(b)
Affiliate Indebtedness to the Company

Schedule 3.10(a)
Owned Real Property

Schedule 3.10(b)
List of Real Property Leases

Schedule 3.10(c)(i)
Valid Leasehold Interests

Schedule 3.10(c)(ii)
Subleases

Schedule 3.10(c)(iii)
Tenancy Agreements

Schedule 3.10(d)(i)
Real Estate Permits

Schedule 3.10(d)(ii)
Leases Requiring Consent

Schedule 3.10(e)
Conditions

Schedule 3.11
Tangible Personal Property

Schedule 3.12(a)
List of Intellectual Property

Schedule 3.12(c)
Intellectual Property Infringement


- iv -
42185384v.30

--------------------------------------------------------------------------------




Schedule 3.13
List of Company Contracts

Schedule 3.14(a)
List of Insurance Policies

Schedule 3.14(b)
List of Claims

Schedule 3.14(c)
Termination/Lapse of Insurance Policies

Schedule 3.15(a)
List of Permits

Schedule 3.15(b)
Status of Permits

Schedule 3.16(a)
Employee Benefit Plans

Schedule 3.16(d)
Noncompliant Employee Benefit Plans

Schedule 3.16(e)
Employee Benefit Plans Subject to ERISA Title IV

Schedule 3.16(g)
Employee Benefit Plans Providing Retiree Health & Welfare Benefits

Schedule 3.16(j)
Outstanding Company Contributions to Employee Benefit Plans

Schedule 3.16(k)
Foreign Employee Benefit Plan

Schedule 3.17(b)
Labor Complaints

Schedule 3.17(c)
Collective Bargaining Agreements

Schedule 3.18
List of Environmental Permits

Schedule 3.20
Events Outside Ordinary Course of Business

Schedule 3.21
Accounts Receivable

Schedule 3.21(b)
Uncollectable Accounts Receivable

Schedule 3.22
List of Business Names and Addresses

Schedule 3.23
List of Bank Accounts

Schedule 3.25
Privacy and Data Security Matters

Schedule 5.04
Potential Contravention

Schedule 5.05
Permit Qualifications

Schedule 6.01
Conduct of the Company

Schedule 6.01(a)(ii)
Budget

Schedule 6.01(a)(vii)
Metrics

Schedule 6.01(a)(x)
Required Conduct

Schedule 6.01(b)(xx)
Tax Matters

Schedule 9.01(c)
Governmental and Third Party Consents

Schedule 9.01(r)     Renewed Permits



- v -
42185384v.30

--------------------------------------------------------------------------------




PURCHASE AGREEMENT
THIS PURCHASE AGREEMENT (this “Agreement”) is entered into to be effective as of
September 30, 2015, by and among Caribbean Asset Holdings, LLC, a Delaware
limited liability company (the “Company”), National Rural Utilities Cooperative
Finance Corporation, a member-owned, nonprofit financing cooperative
incorporated under the laws of the District of Columbia, and the sole member of
the Company (the “Parent” and, together with the Company, the “Sellers”), ATN VI
Holdings, LLC, a Delaware limited liability company (“Buyer”), and Atlantic
Tele-Network, Inc., a Delaware corporation and parent corporation of Buyer
(“Buyer Parent”). Unless otherwise provided, capitalized terms used herein are
defined, or the definitions cross-referenced, in Article 1 below.
PRELIMINARY STATEMENTS
A.    The Company, through its ownership of operating Subsidiaries, is in the
business of marketing, selling and providing wireless and wireline
telecommunications, broadband (including data transmission via undersea cable),
video programming services, hosting, storage, VOIP and managed services
throughout the United States Virgin Islands, British Virgin Islands and Sint
Maarten, a constituent country of the Kingdom of the Netherlands (the
“Business”).
B.    The Buyer wishes to acquire the Business from the Parent by purchasing all
of the issued and outstanding right, title and interest in and to the member
interests in the Company, and Parent desires to sell the Business to the Buyer
by the sale of all such member interests in the Company, on the terms and
subject to the conditions of this Agreement.
C.    In connection with the transactions contemplated hereby and as a condition
to the consummation thereof, the Company shall, or cause its direct or indirect
Subsidiary to, sell, assign, transfer and convey to a third party all right,
title and interest in and to the Excluded Assets (such transactions, each, a
“Divestiture” and collectively, the “Divestitures”).
D.    In connection with the transactions contemplated hereby, Buyer Parent and
FTI Consulting, Inc. (“FTI”) have entered into a letter agreement, attached
hereto as Exhibit J (the “FTI Letter Agreement”), concerning, among other
things, transition management services which may be provided by FTI to Buyer,
the Company and Seller Entities after the Closing on the terms and subject to
the conditions set forth in the form of transition management services agreement
attached hereto as Exhibit K (the “FTI Transition Management Services
Agreement”).
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Article 1
DEFINITIONS

42185384v.30

--------------------------------------------------------------------------------




Section 1.01     Definitions. The following terms, as used in this Agreement and
the Exhibits and Schedules hereto, have the following meanings:
“Action” means any suit, litigation, hearing, examination, inquiry,
investigation, audit, arbitration, cause of action, claim, complaint, criminal
prosecution, governmental or other administrative proceeding, whether at law or
at equity, before or by any Governmental Authority, arbitrator or other
tribunal.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, that (i) for purposes of Section 3.06, Section 3.09, Section
3.13(o), Section 3.13(r), Section 11.02 and the definition of “Related Person”,
National Cooperative Services Corporation, RTFC and the directors, officers and
employees of such cooperatives and of Parent shall be deemed to be Affiliates of
the Sellers or the Seller Entities, and (ii) for all other purposes of this
Agreement, none of National Cooperative Services Corporation, RTFC or the
directors, officers or employees of such cooperatives or of Parent shall be
deemed to be Affiliates of the Sellers or the Seller Entities. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of a
Person, whether through the ownership of securities or partnership or other
ownership interests, by contract or otherwise.
“Anti-Corruption Laws” means any Applicable Laws in the Territory related to
combating bribery and corruption, including the Foreign Corrupt Practices Act of
1977.
“Anti-Terrorism and Anti-Money Laundering Laws” means any Applicable Laws in the
Territory related to terrorism or money laundering, including: the Executive
Order and statutes authorizing the establishment of trade and economic sanctions
programs enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the Bank Secrecy Act of 1970 and the USA PATRIOT Act of 2001.
“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, licensing requirement, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated, applied or enforced by a Governmental
Authority that is binding upon or applicable to such Person or its assets or
properties, as amended unless expressly specified otherwise; and “Applicable Tax
Law” means Applicable Law relating to Taxes.
“Auction” means the broadcast incentive auction to be conducted by the FCC under
Section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012.
“Available Cash” means the aggregate amount of cash and cash equivalents
(including bank deposits) as reflected in the Company’s and the Seller Entities’
bank statements and certificates of deposit less escrowed amounts or other
restricted cash balances and less the amounts of any unpaid checks, drafts and
wire transfers issued on or prior to the date of determination, calculated in
accordance with GAAP and consistent with the preparation of the Latest Balance
Sheet. For the

- 2 -
42185384v.30

--------------------------------------------------------------------------------




avoidance of doubt, Available Cash shall (a) be calculated net of issued but
uncleared checks and drafts, (b) include cash, checks and drafts deposited or on
hand to be deposited for the accounts of the Company and the Seller Entities,
and (c) be calculated net of overdrawn accounts.
“Bonneville Matter” means the dispute raised by the Sellers with Bonneville
Group Virgin Islands, a construction company based in Puerto Rico, for the
overcharge of materials and labor and the scope of work performed with respect
to the installation of telecommunications fiber optic cables in the U.S. Virgin
Islands pursuant to five (5) contracts between the parties, including addendums
and supplemental documents thereto, which contracts consist of (a) the June 17,
2011 contract, (b) the June 21, 2011 contract, (c) the October 13, 2011
contract, (d) the August 30, 2010 contract and (e) the September 5, 2008
contract.
“BT&P” means the Bureau Telecommunications and Post St. Maarten.
“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in the State of New York or Commonwealth of
Massachusetts are authorized or required by Applicable Law to close.
“BVI Ministry” means the British Virgin Islands Ministry of Communications and
Works.
“Closing Indebtedness” means an amount equal to the unpaid principal amount of,
all interest on, all premiums, penalties or fees, if any, and all other costs,
expenses and other amounts owed to any Person or other Liabilities as of the
Closing in respect of Indebtedness (excluding pre-billed customer services).
“Closing Pension/OPEB Shortfall” means, with respect to each Pension/OPEB Plan,
the excess, if any, of the aggregate value of the benefits accrued under such
Pension/OPEB Plan as of the Closing Date, over the fair value, determined as of
the Closing Date, of the assets held in segregated trusts, escrow accounts,
rabbi trusts, insurance contracts or other funding mechanisms established or
maintained by the Company or a Seller Entity for the purpose of funding the
liabilities under such Pension/OPEB Plan. The Closing Pension/OPEB Shortfall for
each Pension/OPEB Plan shall be jointly determined by the plan’s enrolled
actuary and by Deloitte & Touche LLP in accordance with Accounting Standards
Codification (ASC) Topic 715 based on the RP-2014 mortality table, the MP-2014
projection scale, subject to the immediately following four sentences, other
assumptions as detailed in Schedule 1.D, and other reasonable plan assumptions.
The actuarial assumptions included in Schedule 1.D are based on economic and
demographic conditions as of the date of this Agreement. To the extent there are
changes in economic and demographic conditions between the date of this
Agreement and the Closing Date, the assumptions will be reviewed by both the
plan’s enrolled actuary and by Deloitte & Touche LLP to ensure that they are
still appropriate as of the Closing Date. If not, the plan’s enrolled actuary
and Deloitte & Touche LLP will cooperate in good faith to make appropriate
changes in the assumptions at such time. The discount rate for each of the
Pension/OPEB Plans will be determined as of the Closing Date using the same
method used to determine the unfunded benefit obligations under such
Pension/OPEB Plan for purposes of the Company’s financial statements for the
fiscal year ended May 31, 2015.

- 3 -
42185384v.30

--------------------------------------------------------------------------------




“CoBank” means CoBank ACB, as administrative agent and lender to Buyer Parent,
or any successor or assign thereof.
“Code” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular Code section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.
“Communications Laws” means, collectively, the Communications Act of 1934, as
amended, and the rules and regulations promulgated by the FCC under the
foregoing, as in effect from time to time.
“Communications Permits” means all Permits issued or granted by a Communications
Regulatory Authority that are held by the Company or a Seller Entity.
“Communications Regulatory Authority” means any Governmental Authority having
the regulatory, administrative or licensing authority over the operations or
assets of the Company or a Seller Entity in any given jurisdiction, including,
without limitation, the FCC, the PSC, the BVI Ministry, the BT&P, and the Sint
Maarten Ministry, and, in each case, any successor authority.
“Communications Regulatory Authority Consent” means the grant by any
Communications Regulatory Authority of its consent, where required or advisable
by legal counsel (including the consent of the Sint Maarten Ministry), to the
assignment of a Communications Permit or the transfer of control of a
Communications Permit or a Seller Entity holding a Communications Permit, in
each case, in connection with the transactions contemplated hereby, including
the sale of the Membership Interest to Buyer.
“Competition Laws” means Applicable Laws regulating antitrust, anti-monopoly,
trade practices and other anti-competitive conduct; provided, however, that
“Competition Laws” shall not be deemed to include the Communications Act of
1934, as amended, 47 U.S.C. § 254(e).
“Contract” means any contract, agreement, license, lease, instrument,
arrangement or other understanding, including purchase orders and invoices,
whether written or oral, and all amendments, modifications and supplements
thereto.
“Copyleft License” means any license that requires, as a condition of use,
modification or distribution of a work of authorship, that such work of
authorship or derivative works thereof be made available free of charge under
such license, and that, in the case of software, be made available in source
code form, or under terms that allow such software to be reverse engineered.
Copyleft Licenses include without limitation the GNU General Public License, the
GNU Lesser General Public License, the Mozilla Public License, the Common
Development and Distribution License, the Eclipse Public License, and all
Creative Commons “sharealike” licenses.
“Environmental Laws” means Applicable Laws concerning pollution or protection of
the environment or human health and safety, including, but without limitation,
Applicable Laws relating to the generation, handling, transportation, treatment,
storage, disposal, distribution, labeling,

- 4 -
42185384v.30

--------------------------------------------------------------------------------




discharge, emission, release, threatened release, control, mitigation, or
remediation of any Hazardous Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Account” means the account established by the Escrow Agent to hold the
Escrow Amount, and any earnings thereon, pursuant to the Escrow Agreement.
“Escrow Agent” means JPMorgan Chase Bank, N.A.
“Escrow Agreement” means the Escrow Agreement, in the form of Exhibit A, to be
entered into between the Buyer, Parent and the Escrow Agent effective as of the
Closing Date.
“Excluded Assets” means (a) all of the equity interests and assets of Group
B-200, Inc., (b) the real property owned by Virgin Islands Telephone Corporation
listed on Schedule 3.10(a) as the “Sunny Isle Property,” and (c) the other
assets set forth on Schedule 1.A.
“FCC” means the United States Federal Communications Commission.
“Filing” means any registration, petition, statement, application, schedule,
form, declaration, notice, notification, report, submission or information or
other filing.
“Final Order” means action by a Governmental Authority which has not been
vacated, reversed, set aside, annulled or suspended and as to which: (a) no
request for stay by such authority of the action is pending, no such stay is in
effect, and, if any deadline for filing any such request is designated by
statute or regulation, it has passed; (b) no petition for rehearing or
reconsideration of the action is pending before such Governmental Authority, and
the time for filing any such petition has passed; (c) such Governmental
Authority does not have the action under reconsideration on its own motion and
the time for such reconsideration has passed; and (d) no appeal to a court, or
request for stay by a court, of such Governmental Authority’s action is pending
or in effect, and, if any deadline for filing any such appeal or request is
designated by statute or rule, it has passed.
“Financing” means the financing of the Purchase Price by RTFC in the amount and
on the terms and conditions set forth in the Financing Documents.
“Financing Documents” means the Loan Agreement by and between Buyer, the Company
and RTFC, the Security Agreement by and between Buyer, the Company, RTFC and the
other parties thereto, the Guaranty made by Buyer Parent in favor of RTFC, the
Guaranty made by the subsidiaries of the Company in favor of RTFC, the Secured
Promissory Note with Buyer and the Company as borrowers in favor of RTFC, and
the Subordination Agreement, substantially in the forms of Exhibits B, C, D, E,
F and G, respectively.
“GAAP” means United States generally accepted accounting principles,
consistently applied.

- 5 -
42185384v.30

--------------------------------------------------------------------------------




“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Hazardous Substances” means any substance, material or waste the presence, use,
handling, storage or disposal of which is regulated, prohibited or restricted
under Environmental Laws, including, but without limitation: (1) petroleum and
its by-products, asbestos or asbestos-containing material, polychlorinated
biphenyls, mold, radon and lead-based paint and (2) any material or substance
which is defined by Environmental Laws as a “hazardous waste,” “hazardous
substance,” “hazardous material,” “restricted hazardous waste,” “industrial
waste,” “solid waste,” “contaminant,” “pollutant,” “special waste,” “toxic
material,” “toxic waste” or “toxic substance.”
“Plan of Record Adjustment” means the aggregate amount, if any, calculated in
accordance with Part 1 of the Plan of Record on the basis of the average costs
and Closing Count, in each case in connection with the Reduction.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.
“Plan of Record” means that certain schedule executed and delivered by Buyer and
Sellers as of the date of this Agreement setting forth, among other things, (a)
in Part 1 thereof, the manner in which the Plan of Record Adjustment, if any,
shall be calculated, (b) in Part 2 thereof, average costs underlying the
calculation set forth in Part 1, (c) in Part 3 thereof, targeted cost reductions
and a mutually agreed upon permissible variance therefrom, and (d) in Part 4
thereof, detailed supporting information underlying the average costs contained
in Part 2.
“Income Tax” means any federal, state, local or non-U.S. income tax measured by
or imposed on net income, including any interest, penalty, or addition thereto,
whether disputed or not.
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.
“Indebtedness” means all aggregate obligations of the Company and the Seller
Entities (including all obligations in respect of principal, accrued interest,
penalties, fees and premiums) (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar Contracts,
(c) for the deferred purchase price of property, goods or services (other than
any trade accounts payable of the Business or other items as and to the extent
actually included as current Liabilities in the calculation of the Net Working
Capital amount, but including any deferred purchase price Liabilities, earnouts,
contingency payments, installment payments, seller notes, promissory notes, or
similar Liabilities, in each case, related to past acquisitions by the Company
or any Seller Entity and, for the avoidance of doubt, in each case, whether or
not contingent), (d) under capital leases (in accordance with GAAP), (e) in
respect of deferred compensation for services, (f) in respect of severance,
change of control payments, stay bonuses, retention bonuses, success bonuses,
and other bonuses and similar Liabilities payable in connection with the
transactions contemplated hereby), (g) obligations and/or Contracts relating to
hedging, interest rate protection, swaps, collar

- 6 -
42185384v.30

--------------------------------------------------------------------------------




agreements and similar arrangements, and (h) in the nature of guarantees of the
obligations described in clauses (a) through (g) above of any other Person.
“Knowledge” when used in the phrase “to the Knowledge of the Sellers” or similar
phrases means, and shall be limited to, (i) the current, actual knowledge and
awareness of Shawn O’Donnell, Mark Fortin, Matt Muckelbauer and Pam Schaard
after inquiry of each of the Persons reporting directly to them with positions
of Vice President and above at the Seller Entities (including, at a minimum,
each of Debra Thomas Smith, Michael McHale, Jennifer Matarangas-King and
Nathania Bates) and responsibility for the subject matter in question, and (ii)
the current, actual knowledge and awareness of Luanne Hodge and Beulah Jonis
without inquiry of any of the Persons reporting to them.
“Liabilities” means any and all Indebtedness, liabilities, commitments and
obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, direct or indirect, determined, determinable or
otherwise, whenever or however arising (including whether arising out of any
contract or tort or whether based on negligence or strict liability) and whether
or not the same would be required by GAAP to be reflected in financial
statements or disclosed in the notes thereto.
“Lien” means, with respect to any asset, any lien, pledge, charge, claim,
security interest, mortgage, easement, equitable interest, right of possession,
lease or tenancy, infringement, encroachment, hypothecation, restriction,
assignment or other encumbrance of any kind, including any right of first
refusal, option or similar right providing for the purchase, disposition or
acquisition thereof, conditional sale agreement, preemptive right, community
property interest, impediment or exception to title, reservation of right,
limitation or impairment of use, imperfection of title, attachment, easement,
any restriction on the transfer of any asset, any restriction on the receipt of
any income derived from any asset, any restriction on the use of any asset and
any restriction on the possession, exercise or transfer of any other attribute
of ownership of any asset (including any agreement to give any of the
foregoing).
“Losses” means any and all actions, claims, Liabilities, damages, losses,
penalties, awards, settlements, judgments, charges, expenses and costs,
including any interest, penalties, fines, reasonable legal, accounting and other
professional fees directly related thereto and reasonable expenses incurred in
the investigation, collection, prosecution, determination and defense of such
Losses, that is incurred or suffered by a specified Person; provided, however,
that Losses will not include any indirect, consequential, special or punitive
damages or any damages or liability for lost profits or the like or based on
multiple of profits, multiple of cash flow or similar valuation methodology,
except to the extent (a) awarded by a court or other authority of competent
jurisdiction to an unaffiliated third party in any Third Party Claim, or (b)
arising from intentional or willful misrepresentation of facts that constitutes
common law fraud under Applicable Laws.
“Material Adverse Effect” means any event, change, development, circumstance or
condition that, individually or in the aggregate, has had or would reasonably be
expected to have (a) a material adverse effect on the business, assets,
properties, liabilities, results of operations or financial condition of the
Company and the Seller Entities, taken as a whole, or (b) a material adverse
effect on the ability of the Sellers to consummate the transactions contemplated
by this Agreement,

- 7 -
42185384v.30

--------------------------------------------------------------------------------




other than, in the case of clause (a) only: (i) changes to the
telecommunications, video programming or media services industries or the
markets in which the Business operates that are not unique to the Business,
(ii) the announcement or disclosure of the transactions contemplated herein,
(iii) general economic, regulatory or political conditions or changes,
(iv) changes in or the condition of financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (v) military action or any act of terrorism, (vi) changes
in law or GAAP after the date hereof, (vii) compliance with the express terms of
this Agreement or any express request of the Buyer or Buyer Parent (other than
in respect of any requirement to operate in the ordinary course of business),
(viii) a flood, hurricane, earthquake or other natural disaster, (ix) the
failure of any Seller Entity to meet or achieve the results set forth in any
internal projection (it being understood that the facts or occurrences giving
rise or contributing to such failure that are not otherwise excluded from the
definition of “Material Adverse Effect” may be taken into account in determining
whether there has been a “Material Adverse Effect”), (ix) any matter set forth
in the Schedules to the extent existing as of the date of this Agreement and
expressly set forth in the Schedules, (x) changes in rates for residential and
business customers of the Business pursuant to a Final Order by the PSC with
respect to the Rate Case, (xi) changes directly and proximately resulting from
the Reduction, or (xii) any suit, action or proceeding arising out of or in
connection with this Agreement or the transactions contemplated hereby (provided
that the existence of any such suit, action or proceeding may nonetheless
constitute the breach of a representation or warranty or the failure of a
condition precedent to a party’s obligation to perform hereunder); provided,
that, in the case of clauses (i), (iii), (iv), (v), (vi) and (viii), such change
does not disproportionately affect the Company, the Seller Entities or the
Business compared to third parties.
“Material Adverse Regulatory Event” means the imposition by the FCC of a
spectrum-related condition or divestment as a requirement to its approval of the
Buyer’s purchase of the Membership Interest and operation of the Business, which
would curtail the network or services of Buyer Parent or its Affiliate, Choice
Communications, LLC, a U.S. Virgin Islands limited liability company, in the
United States Virgin Islands as in effect on the date of this Agreement.
“Metrics” means the quality of service and other standards applicable to the
Business and set forth in Schedule 6.01(a)(vii).
“Net Working Capital” means, subject to the exceptions and qualifications, if
any, set forth on Schedule 1.B, the difference of (a) all consolidated current
assets of the Business (excluding Available Cash), minus (b) all consolidated
current Liabilities of the Business (excluding each of any deferred revenue,
Closing Indebtedness and Closing Transaction Costs, if any). The foregoing shall
be determined from the consolidated balance sheet of the Company in accordance
with GAAP (except as otherwise provided in the immediately preceding sentence),
consistent with the preparation of the Latest Balance Sheet.
“Net Working Capital Amount” means the Net Working Capital of the Company as of
the close of business on the Closing Date.
“Open Source License” means any license meeting the Open Source Definition (as
promulgated by the Open Source Initiative) or the free Software Definition (as
promulgated by the

- 8 -
42185384v.30

--------------------------------------------------------------------------------




Free Software Foundation), or any substantially similar license, including but
not limited to any license approved by the Open Source Initiative or any
Creative Commons License. For avoidance of doubt, Open Source Licenses include
without limitation Copyleft Licenses.
“Open Source Software” means any software subject to an Open Source License.
“ordinary course of business” means the ordinary course of business, consistent
with past practice in both nature and amount.
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, limited liability company agreement,
certificate of limited partnership, partnership agreement, and all other similar
documents, instruments or certificates executed, adopted, or filed in connection
with the creation, formation, or organization of a Person, including any
amendments thereto.
“Pension/OPEB Plan” means each of (a) the Innovative Communications Corp.
Consolidated Pension Plan (the “iCC Pension Plan”), (b) the Virgin Islands
Telephone Corporation Pension Plan for Hourly Employees (the “VITELCo Pension
Plan”), (c) the Innovative Communications Corp. and Virgin Islands Telephone
Corp. Salaried Employees Postretirement Benefits Plan (the “Salaried
Postretirement Plan”), and (d) the Innovative Communications Corp. and Virgin
Islands Telephone Corp. Bargaining Unit Employees Postretirement Plan (the
“Hourly Postretirement Plan”).
“Permits” means all permits, approvals, consents, licenses, concessions or other
rights granted by any Governmental Authority (including any Communications
Regulatory Authority) that are necessary for the lawful ownership and operation
of the assets of a Seller Entity or other lawful conduct of the Business as
currently conducted.
“Permitted Liens” means any (a) Liens in respect of Taxes not yet due and
payable or that are being contested in good faith by appropriate proceedings or
which can be paid currently with no penalty and, in either case, for which
adequate reserves are reflected in the Financial Statements in accordance with
GAAP; (b) mechanics’, carriers’, workmen’s, repairmen’s, statutorily imposed or
other like Liens arising or incurred in the ordinary course of business of the
Business for sums not yet due that are not material in amount and do not
materially detract from the value of or materially impair the existing use of
the property affected by such Lien, or for which appropriate reserves are
reflected in the Financial Statements in accordance with GAAP, which shall not
be individually or in the aggregate greater than $100,000 (or, with the Buyer’s
consent, which shall not be unreasonably withheld or delayed, such greater
amount); (c) Liens arising under original purchase price conditional sales
Contracts and equipment leases with third parties that are Contracts entered
into in the ordinary course of business of the Business which conditional sales
Contracts or equipment leases involve less than $100,000 individually or in the
aggregate or which are identified in subsection (q) of Schedule 3.13;
(d) statutory or common law Liens to secure sums not yet do to landlords,
sublandlords, licensors or sublicensors under any Real Property Lease that are
expressly set forth in such lease; (e) survey exceptions, imperfections of
title, Liens or other title matters affecting any personal or real property that
do not, individually or in the aggregate,

- 9 -
42185384v.30

--------------------------------------------------------------------------------




adversely affect the continued use of the encumbered property for the purposes
for which such property is currently being used; (f) with respect to real
property, zoning, building codes and other Applicable Law regulating the use or
occupancy of such real property or the activities conducted thereon that are
imposed by any Governmental Authority having jurisdiction over such real
property, but only to the extent such Liens do not impair or hinder the ordinary
course of business of the Business or adversely affect the continued use of the
encumbered property for the purposes for which such property is currently being
used; and (g) Liens securing Indebtedness to be repaid and released in
connection with the Closing (provided that all such Liens are released at
Closing and, following the Closing, will no longer be a “Permitted Lien” for
purposes hereof).
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or any agency or instrumentality thereof.
“PSC” means the U.S. Virgin Islands Public Services Commission.
“Quiet Period” means the period of time during which Auction applicants are
prohibited by Applicable Law from communicating with “covered television
licensees” and “forward auction applicants” (as such terms are defined in the
rules and regulations of the FCC) regarding the applicants’ bids and bidding
strategies.
“Rate Adjustment” means in the event that the rates in effect on the date of
this Agreement for residential and business customers of the Business are (a)
decreased, (b) neither increased nor decreased, or (c) increased by less than
10%, in each case, on a consolidated basis based on local revenue requirements,
pursuant to a Final Order by the PSC with respect to the Rate Case, then an
amount calculated in accordance with Schedule 1.C.
“Rate Case” means the rate review proceeding pending before the PSC in Dockets
626 and 628.
“Reduction” has the meaning set forth in Part 1 of the Plan of Record.
“Reference Date” means (i) with respect to matters pertaining the Company and
DTR Holdings, LLC and its Subsidiaries, October 6, 2010, and (ii) with respect
to matters pertaining to BVI Assets Holdings, LLC, STM Asset Holdings, LLC and
their respective Subsidiaries, March 1, 2011.
“Related Agreements” means the Escrow Agreement and all other documents,
certificates and instruments created, executed and delivered by any of the
parties to this Agreement in connection with or pursuant to this Agreement or
the transactions contemplated hereby except the Financing Documents.
“Related Person” means, with respect to a specified entity, (a) any Affiliate of
such entity, (b) each other Person who owns of record or beneficially at least
five percent of the outstanding capital stock or other equity securities of such
entity, (c) each individual who is an officer, director,

- 10 -
42185384v.30

--------------------------------------------------------------------------------




manager or trustee of such entity, and (d) to the Knowledge of the Sellers’, any
Affiliate, beneficiary or immediate family member of any Person described in
clause (b) or (c) of this definition.
“RT Park” means the University of the Virgin Islands Research and Technology
Park Corporation, a public corporation and autonomous instrumentality of the
Government of the United States Virgin Islands.
“RT Park-PC” means the Research and Technology Park Protected Cell Corporation,
as created pursuant to Chapter 43, Title 17, Virgin Islands Code, as amended
form time to time.
“RT Park Agreement” means, collectively, (i) the Park Tenant Agreement, dated as
of November 30, 2011, by and among Caribbean Communications Corp. d/b/a
Innovative Cable TV – St. Thomas and St. John; St. Croix Cable TV, Inc. d/b/a
Innovative Cable TV – St. Croix; Vitelcom Cellular, Inc. d/b/a Innovative
Wireless; VI PowerNet, LLC; and iCC TV, Inc. d/b/a TV2, RT Park; and RT Park-PC,
(ii) the VI E-Cell Company Agreement, dated as of June 1, 2011, by and among
Caribbean Communications Corp. d/b/a Innovative Cable TV – St. Thomas and St.
John; St. Croix Cable TV, Inc. d/b/a Innovative Cable TV – St. Croix; Vitelcom
Cellular, Inc. d/b/a Innovative Wireless; VI PowerNet, LLC; and iCC TV, Inc.
d/b/a TV2, RT Park; and RT Park-PC and (iii) the Protected Cell License
Agreement, dated as of June 1, 2011, by and among RT Park, RT Park-PC and
Caribbean Communications Corp. d/b/a Innovative Cable TV – St. Thomas and St.
John; St. Croix Cable TV, Inc. d/b/a Innovative Cable TV – St. Croix; Vitelcom
Cellular, Inc. d/b/a Innovative Wireless; VI PowerNet, LLC; and iCC TV, Inc.
d/b/a TV2.
“RTFC” means Rural Telephone Finance Cooperative, a District of Columbia
cooperative association.
“Seller Closing Certificates” means the Closing Count Schedule and the
certificates delivered by Sellers pursuant to the last sentence of Section 6.03
and pursuant to Sections 9.01(f), (j), (l) and (m).
“Seller Entities” means all of the Company’s direct and indirect Subsidiaries
other than Group B-200, Inc., which Subsidiaries are set forth on Schedule
3.01(a).
“Seller Proceeds” means the net amount payable to Parent from the Purchase
Price, which shall be an amount equal to the difference of (a) Purchase Price
less (b) the Closing Pension/OPEP Shortfall for each of the Pension/OPEB Plans
less (c) the Closing Transaction Costs less (d) the Closing Indebtedness paid at
Closing, if any, pursuant to Section 2.02(c)(i).
“Sint Maarten Ministry” means the Sint Maarten Ministry of Tourism, Economic
Affairs, Traffic and Telecommunication.
“Subsidiary” means, with respect to any Person, any other Person, the securities
or other ownership interests of which having ordinary voting power to elect a
majority of the board of directors, or other individuals performing similar
functions, is directly or indirectly owned or controlled by such Person or one
of its Subsidiaries.

- 11 -
42185384v.30

--------------------------------------------------------------------------------




“Target Net Working Capital Amount” means zero dollars and cents.
“Tax” means any federal, state, territory, local or foreign income, gross
receipts, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, ad valorem/personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, assessment, duty, fee, levy or other governmental
charge, including any interest, penalty or addition thereto.
“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any Governmental Authority or other authority in connection
with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.
“Territory” means United States Virgin Islands, British Virgin Islands and the
Dutch overseas territory of Sint Maarten.
“Transaction Costs” means all fees, costs and expenses (including, without
limitation, fees, costs and expenses of legal counsel, investment bankers,
brokers or other representatives and consultants and appraisal fees, costs and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby, including legal, accounting and investment banking fees.
“Union Contract Extension” means the Memorandum of Agreement, dated as of
September 2, 2015, by and between the Virgin Islands Telephone Corporation d/b/a
Innovative Telephone, its successors and assigns, and the United Steel, Paper
and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union, the United Steelworkers, AFL-CIO-CLC on behalf of
Locals 8713 and 8545, extending the term of the Collective Bargaining Agreement,
a copy of which is attached hereto as Exhibit I.
Section 1.02     Cross-References to Other Defined Terms. Each term listed below
is defined in the Section of this Agreement listed opposite such term:
Term
Section
Agreement
Preface
Allocation Statement
Section 8.09
Alternative Transaction
Section 8.03
Business
Preliminary Statement A
Buyer
Preface
Buyer’s Computation
Section 2.05(a)
Buyer Indemnified Parties
Section 11.02(a)
Buyer Parent
Preface
BVI
Section 8.03
Claim
Section 11.05
Claim Notice
Section 11.05


- 12 -
42185384v.30

--------------------------------------------------------------------------------




Term
Section
Closing
Section 2.04(a)
Closing Date
Section 2.04(a)
Closing Count
Section 2.02(b)(ii)
Closing Count Schedule
Section 2.02(b)(ii)
Closing Transaction Costs
Section 2.02(c)
Collateral Source
Section 11.06(a)
Confidentiality Agreement
Section 7.01
Company
Preface
Company Contracts
Section 3.13
Consulting Agreement
Preliminary Statement E
Deductible
Section 11.03(a)
Designated Easements
Section 6.01(a)(ix)
Designated Leased Properties
Section 6.01(a)(ix)
Divestitures
Preliminary Statement C
Employee Benefit Plans
Section 3.16(a)
Environmental Permits
Section 3.18(a)
ERISA Affiliate
Section 3.16(a)
Escrow Amount
Section 2.03
Estimated Purchase Price
Section 2.02(b)(i)
Exceptions
Section 6.05(b)
Excluded Real Property
Section 3.10(a)
Facilities
Section 3.11(b)
Financial Statements
Section 3.08(a)(ii)
Firm
Section 2.05(d)
Fiscal 2014 Financial Statements
Section 3.08(a)(i)
Flow of Funds
Section 2.02(b)(ii)
Force Majeure Interruption
Section 9.01(u)
FTI
Preliminary Statement D
FTI Letter Agreement
Preliminary Statement D
FTI Transition Management Services Agreement
Preliminary Statement D
Fundamental Representations
Section 11.01
Indemnitee
Section 11.04(a)
Indemnitors
Section 11.04(a)
Interim Balance Sheet
Section 3.08(a)(ii)
Interim Financial Statements
Section 3.08(a)(ii)
Latest Balance Sheet
Section 3.08(a)(ii)
Leased Real Property
Section 3.10(a)
Membership Interest
Section 2.01(a)
Objection Notice
Section 2.05(c)
Outside Date
Section 10.01(d)
Parent
Preface


- 13 -
42185384v.30

--------------------------------------------------------------------------------




Term
Section
Payoff Letter
Section 2.02(c)(i)
Pre-Closing Tax Period
Section 8.08
Purchase Price
Section 2.02(a)
Real Property
Section 3.10(a)
Real Property Lease
Section 3.10(a)
Retained Litigation
Section 11.04(f)
Schedules
Article 3 Preamble
Second Request
Section 8.02(a)
Section 1060 Allocation
Section 8.09
Securities Act
Section 3.02(d)
Seller Indemnified Parties
Section 11.02(b)
Seller Insurance Policy
Section 11.06(b)
Sellers
Preface
Sellers’ Computation
Section 2.02(b)(i)
Statement
Section 8.08
STM
Section 8.03
Straddle Period
Section 8.07
Tax Claim
Section 11.04(f)
Tax Indemnity
Section 11.02(a)(vii)
Third Party Claim
Section 11.04(a)
Title Exceptions Adjustment
Section 2.02(a)(vii)
Transfer Taxes
Section 8.05
USVI Conditions Precedent
Section 8.03



ARTICLE 2    
TRANSACTION
Section 2.01     Acquisition of Membership Interest.
(a)    As of the Closing, upon the terms and subject to the conditions set forth
in this Agreement, Parent shall sell, assign, transfer and convey to the Buyer
free and clear of all Liens (other than restrictions under Applicable Law and
Liens created by the Buyer or its Affiliates), and the Buyer shall purchase and
acquire from Parent, all right, title and interest in and to the Parent’s entire
membership interest in the Company (the “Membership Interest”), which
constitutes 100% of the membership interests in the Company.
(b)    The purchase price to be paid by the Buyer to Parent for the Membership
Interest shall consist of the Purchase Price. At the Closing, the Buyer shall
pay, by wire transfer of immediately available funds to the accounts designated
by Parent, an amount of cash equal to the Estimated Purchase Price less the
Escrow Amount.
Section 2.02     Purchase Price.

- 14 -
42185384v.30

--------------------------------------------------------------------------------




(a)    For purposes of this Agreement, “Purchase Price” means an amount equal to
the total of:
(i)    $145,000,000,
(ii)    either (A) plus an amount equal to the excess of the Net Working Capital
Amount over the Target Working Capital Amount, if any, or (B) minus an amount
equal to the excess of the Target Working Capital Amount over the Net Working
Capital Amount, if any,
(iii)    plus an amount equal to Available Cash as of the Closing Date,
(iv)    minus an amount equal to any Closing Indebtedness that is not included
in the Flow of Funds;
(v)    minus the Rate Adjustment, if any;
(vi)    minus the Plan of Record Adjustment, if any; and
(vii)    minus an amount equal to the aggregate of any liquidated sums required
to remove Exceptions as contemplated by Section 6.05(b)(ii) to the extent not
included in the Flow of Funds (the “Title Exceptions Adjustment”).
(b)    At least three Business Days prior to the scheduled Closing Date and in
accordance with the accounting methods, policies, principles, practices and
procedures, with consistent classifications, judgments and estimation
methodology as set forth in the Plan of Record and on Schedule 1.B, Schedule 1.C
and Schedule 1.D, the Sellers shall deliver to the Buyer:
(i)    the Sellers’ good faith estimate, on a reasonable basis using the
Company’s and the Seller Entities’ then available financial information, of the
Purchase Price (such estimate is referred to as the “Estimated Purchase Price”),
together with reasonable detail of such calculation, which shall include the
Sellers’ good faith estimate or determination, as applicable, of Net Working
Capital, Available Cash as of the Closing Date, Closing Indebtedness, the Rate
Adjustment, the Plan of Record Adjustment, the Title Exceptions Adjustment, the
Closing Pension/OPEB Shortfall for each of the Pension/OPEB Plans, the Closing
Transaction Costs and the Seller Proceeds (collectively, the “Sellers’
Computation”), in each case, with reasonable detail of such estimates or
determination; and
(ii)    a schedule (in the form of Part 3 of the Plan of Record) setting forth
the number of Company and Seller Entity employees and independent contractors as
of the Closing Date (the “Closing Count” and such schedule, the “Closing Count
Schedule”),
The Sellers will make available to the Buyer and its auditors, employees and
advisors all records and work papers used in preparing the Sellers’ Computation
and will consult with and answer any questions the Buyer or auditors, employees
and advisors (including outside accountants) may have concerning the
calculations. The Sellers’ Computation shall include the Rate Adjustment, if
any, if such amount is determinable at such time. If such amount is not then
determinable, the Seller

- 15 -
42185384v.30

--------------------------------------------------------------------------------




Proceeds shall be adjusted after the Closing in accordance with Section 2.05(f)
to give effect to the Rate Adjustment, if applicable.
(c)    Contemporaneously with the delivery of the Sellers’ Computation, the
Sellers shall also deliver to the Buyer the following:
(i)    one or more payoff letters (each a “Payoff Letter”), dated no more than
three Business Days prior to the Closing Date and in customary form and
substance reasonably satisfactory to Buyer, with respect to all Closing
Indebtedness, if any, of the Company or any Seller Entities in order to (i)
satisfy such Closing Indebtedness as of the Closing Date, and (ii) terminate and
release any Liens related thereto;
(ii)    an invoice from each advisor or other service provider to the Company or
any Seller Entities, dated no more than three Business Days prior to the Closing
Date, with respect to all Transaction Costs estimated to be due and payable to
such advisor or other service provider by the Company or any Seller Entity, as
the case may be, as of the Closing Date, including, without limitation, any
Transaction Costs payable to legal counsel for the Company and the Seller
Entities (such amounts, “Closing Transaction Costs”); and
(iii)    a schedule, which shall be subject to Buyer’s review and approval,
setting forth the various payments to be funded on the Closing Date with
proceeds from the Estimated Purchase Price, including payment of any Closing
Indebtedness to be paid at Closing, the Closing Pension/OPEB Shortfall, any
Closing Transaction Costs (including, without limitation, fees payable to the
Escrow Agent, to the extent not otherwise paid) and Transfer Taxes, to the
extent known and not otherwise paid, and the Seller Proceeds, any liquidated
sums required to remove Exceptions as contemplated by Section 6.05(b)(ii),
together with the names of the payees, the amounts to be paid, and the manner in
which payments will be made, including wire instructions if applicable (the
“Flow of Funds”).
Buyer and Buyer Parent shall be entitled to rely on the Flow of Funds without
independent investigation or confirmation and shall have no Liability for any
error or omission contained therein.
Section 2.03     Escrow. At the Closing, the Buyer shall deposit with the Escrow
Agent, by wire transfer of immediately available funds, $14,500,000 of the
Purchase Price (together with interest earned thereon, the “Escrow Amount”) to
be held in the Escrow Account in accordance with the Escrow Agreement and this
Agreement. The Escrow Account shall provide security to the Buyer for Parent’s
indemnification obligations under this Agreement. On the 15th month anniversary
of the Closing Date, the balance of the Escrow Amount, less any amounts subject
to outstanding claims for Losses, shall be released to Parent in accordance with
this Agreement and the Escrow Agreement. If on the 15th month anniversary of the
Closing, the Buyer shall have made any claim against Parent for any other Losses
that remain outstanding, the Escrow Agreement and Escrow Account shall remain in
place, and an amount equal to such Losses, shall continue to be held by the
Escrow Agent thereunder until final resolution of all of such claims, at which
time the Escrow Agreement and the Escrow Account shall be terminated in
accordance with this Agreement and the Escrow Agreement.

- 16 -
42185384v.30

--------------------------------------------------------------------------------




Section 2.04     The Closing.
(a)    The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Norton Rose Fulbright, 799 9th
Street NW, Suite 1000, Washington, D.C. 20001, at 10:00 a.m., Eastern Standard
Time, on the last Business Day of the month following full satisfaction or due
waiver of all of the closing conditions set forth in Article 9 (other than those
that, by their nature, are to be satisfied at the Closing) or on such other date
or at such other place (including remotely via the exchange of executed
documents and other deliverables) as is mutually agreeable to the Buyer and the
Sellers. The date of the Closing is referred to herein as the “Closing Date.”
The execution and delivery of this Agreement and the other agreements,
documents, certificates or instruments to be delivered by the parties at the
Closing, may be accomplished via facsimile, portable document format, overnight
delivery or courier services as the parties may agree. The Closing will be
effective, and all documents will be deemed executed and delivered, and all
actions and proceedings will be deemed taken, simultaneously as of 12:01 a.m.,
Eastern Standard Time, on the Closing Date.
(b)    Upon the terms and subject to the conditions set forth in this Agreement,
the parties hereto shall consummate the following transactions as of the
Closing:
(i)    Parent shall deliver to the Buyer an executed assignment document, in the
form of Exhibit H, transferring the Membership Interest to the Buyer;
(ii)    the Buyer shall pay the Estimated Purchase Price by making the payments
in such amounts and to such payees as specified in the Flow of Funds, including,
without limitation, in respect of: (A) the Escrow Amount, (B) the Closing
Indebtedness to be paid at Closing pursuant to Section 2.02(c)(i), (C) the
Closing Pension/OPEB Shortfall, (D) the Closing Transaction Costs, (E)
liquidated sums required to remove Exceptions as contemplated by Section
6.05(b)(ii), and (F) the Seller Proceeds on the basis of the Estimated Purchase
Price; and
(iii)    the Buyer and the Sellers shall make such other deliveries as are
required by, and in accordance, with Article 9.
Section 2.05     Purchase Price Adjustments.
(a)    Buyer’s Calculation. Within 60 days after the Closing Date, the Buyer
shall prepare and deliver to Parent the Buyer’s determination of (i) the Net
Working Capital Amount, (ii) Available Cash as of the Closing Date, (iii)
Closing Indebtedness; (iv) the Closing Count and related Plan of Record
Adjustment, (v) the Title Exceptions Adjustment, (vi) the Closing Pension/OPEB
Shortfall for each of the Pension/OPEB Plans, (vii) the Closing Transaction
Costs, and (viii) the Purchase Price and Seller Proceeds resulting therefrom
(collectively, the “Buyer’s Computation”). The Buyer’s Computation shall be
prepared, and the components thereof determined, in accordance with the
accounting methods, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology as set forth in
the Plan of Record and on Schedule 1.B, Schedule 1.C and Schedule 1.D, as
applicable. The Buyer will make available to Parent and its auditors, employees
and advisors all records and work papers used in preparing the

- 17 -
42185384v.30

--------------------------------------------------------------------------------




Buyer’s Computation and will prepare and deliver to Parent a reasonably detailed
analysis of the changes supporting any variances between the Buyer’s
determination of the components thereof and the corresponding estimates of such
amounts as determined by the Sellers pursuant to Section 2.02(b).
(b)    Methodology. The parties agree that the purpose of preparing the Sellers’
Computation and the Buyer’s Computation and determining the components thereof
and the related Seller Proceeds adjustment contemplated by this Section 2.05 is
to measure the amount of any changes in the Net Working Capital Amount,
Available Cash as of the Closing Date, Closing Indebtedness, Closing Count and
related Plan of Record Adjustment, Title Exceptions Adjustment, Closing
Pension/OPEB Shortfall and Closing Transaction Costs and such processes are not
intended to permit the introduction of judgments, accounting methods, policies,
principles, practices, procedures, classifications or estimation methodologies
that are different than those reflected in the Plan of Record and in Schedule
1.B, Schedule 1.C and Schedule 1.D, as applicable.
(c)    Parent’s Objection. If Parent disagrees with any aspect of the Buyer’s
Computation, Parent may, within 60 days after receipt of the Buyer’s
Computation, deliver a notice (an “Objection Notice”) to the Buyer setting forth
Parent’s objection in reasonable detail and the Parent’s determination of the
Net Working Capital Amount, Available Cash as of the Closing Date, Closing
Indebtedness, Closing Count and related Plan of Record Adjustment, Title
Exceptions Adjustment, Closing Pension/OPEB Shortfall and Closing Transaction
Costs and Parent’s calculation of the Purchase Price and Seller Proceeds
resulting therefrom, together with all supporting documentation. If Parent does
not deliver an Objection Notice to the Buyer within 60 days after receipt of the
Buyer’s Computation, then the parties hereto will be deemed to have agreed to
the Buyer’s Computation and the components of such Buyer’s Computation shall be
deemed to be finally determined as set forth therein.
(d)    Resolution of Disagreements. The Buyer and Parent shall use reasonable
efforts to resolve any disagreements as to the Buyer’s Computation and the
Objection Notice, but if they do not obtain a final resolution within 30 days
after the Buyer has received the Objection Notice, the Buyer and Parent shall
jointly retain Ernst & Young LLP or other accounting firm of national reputation
mutually acceptable to the Buyer and Parent (the “Firm”) to resolve any
remaining disagreements. The Buyer and Parent shall direct the Firm to render a
determination within 30 days after its retention and the Buyer, Parent and their
respective agents shall cooperate with the Firm during its engagement. The Firm
will act as an expert and not as an arbitrator in conducting its analysis and
may consider only those items and amounts in the Buyer’s Computation or
Objection Notice which the Buyer and Parent are unable to resolve. In resolving
any disputed item, the Firm may not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. The Firm’s determination shall be
based solely on written submissions by the Buyer and Parent (i.e., not on
independent review) and on the definitions, principles, methodologies and
standards included herein. The determination of the Firm shall be conclusive and
binding upon the Buyer and Parent. Until the Firm makes its determination, the
costs and expenses of the Firm shall be borne equally by the Buyer, on the one
hand, and Parent, on the other hand; provided that, when the Firm makes its
determination, any costs and expenses (including costs and expenses previously
advanced) of the

- 18 -
42185384v.30

--------------------------------------------------------------------------------




Firm that are allocable to the party whose determination of the Purchase Price
in its original submission to the Firm was closest to the Firm’s determination
of the same shall be paid by the other party, it being agreed among the parties
that the Buyer and Parent shall bear the Firm’s costs and expenses equally if
their respective determinations are equidistant from the Firm’s determination.
(e)    Post-Closing Adjustment.
(i)    If the Seller Proceeds as finally determined pursuant to Section 2.05(d)
exceeds the Seller Proceeds set forth in Sellers’ Computation, within five
Business Days after such final determination, the Buyer shall pay to Parent, by
wire transfer of immediately available funds, an amount equal to such difference
plus simple interest thereon, at an interest rate equal to 4%, from the Closing
Date to the date of payment, computed on an annual basis using a 360‑day year.
(ii)    If the Seller Proceeds as finally determined pursuant to Section 2.05(d)
is less than the Seller Proceeds set forth in Sellers’ Computation, then within
five Business Days after the determination thereof, Parent shall pay to the
Buyer, by wire transfer of immediately available funds, an amount equal to such
excess plus simple interest thereon, at an interest rate equal to 4%, from the
Closing Date to the date of payment, computed on an annual basis using a 360-day
year.
(iii)    If the Seller Proceeds as finally determined pursuant to Sections
2.05(d) is equal to the Seller Proceeds set forth in Sellers’ Computation, then
there shall be no other adjustment to Seller Proceeds pursuant to this Section
2.05, except as provided in Section 2.05(f).
(f)    Rate Adjustment.    If the Rate Adjustment occurs prior to the Closing,
then the Sellers shall include such amount in the Sellers’ Computation using the
same accounting methods, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as are
reflected on Schedule 1.C. If occurring after the Closing, then within ten
Business Days after the final determination of the Rate Adjustment, the Buyer
shall prepare and deliver to Parent the Buyer’s calculation of the Purchase
Price and Seller Proceeds resulting therefrom, as determined by using the same
accounting methods, policies, principles, practices and procedures, with
consistent classifications, judgments and estimation methodology, as are
reflected on Schedule 1.C. Such calculations and resulting by either party and
the resulting adjustments to the Purchase Price and Seller Proceeds shall be
subject to the procedures, methodologies and payment mechanics set forth in this
Section 2.05 mutatis mutandis, subject to differences in the timing of Buyer’s
delivery of its initial calculation.
Section 2.06     Withholding Rights. Notwithstanding anything herein to the
contrary, Buyer shall be entitled to deduct and withhold from any amounts
otherwise payable to any Person pursuant to this Agreement such amounts required
to be deducted and withheld under any provision of Applicable Tax Law. All such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the recipient in respect of which such withholding was made.

- 19 -
42185384v.30

--------------------------------------------------------------------------------




ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
The Sellers, jointly and severally, represent and warrant to the Buyer that, as
of the date of this Agreement, each statement contained in this Article 3 is
correct and complete and will be correct and complete as of the Closing, except
as set forth in the Schedules accompanying this Agreement (each a “Schedule”
and, collectively, the “Schedules”) delivered pursuant to Section 6.03.
Section 3.01     Organization and Qualification.
(a)    Parent is a cooperative association duly incorporated, validly existing
and in good standing under the laws of the District of Columbia. The Company is
a limited liability company, duly organized, validly existing and in good
standing under the laws of the state of its formation. Each Seller Entity is a
corporation or limited liability company duly incorporated or formed, as
applicable, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, as set forth on
Schedule 3.01(a). The Company and each Seller Entity has all requisite corporate
power and authority to own or lease its properties and to conduct its businesses
in the manner and in the places where such properties are owned or leased and
where such businesses are currently conducted and currently proposed to be
conducted.
(b)    The Company and each Seller Entity is duly licensed and qualified to do
business and in good standing in each jurisdiction in which the properties owned
or leased by it or the operation of its business makes such licensing or
qualification to do business necessary, except where the failure to be so
licensed or qualified would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(c)    The Company has made available to the Buyer the Organizational Documents
of the Company and each Seller Entity, which are in full force and effect, and
the Company and each Seller Entity are in full compliance with the provisions
thereof.
Section 3.02     Interests Owned.
(a)    Parent owns of record and beneficially the Membership Interest free and
clear of all Liens (other than restrictions under Applicable Law and Liens
created by the Buyer or its Affiliates), which constitute all of the membership
interests in the Company. Neither the Company nor any Seller Entity has any
Subsidiaries or owns any capital stock or other equity securities issued by any
other Person, other than (i) the Seller Entities as set forth on Schedule
3.02(a), (ii) short-term marketable securities held in the ordinary course of
business, and (iii) Group B-200, Inc., the capital stock of which is an Excluded
Asset that will be assigned or otherwise transferred at or prior to the Closing,
so that as of the Closing neither the Company nor any Seller Entity will own any
equity interests in Group B-200, Inc.
(b)    As of the date of this Agreement, except for RT Park-PC’s right to, or
ownership of, a 0.5% equity interest in certain Seller Entities as set forth on
Schedule 3.02(a), each Seller Entity is wholly-owned by the Company, either
directly or indirectly through other Seller Entities. Except as set forth in the
RT Park Agreement and on Schedule 3.02(a), RT Park-PC has no rights to, or
ownership of, any equity interests in any Seller Entity.
(c)    Schedule 3.02(c) sets forth with respect to the Company and each Seller
Entity, the authorized voting and non-voting capital stock or equity interests,
the outstanding voting and non-voting capital stock or equity interests, and the
record holders thereof.
(d)    The Membership Interest and all outstanding capital stock and equity
interests of the Seller Entities are duly authorized and validly issued, fully
paid and non-assessable and are not

- 20 -
42185384v.30

--------------------------------------------------------------------------------




subject to any preemptive or similar right. No class of equity securities of the
Company or any Seller Entity is registered or required to be registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law.
(e)    Except for this Agreement, the RT Park Agreement and as set forth in
Schedule 3.02(e), there are no outstanding or authorized securities, options
(whether vested or unvested), warrants, rights, contracts, rights to subscribe,
calls, conversion rights, redemption rights or other agreements providing for
the issuance, redemption, purchase, disposition or acquisition of any membership
or other ownership interest in the Company or any Seller Entity. Except for this
Agreement, the RT Park Agreement and as set forth in Schedule 3.02(e), there are
no voting trusts, proxies or other agreements to which any Seller or Seller
Entity is a party or by which any of them is bound with respect to the issuance,
holding, acquisition, voting or disposition of any capital stock or membership
interest in the Company or any Seller Entity. There are no outstanding bonds,
debentures, notes or other indebtedness issued by the Company or any Seller
Entity (i) having the right to vote on any matters on which equity holders
thereof may vote (or which is convertible into, or exchangeable for, securities
having such right), or (ii) the value of which is directly based upon or derived
from the equity interests, voting securities or other ownership interests of the
Company or Seller Entity.
(f)    Except for the membership interests in DTR Holdings, LLC, STM Asset
Holdings, LLC and BVI Asset Holdings, LLC and inter-company receivables, the
Company does not own any material assets.
Section 3.03     Authority.
(a)    Each Seller has the full corporate power and authority to enter into this
Agreement and each Related Agreement to be executed and delivered by it pursuant
to or as contemplated by this Agreement and to carry out the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the performance of each Seller’s respective obligations under this Agreement
and each Related Agreement to which it is (or will be) a party have been duly
authorized by all necessary corporate action on the part of the Sellers,
respectively, and no other proceedings on the part of the Sellers are necessary
to authorize this Agreement or any Related Agreement to which it is (or will be)
a party or to consummate the transactions contemplated hereby and thereby. This
Agreement, each Related Agreement to which the Sellers are a party and each
agreement, document and instrument to be executed and delivered by the Sellers
pursuant to this Agreement constitute, or will when executed and delivered
constitute, valid and binding obligations of the Sellers, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
(b)    The execution and delivery by the Sellers of this Agreement and each
Related Agreement to which they are a party do not, and, will not, (i) assuming
all notices, consents, approvals, authorizations, Filings or other actions
described in Section 3.03(c) and Schedule 3.03(c) have been obtained or made,
conflict with or violate any Applicable Law with respect to any Seller or any
Seller Entity or by which any of their respective properties or assets are bound
or affected, (ii) violate or conflict with the Organizational Documents of any
Seller or any Seller Entity,

- 21 -
42185384v.30

--------------------------------------------------------------------------------




or (iii) result in any material violation or material breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, result in triggering any payment or other
obligations under, or result in the creation of a Lien on any of the property or
assets of any Seller or any Seller Entity pursuant to any Company Contract,
material Permit or other material obligation to which it is a party or by which
any Seller or Seller Entity or its respective properties or assets are bound or
affected.
(c)    Except as set forth in Schedule 3.03(c), the execution, delivery or
performance of this Agreement by the Sellers and the consummation by the Sellers
of the transactions contemplated by this Agreement and the Related Agreements
require no material action by or in respect of, or Filing with, or
acknowledgement, consent or approval of, any Governmental Authority or other
Person other than (i) compliance with any applicable requirements of the HSR Act
and other Competition Laws and (ii) receipt by the parties hereto of each of the
Communications Regulatory Authority Consents as set forth in Schedule 3.03(c).
Section 3.04     Compliance with Laws. Except as set forth on Schedule 3.04, and
except with respect to the subject matter of the representations and warranties
set forth in Section 3.06 (Taxes), Section 3.12 (Intellectual Property), Section
3.15 (Permits), Section 3.16 (Employee Benefit Plans), Section 3.17 (Labor
Matters) and Section 3.18 (Environmental Matters), since the Reference Date and,
to the Knowledge of the Sellers, prior to the Reference Date:
(a)    the Company and each Seller Entity has in all material respects complied
with, and currently is in compliance in all material respects with, all
Applicable Laws, including, without limitation, Competition Laws, Anti-Terrorism
and Anti-Money Laundering Laws and Anti-Corruption Laws, and no investigation,
review, request for information, notice or other communication by any
Governmental Authority with respect to violations of any Applicable Law,
including, without limitation, Competition Laws, Anti-Terrorism and Anti-Money
Laundering Laws and Anti-Corruption Laws, by the Company or any Seller Entity is
pending, or to the Knowledge of the Sellers, threatened, and (ii) to the
Knowledge of the Sellers, there is no fact which might reasonably be expected to
give rise to any such material investigation, material review, material request
for information, or material notice; and
(b)    (i) none of the Company, any Seller Entity nor, to the Knowledge of
Sellers, any equity owner, director, officer or employee or any agent or other
Person authorized to act on behalf of the Company or any Seller Entity, has,
directly or indirectly, in connection with the operation of their respective
businesses given or agreed to give any unlawful gift or similar unlawful benefit
(other than with respect to bona fide payments for which adequate consideration
has been given) to, or otherwise taken any direct or indirect unlawful interest
in, any Governmental Authority or other Person in violation of Applicable Law,
and (ii) none of the Company or any Seller Entity nor, to the Knowledge of
Sellers, any equity owner, director, officer or employee or any agent or other
Person authorized to act on behalf of the Company or any Seller Entity, has used
the Company’s or any Seller Entity’s corporate funds for unlawful contributions,
bribes, kickbacks, gifts, entertainment or other unlawful expenses related to
political activity or violated any of the provisions of the Foreign Corrupt
Practices Act of 1977, as amended (or similar non-U.S. Applicable Laws);

- 22 -
42185384v.30

--------------------------------------------------------------------------------




provided, however, that notwithstanding the forgoing, no representation under
this Section 3.04(b) is being made with respect to RT Park-PC as an equity owner
of certain of the Seller Entities.
Section 3.05     Advisory and Other Fees. No Seller has incurred, and no Seller
Entity shall become liable for, any advisory fee, broker’s commission or
finder’s fee relating to or in connection with the transactions contemplated by
this Agreement, other than fees and costs payable to FTI, which fees shall be
paid by Parent.
Section 3.06     Taxes. Except as set forth on Schedule 3.06 and subject to
Section 3.06(i) below:
(a)    (1)    All Income Tax Returns and other material Tax Returns with respect
to the Company and the Seller Entities required by Applicable Law to be filed
have been timely filed on or before the Closing Date (after giving effect to any
applicable extensions granted);
(i)    The Company and each Seller Entity has timely paid or caused to be paid
as of the date hereof all Income Taxes and other material Taxes (whether or not
shown on any Tax Returns) due and owing by the Company and the Seller Entities,
except where the failure to pay such Taxes would not have a Material Adverse
Effect or except to the extent such Taxes are being contested in good faith or
are properly reserved for on the books or records of the Company or such Seller
Entity; and
(ii)    There has not been any audit of material Taxes with respect to the
Company or any Seller Entity or of any material Tax Return filed by or with
respect to the Company or any Seller Entity for which the applicable statute of
limitations has not expired; no audit of any material Taxes with respect to the
Company or any Seller Entity or of any such Tax Return of or including the
Company or any Seller Entity is in progress; and neither the Company nor any
Seller Entity has been notified in writing by any Governmental Authority that
any audit is contemplated or pending.
(b)    Neither the Company nor any Seller Entity (a) is or has ever been a
member of an affiliated group filing a consolidated federal Income Tax Return or
(b) has any liability for Taxes of any Person arising from the application of
Treasury Regulation Section 1.1502-6 or any analogous provision of state, local
or foreign law, or as a transferee or successor, by contract, or otherwise.
(c)    To the Knowledge of the Sellers, the Company and the Seller Entities have
withheld and paid each Tax required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
customer, shareholder or other party, and complied with all information
reporting and backup withholding provisions of Applicable Law.
(d)    No claim has been made by any Governmental Authority in any jurisdiction
where the Company or the Seller Entities do not file Tax Returns that it is, or
may be, subject to Tax by that jurisdiction, and to Sellers’ Knowledge, there is
no basis for any such claim to be made.

- 23 -
42185384v.30

--------------------------------------------------------------------------------




(e)    No private letter rulings, technical advice memoranda or similar
agreement or rulings have been requested, entered into or issued by any
Governmental Authority with respect to the Company or any Seller Entity.
(f)    From its formation, the Company has been a disregarded entity distinct
from Parent for U.S. federal income tax purposes. The Company has not made an
election to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.
(g)    Neither the Company nor any of the Seller Entities has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment.
(h)    None of the non-U.S. Seller Entities has recognized a material amount of
Subpart F Income as defined in Section 952 of the Code.
(i)    Notwithstanding anything to the contrary in this Section 3.06, the
representations and warranties in paragraph (a) through (h) of this Section 3.06
as they apply to any period ending prior to the Reference Date or, for a period
that began before and ended after the Reference Date, that portion of such
period ending on the Reference Date, are limited to, and qualified by, the
Knowledge of the Sellers.
Section 3.07     Litigation. Except as set forth in Schedule 3.07, (a) there is
no Action pending or, to the Sellers’ Knowledge threatened, in either case, by
or against the Company or any Seller Entity, or any properties, assets or rights
of the Company or any Seller Entity before or by any Governmental Authority, or
any officer or employee of the Company or any Seller Entity in such officer’s or
employee’s capacity as such, and (b) neither the Company nor any Seller Entity
is subject to any outstanding judgment, order, writ, injunction, ruling,
decision or decree of, or any settlement under the jurisdiction of, any
Governmental Authority.
Section 3.08     Financial Statements; Indebtedness.
(a)    Attached as Schedule 3.08(a) are the following financial statements:
(i)    the consolidated audited balance sheets of the Company as of May 31, 2014
(“Latest Balance Sheet”), and the consolidated audited statements of operations
and cash flows for the fiscal year then ended (collectively, the “Fiscal 2014
Financial Statements”); and
(ii)    the consolidated unaudited balance sheet of the Company as of June 30,
2015 (the “Interim Balance Sheet”), and the related statements of operations and
cash flows for the one fiscal month then ended (collectively, the “Interim
Financial Statements” and, together with the Fiscal 2014 Financial Statements,
the “Financial Statements”).
(b)    The Fiscal 2014 Financial Statements have been prepared in accordance
with GAAP applied consistently during the periods covered thereby, and present
fairly in all material respects the consolidated financial condition of the
Company at the dates of said statements and the results of its consolidated
operations and cash flows for the periods covered thereby. The Interim Financial

- 24 -
42185384v.30

--------------------------------------------------------------------------------




Statements have been prepared in accordance with GAAP applied consistently
during the period covered thereby, and present fairly in all material respects
the consolidated financial condition of the Company at the date of such
statements and the results of its consolidated operations and cash flows for the
period covered thereby, except that they do not contain the materials and
disclosures to be found in notes to financial statements prepared in accordance
with GAAP, nor do they reflect year-end adjustments.
(c)    Except as set forth on Schedule 3.08(c) neither the Company nor any
Seller Entity has any Liabilities, except for (i) the Liabilities (in nature and
amount) reflected or reserved against on the Latest Balance Sheet (including any
notes thereto); (ii) Liabilities incurred in the ordinary course of business
consistent with past practice since the date of the Latest Balance Sheet, none
of which are, individually or in the aggregate, material in amount;
(iii) Transaction Costs; and (iv) Liabilities arising in the ordinary course of
business under Contracts (other than arising out of a breach or a default).
(d)    Schedule 3.08(d) sets forth a true and complete list of the individual
items constituting the Indebtedness of the Company and each Seller Entity as of
the date hereof (indicating the amount and the Person to whom such amount is
owed).
Section 3.09     Transactions with Related Persons.
(a)    Except for (i) Indebtedness pursuant to credit arrangements with Parent
or Affiliates disclosed on Schedule 3.08(d), (ii) transactions between and among
the Company and Seller Entities (and no other Person), in each case, with a
value less than $120,000, and (iii) as set forth on Schedule 3.09(a), no Related
Person of the Company or any Seller Entity is currently (A) a party to any
transaction with the Company or any Seller Entity with a value in excess of
$120,000 (including any Contract providing for the employment of, furnishing of
goods or services by, rental of real or personal property from, borrowing money
from or lending money to, or otherwise requiring payments to, any such Related
Person, but excluding payments for normal salary and bonuses and reimbursement
of reasonable business and travel-related expenses to employees), or (B) to the
Knowledge of the Sellers, the direct or indirect owner of a material interest in
any Person which is a competitor, supplier or customer of the Company with a
value in excess of $120,000. Without limiting the foregoing, Schedule 3.09(a)
identifies each and every Contract or transaction involving the Company or a
Seller Entity, on the one hand, and FTI, on the other hand.
(b)    Except as set forth in Schedule 3.09(b), no Related Person of the Company
has any outstanding Indebtedness payable to the Company and the Company has not
guaranteed any obligation or Indebtedness of any such Related Person to any
Person.
Section 3.10     Real Properties.
(a)    The Company does not own any real property. The Seller Entities own only
(i) the real property as set forth on Schedule 3.10(a) (collectively, the “Real
Property”), and (ii) the real property that is an Excluded Asset as set forth on
Schedule 3.10(a) (the “Excluded Real Property”) (as to which no representations
are made). The applicable Seller Entity set forth on Schedule 3.10(a) has good
and indefeasible title to the applicable Real Property free and clear of any
Liens, except

- 25 -
42185384v.30

--------------------------------------------------------------------------------




for Permitted Liens. Prior to the Closing, the Excluded Real Property will be
sold or otherwise transferred and will not be owned by the Company or any Seller
Entity as of the Closing. The transactions contemplated in this Agreement do not
require the payment of any Transfer Tax, fee or other similar type of payment or
the filing of any Transfer Tax return or any similar forms. No Seller Entity has
granted an option, right of first refusal or first opportunity to any party to
purchase all or any portion the Real Property or any interest therein.
(b)    Schedule 3.10(b) sets forth each lease, license, easement or other
agreement under which the Company or any Seller Entity leases or has rights to
use any material real property, including site leases and tower leases (the
“Real Property Leases”). The Sellers have made available to Buyer true and
complete copies of all Real Property Leases, including any amendments or
modifications thereto. Each Real Property Lease is valid, binding and in full
force and effect, and neither the Company nor any Seller Entity, nor to the
Company’s Knowledge, any other party thereto is in breach or default thereunder
and, to the Knowledge of Sellers, no event has occurred which, with notice or
the lapse of time, or both, would constitute a breach or default or permit
termination, modification or acceleration thereunder. The Company or a Seller
Entity is in actual possession of the leased premises under the Real Property
Leases. The Company or a Seller Entity has paid or cause to be paid the rent set
forth in the Real Property Leases on a current basis and there are no past due
amounts for rent or other fees or charges or unpaid deposits or claims against
any deposits and neither the Company nor any Seller Entity is obligated to pay
any additional rent, charges or other amounts to any of the landlords for any
period subsequent to the Closing Date. The Company or any Seller Entity has not
received written notice from or given written notice to any landlord claiming
that such landlord or the Company or the Seller Entity party thereto is in
material default under any Real Property Lease, which has not been cured. Nor,
during the last two years, has the Company or any Seller Entity received any
written notice from any easement grantor requesting removal of equipment or
other personal property. Neither the Company nor any Seller Entity nor, to the
Knowledge of the Sellers, any other party to a Real Property Lease has violated
in any material respect any provision of, or committed or failed to perform any
act that, with or without notice, lapse of time or both, would constitute a
default under the provisions of such Real Property Lease.
(c)    Except as set forth on Schedule 3.10(c)(i), the Company or such Seller
Entity, as applicable, has a valid and subsisting leasehold interest in all the
real property which is the subject of each of the respective Real Property
Leases (the “Leased Real Properties”), free and clear of all Liens other than
Permitted Liens. Except as set forth on Schedule 3.10(c)(ii), no Leased Real
Property is subject to any sublease, sublicense or other agreement granting to
any other Person any right to use, occupancy or enjoyment of such property or
any portion thereof. Except for Permitted Liens, the Sellers have no Knowledge
of any impediment to the right of the Company or Seller Entity, as applicable,
to quiet enjoyment of each of the Leased Real Properties for the full term of
the applicable Real Property Lease (and any renewal option(s) contained
therein). Except as set forth on Schedule 3.10(c)(iii), the Company and the
Seller Entities are not parties to any agreement governing or affecting the
occupancy or tenancy of any of the Leased Real Property by any Person other than
the Company or a Seller Entity. Since the Reference Date, and to the Knowledge
of the Sellers, prior to the Reference Date, the Company has not received
written notice (or been served with legal process to the effect) that the whole
nor any part of any Real Property or Leased Real Property is subject to any
pending suit for condemnation or other taking by any Government

- 26 -
42185384v.30

--------------------------------------------------------------------------------




Authority, and, to the Knowledge of the Sellers, no such condemnation or other
taking is threatened. The current use, occupancy and operation of the Real
Property and the premises leased pursuant to the Real Property Leases by the
Company and the Seller Entities is (i) in compliance in all material respects
with all Applicable Laws (including, without limitation, zoning, use, occupancy,
building, ordinance and other applicable Laws), and (ii) in compliance in all
material respects with and permitted by the Real Property Leases. No notes or
notices of violation of law or municipal ordinances or of Federal, State,
Municipal, County, local or other governmental agency regulations, orders or
requirements relating to all or any portion of any of the Real Property or
Leased Real Property have been entered or received by the Company or the Seller
Entities.
(d)    Except as set forth on Schedule 3.10(d)(i), to the Knowledge of Sellers,
no Permit pertaining to the leasing or operation of any Real Property or Leased
Real Property, other than those which are transferable with such property, is
required by any Governmental Authority. Except as set forth on Schedule
3.10(d)(ii), no consent from the landlord or any other party pertaining to the
transfer or assignment of the Real Property Leases is required in connection
with the transactions contemplated by this Agreement.
(e)    The Real Property and the Leased Real Property constitute all of the real
property that is used in the Business or occupied by the Company and Seller
Entities. Except as set forth on Schedule 3.10(e), all of the buildings and
structures and improvements located on any of the Real Property or Leased Real
Property are in good condition and repair, subject to normal wear and tear, and
are free of any significant defects.
Section 3.11     Tangible Personal Property; Facilities.
(a)    Except as set forth on Schedule 3.11 and with respect to any Excluded
Asset (as to which no representations are made), (i) the Seller Entities have
good and valid title to or a valid license or leasehold interest in all of the
material items of network equipment and other tangible personal property
reflected on the Latest Balance Sheet or acquired after the date of the Latest
Balance Sheet that are purported to be leased by the Seller Entities, except as
sold or disposed of subsequent to the date thereof in the ordinary course of
business, (ii) all such tangible personal property is used exclusively by the
Seller Entities in the operation of the Business, and (iii) all such tangible
personal property (other than licensed or leased tangible property) is owned
free and clear of all Liens, except for Permitted Liens. The Company does not
own any tangible personal property. Except as set forth on Schedule 3.11, the
properties, assets and rights owned, leased or licensed by the Seller Entities
constitute all of the properties, assets and rights used in connection with the
operation of the Business as currently conducted by the Company and the Seller
Entities.
(b)    The properties and assets of the Seller Entities, including, without
limitation, the wireless and wireline telecommunications and video distribution
networks and information technology systems owned by the Sellers and Seller
Entities for use in the operation of the Business, including all computer
hardware, software, firmware, and process automation (collectively,
“Facilities”), taken as a whole, perform in material conformance with the
appropriate specifications or documentation for such Facilities. Except as set
forth on Schedule 3.11, since the Reference Date there have been no failures,
breakdowns, data security breaches or other events materially affecting any such
Facilities that were required to be reported to either the FCC, PSC, BT&P or

- 27 -
42185384v.30

--------------------------------------------------------------------------------




Telecommunications Regulatory Commission by the Company or any Seller Entity.
Except as set forth on Schedule 3.11, the Facilities are in good working order
and condition, free from all material defects, ordinary wear and tear excepted
and subject to routine maintenance. The Facilities are currently available, in
all material respects, for the Sellers and Seller Entities and, as applicable,
their customers, in the ordinary course of businesses. The Sellers and Seller
Entities maintain commercially reasonable security, disaster recovery and
business continuity plans, and procedures and have taken commercially reasonable
measures to protect the security and integrity of the Facilities and the data
stored or contained therein or transmitted thereby.
Section 3.12     Intellectual Property.
(a)    Schedule 3.12(a) sets forth all patents, trademark registrations, service
mark registrations, trade names, domain name registrations, copyright
registrations, and all applications for any of the foregoing, that are used or
held for use by the Company or any Seller Entity. Except as set forth on
Schedule 3.12(a), no intellectual property is owned by a third party that is
necessary for the operation of the Business, as currently conducted and as
proposed to be conducted.
(b)    The Company has not embedded any Open Source Software subject to a
Copyleft License in any of its products or services made generally available or
that is in development. No Open Source Software of any kind has been embedded
into any of its products or made available as a part of any of its services.
However, to the extent that any such Open Source Software, including any
libraries or code, may have been embedded or otherwise integrated into,
aggregated or compiled with any of the Company’s products or made available as a
part of any of its services, no such Open Source Software is subject to the
terms of, or licensed on terms of or substantially similar to a Copyleft
License.
(c)    Except as set forth on Schedule 3.12(c), since the Reference Date and, to
the Knowledge of the Sellers, prior to the Reference Date, neither the Company
nor any Seller Entity has received any written notice of infringement of,
misappropriation of, or conflict with the rights of others with respect to any
know-how, trade secrets, patents, trademarks, trade names, brand names and
copyrights. Except as set forth on Schedule 3.12(c), neither the Company nor any
Seller Entity has breached any license to which it is a party or infringed or
misappropriated the intellectual property of any third party.
(d)    Each employee who has commenced employment with the Company since January
1, 2015 and each current consultant of the Company has assigned and/or is under
an obligation to assign to the Company any and all intellectual property rights
to intellectual property that he or she created or conceived of and/or will
create or conceive of during the course of their employment or the term of their
consulting contract, respectively, with the Company.
(e)    Except as set forth on Schedule 3.12(c), to the Sellers’ Knowledge, there
has been no infringement or misappropriation by any third party of the
intellectual property owned by a Seller Entity.

- 28 -
42185384v.30

--------------------------------------------------------------------------------




Section 3.13     Contracts. Except for the RT Park Agreement, the Real Property
Leases listed on Schedule 3.10(b) and the other Contracts listed on
Schedule 3.13 (collectively, the “Company Contracts”), neither the Company nor
any Seller Entity is a party to or subject to:
(a)    any plan or Contract providing for bonuses, stock, options, stock
purchases, profit sharing, collective bargaining or the like;
(b)    any employment Contract or Contract for services, including for services
by independent contractors, which requires the payment of more than $150,000
annually in total cash compensation which is not terminable on 90 or fewer days’
notice by the Company or a Seller Entity without liability for any material
penalty or severance payment;
(c)    any Contract (including a purchase order entered in the ordinary course
of business) for the purchase of any commodity, material, equipment or service
in excess of $150,000;
(d)    any other Contracts creating any obligation of the Company or any Seller
Entity of more than $150,000 annually with respect to any such contract;
(e)    any Contract requiring the purchase of all or substantially all of its
requirements of a particular product or service from a supplier;
(f)    any Contract which by its terms does not terminate or is not terminable
by the Company or any Seller Entity on fewer than 91 days’ notice without
payment of a penalty of $100,000 or more;
(g)    any Contract containing covenants limiting the freedom of the Company or
any Seller Entity to compete in any line of the Business or with any Person with
respect to the Business or limiting or restricting the ability of the Company or
any Seller Entity to solicit customers or employees of the Business;
(h)    any Contract for the purchase of any fixed asset for a price in excess of
$150,000;
(i)    any partnership, joint venture or other similar Contract;
(j)    any Contract providing for the license of patents, trademarks, service
marks, trade names, copyrights, trade secrets, know-how or other intellectual
property between the Company or any Seller Entity and any third party (other
than shrink wrap and off-the-shelf software and licenses);
(k)    any lease of personal property which involves annual payments by the
Company or any Seller Entity of $150,000 or more;
(l)    any Contract that relates to any Indebtedness in excess of $150,000 or
grants a Lien (other than Permitted Liens) on any assets of the Company or any
Seller Entity with a value in excess of $100,000;

- 29 -
42185384v.30

--------------------------------------------------------------------------------




(m)    any Contract pursuant to which the Company receives or makes annual
payments in excess of $200,000 in any calendar year (other than any Contract
described elsewhere in this Section 3.13);
(n)    any Contract under which the Company or a Seller Entity has made advances
or loans to any Person in excess of $100,000 (which shall not include advances
made to an employee of the Company or any Seller Entity in the ordinary course
of business and intercompany loans and advances among the Company and the Seller
Entities, in each case, individually or in the aggregate in an amount no greater
than $100,000);
(o)    any Contract with any Affiliate of the Company or any Seller Entity with
payments in excess of $50,000 and that is not terminable upon less than 91 days’
notice (other than any Contract described elsewhere in this Section 3.13);
(p)    any Contract for the sale of any assets (other than Excluded Assets) of
the Company or any Seller Entity with a value in excess of $100,000 or the
acquisition of the equity or assets of another Person with a value in excess of
$100,000, other than this Agreement and other than the purchase and sale of
services in the ordinary course of business;
(q)    conditional sales Contracts and equipment leases involving at least
$100,000;
(r)    any Contract that measures performance or determines the amount of any
money to be paid or received by the Company or any Seller Entity by reference to
the revenues, profits, assets, subscribers, homes-passed, or other attributes or
operating results or metrics of Affiliates of the Company or any Seller Entity;
and
(s)    any Contract with any Governmental Authority.
All Company Contracts are valid and in full force and effect and constitute
legal, valid and binding obligations of the Company or the Seller Entity party
thereto and, to the Knowledge of the Sellers, the other parties thereto, and are
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Neither the Company nor the Seller Entity party
thereto, nor to the Knowledge of the Sellers, any other party thereto, is in
default in complying with any material provisions thereof, nor has such party
received written or, to the Knowledge of the Sellers, oral notice of any such
default, and to the Knowledge of the Sellers, no condition or event or facts
exist which, with notice, lapse of time or both, would constitute a default of
any material provision thereof on the part of the Company or any Seller Entity.
The Sellers have made available to Buyer true and complete copies of all Company
Contracts, including all exhibits, schedules, amendments and supplements
thereto. Neither the Company nor any Seller Entity has received any written or,
to the Knowledge of the Sellers, oral notice from any other party to a Company
Contract of the early termination thereof, or of any claim, dispute or
controversy in excess of $100,000 with respect thereto.
Section 3.14     Insurance.

- 30 -
42185384v.30

--------------------------------------------------------------------------------




(a)    Schedule 3.14(a) lists, by type, carrier, policy number, coverage amount
and expiration date, all insurance coverage carried by the Company and each
Seller Entity, indicating, with respect to each such policy, whether it is
occurrence based or claims made.
(b)    Schedule 3.14(b) sets forth a schedule of all claims made under any of
the policies listed in Schedule 3.14(a) in excess of $100,000 (aggregating for
purposes of such threshold all claims for related matters) since the Reference
Date. All outstanding claims have been filed in a timely fashion. All premiums
which are due and payable with respect thereto have been timely paid. Neither
the Company nor any Seller Entity has received written notice of cancellation or
non-renewal of any such policy or binder. All such insurance policies are in
full force and effect and sufficient for compliance with all Applicable Laws and
Contracts to which the Company or any Seller Entity is a party or by which it is
bound
(c)    Except as set forth in Schedule 3.14(c), none of such insurance policies
will terminate or lapse by reason of the execution and delivery of this
Agreement or the consummation of the sale of the Member Interests contemplated
hereby. The Company and each Seller Entity has complied in all material respects
with the provisions of each insurance policy under which it is currently the
insured. No insurer under any insurance policy under which the Company or any
Seller Entity currently is insured has canceled or provided written notice of
cancellation or non-renewal of any such policy.
Section 3.15     Permits.
(a)    Schedule 3.15(a) sets forth as of the date of this Agreement (i) all
material Permits, including all Communications Permits, held by the Company or
any Seller Entity and (ii) all applications in connection with such
Communications Permits that are pending before a Communications Regulatory
Authority.
(b)    Except as set forth on Schedule 3.15(b), (i) the Company and each Seller
Entity has obtained all Permits from Governmental Authorities necessary for the
ownership of such entities’ assets and properties and the conduct of the
Business as presently conducted, which have been granted pursuant to and in
accordance with the requirements of Applicable Law, except, with respect to
Permits other than Communications Permits, where the failure to obtain such
Permits would not reasonably be expected to have a Material Adverse Effect,
(ii) all such Permits are valid and in full force and effect (except as may
expire at the end of their stated terms), and have not been suspended, revoked,
cancelled, terminated, forfeited or adversely modified to any material extent,
and are issued in the name of the Company or Seller Entity that holds such
Permits, (iii) none of such Permits is subject to termination by its terms as a
result of the execution of this Agreement by the Sellers or by the consummation
of sale of the Membership Interest or the other transactions contemplated by
this Agreement, and (iv) there is no Action pending or, to the Company’s
Knowledge, threatened that could result in the termination, revocation,
limitation, suspension, restriction, adverse modification, or impairment, to any
material extent, of any material Permit or any Communications Permit or the
imposition of any fine, penalty or other sanctions in excess of $25,000 (1) for
violation of any legal or regulatory requirements relating to any material
Permit or (2) for violation of any legal or regulatory requirements relating to
any Communications Permit. With respect to the Communications Permits, “full
force and effect” means that (1) the orders issuing the

- 31 -
42185384v.30

--------------------------------------------------------------------------------




Communications Permits have become effective under the Applicable Law; (2) the
grant of each of the Communications Permits to the applicable holder thereof has
become a Final Order; (3) the actions granting all Communications Permits,
together with all underlying construction permits, have not been reversed,
stayed, enjoined, annulled or suspended; (4) the Communications Permits have not
expired by their own terms or been invalidated or modified by any subsequent
action and, to the Knowledge of Sellers, no event, condition or circumstance
would preclude any Communications Permit from being renewed in the ordinary
course (to the extent that such Communications Permit is renewable by its
terms); and (5) there is no material condition outside of the ordinary course
imposed on the Communications Permits by a Communications Regulatory Authority
(including any material condition on the grant of a renewal application) that is
not disclosed on the face of the Communications Permit; provided that ordinary
course shall include any condition described in any Applicable Law that applies
generally to substantially similar communications permits held by third parties.
Except as set forth on Schedule 3.15(b), the Company and the Seller Entities are
in compliance in all material respects with their obligations under each of the
Permits set forth on Schedule 3.15(a) and the rules and regulations of the FCC
and any other Governmental Authority, and no notice of material violation, order
of forfeiture or material complaint, proceeding, review or investigation against
the Company or any Seller Entity relating to any such Permits by any
Governmental Authority is pending nor, to the Knowledge of the Sellers, has any
Governmental Authority indicated in writing to the Company or a Seller Entity an
intention to conduct the same.
(c)    The Sellers and the Seller Entities (i) are in material compliance with
all Applicable Laws that apply to, and all requirements that are contained in,
each Communications Permit and since the Reference Date have timely fulfilled
and performed all of their material obligations with respect thereto; (ii) since
the Reference Date have timely made all required Filings with all Communications
Regulatory Authority required by Applicable Law and such filings were correct in
all material respects; (iii) have provided Buyer with access to copies of each
such material Filing made in the last three years; (iv) since the Reference Date
have not made any misstatements of fact, or omitted to disclose any fact, to any
Communications Regulatory Authority or in any Filing therewith, which
misstatements or omissions, individually or in the aggregate, could reasonably
be expected to subject a Communications Permit to revocation or failure to
renew; and (v) since the Reference Date do not have Knowledge of any fact or
circumstance, which if known by a Communications Regulatory Authority would
present a substantial risk that a Communications Permit could be revoked,
cancelled, suspended, not renewed in the ordinary course or materially adversely
modified or that any substantial fine or forfeiture could be imposed against
Seller or a Seller Entity.
(d)    Since the Reference Date, neither Sellers nor any Seller Entity has
incurred, or if incurred it has fully discharged, any fine, charge or other
liability resulting from any noncompliance with a Communications Permit or an
Applicable Law applicable to the holder of a Communications Permit prior to the
Closing. Sellers and all Seller Entities have timely made the payment of all
regulatory fees and surcharges, including contributions to universal service
funds, disability access funds, emergency calling funds, and all other such
funds to which contributions are required by Applicable Law, and all other debts
and amounts otherwise due and owing to a Communications

- 32 -
42185384v.30

--------------------------------------------------------------------------------




Regulatory Authority or other Governmental Authority by reason of the ownership
of, or operation pursuant to, a Communications Permit.
(e)    Except for structures that do not require registration, each of the
antenna structures used for the operation of the Communications Permits has been
registered with the appropriate Governmental Authority by Sellers or a Seller
Entity, or, in the case of structures where Sellers or a Seller Entity is a
lessee of the structure, to the Knowledge of Sellers, by the lessor of the
structure. All of the transmission sites and paths currently operated by Sellers
or a Seller Entity and that are subject to a Communications Permit have been
constructed and are currently operated in all respects as represented to the
applicable Communications Regulatory Authority in currently effective filings,
and modifications to such transmission sites and paths have been preceded by the
submission to the appropriate Communications Regulatory Authority of all filings
required by Applicable Law.
(f)    Since the Reference Date and, to the Knowledge of the Sellers, prior to
the Reference Date, neither Sellers nor Seller Entities have violated Section
254(e) of the Communications Act of 1934, as amended, 47 U.S.C. § 254(e).
Section 3.16     Employee Benefit Plans.
(a)    Schedule 3.16(a) sets forth a list of all material “employee benefit
plans,” as defined in Section 3(3) of ERISA, and all other employee benefit or
executive compensation arrangements, whether offered to current or former
employees or their beneficiaries or dependents, perquisite programs, including
severance pay, sick leave, vacation pay, salary continuation for disability,
retirement benefits, deferred compensation, bonus pay, incentive pay, profit
sharing, hospitalization insurance, medical insurance, life insurance,
scholarships or tuition reimbursements, whether written or unwritten, that are
maintained, sponsored, contributed to, or required to be contributed to by the
Company, any Seller Entity, or any entity within the same “controlled group” as
the Company or any Seller Entity, within the meaning of Section 4001(a)(14) of
ERISA (an “ERISA Affiliate”), or under which the Company, any Seller Entity or
any of their ERISA Affiliates have any ongoing material liability (collectively,
the “Employee Benefit Plans”).
(b)    The Company has made available to Buyer true, correct and complete copies
of each Employee Benefit Plan (including any amendments), or if the Employee
Benefit Plan is not in writing, a summary of the material terms, and, to the
extent applicable, a copy of: (i) any related trust documents, insurance
contracts or other funding instruments and amendments thereto; (ii) the three
most recent Forms 5500, including all schedules, if any; (iii) the most recent
financial statement (to the extent such financial statements are not included in
the Form 5500) (iv) current summary plan descriptions and summaries of material
modifications, if any; (v) employee handbooks; (vi) the three most recent
reports regarding the satisfaction of the nondiscrimination requirements of
Section 410(b), 401(k) and 401(m) of the Code (vii) the most recent
determination or opinion letter from the Internal Revenue Service, if any; and
(viii) any material correspondence from a Governmental Authority, with respect
to any Employee Benefit Plan.
(c)    There are no pending actions, claims or lawsuits which have been
asserted, instituted or, to the Sellers’ Knowledge, threatened, against the
Employee Benefit Plans, the assets of any of the trusts in their capacity as
such under such plans or the plan sponsor or the plan administrator,

- 33 -
42185384v.30

--------------------------------------------------------------------------------




or against any fiduciary of the Employee Benefit Plans with respect to the
operation of such plans (other than routine benefit claims), which could
reasonably be expected to result in material liability to the Company or a
Seller Entity.
(d)    Except as set forth on Schedule 3.16(d), all Employee Benefit Plans
subject to ERISA or the Code have been maintained and administered, in all
material respects, in accordance with their terms and with all provisions of
ERISA and the Code, respectively (including rules and regulations thereunder),
and other Applicable Law. Each Employee Benefit Plan that is intended to be
qualified within the meaning of Section 401(a) of the Code is so qualified and
has received a favorable determination or opinion letter as to its
qualification, and nothing has occurred that would reasonably be expected to
cause the loss of such qualification.
(e)    Except as set forth on Schedule 3.16(e), (i) no Employee Benefit Plan is
subject to Title IV of ERISA; (ii) no “reportable event” within the meaning of
Section 4043 of ERISA (for which the 30-day notice requirement has not been
waived) has occurred within the preceding three years with respect to any
Employee Benefit Plan; (iii) no material lien has been imposed in favor of any
Employee Benefit Plan against the assets of the Company, any Seller Entity or
any ERISA Affiliate pursuant to Section 303(k) of ERISA or Section 430(k) of the
Code and no event or condition has occurred or could reasonably be expected to
occur which might give rise to the imposition of such a lien. Neither the
Company, any Seller Entity, or any ERISA Affiliate has incurred or reasonably
expects to incur any material liability under Title IV of ERISA other than
contributions to the plans set forth on Schedule 3.16(e) or premiums to the
Pension Benefit Guaranty Corporation with respect to such plans in the ordinary
course. Each plan set forth on Schedule 3.16(e) is in compliance in all material
respects with the minimum funding standards set forth in ERISA Section 303 and
Section 412 of the Code and all contributions required under ERISA Section 303
and Section 412 of the Code as of the date of this Agreement have been made and
no such plan is in “at-risk” status within the meaning of Section 430(i)(4) of
the Code or Section 303(i)(4) of ERISA or subject to the limitations of Section
436 of the Code.
(f)    Neither the Company, any Seller Entity, or any ERISA Affiliate has,
within the past six years, sponsored or contributed to, or has had any material
liability or obligation, in respect of (i) any multiple employer welfare
arrangement (as defined in Section 3(40) of ERISA); (ii) any multiemployer plan
(as defined in Section 3(37) of ERISA; or (iii) any multiple employer plan for
purposes of Sections 4063 and 4064 of ERISA. No Employee Benefit Plan is funded
by, associated with or related to a voluntary employee’s benefit association (as
defined in Section 501(c)(9) of the Code.
(g)    Except as set forth on Schedule 3.16(g), no Employee Benefit Plan
provides health or other welfare benefits to any employee of the Company, Seller
Entity, or current or former ERISA Affiliate, or any dependent of any such
employee, following termination of the employee’s employment, except as may be
required by Section 4980B of the Code or similar Applicable Law and at the
individual’s sole expense.
(h)    Neither the Company nor any other “disqualified person” or “party in
interest,” as defined in Section 4975 of the Code and Section 3(14) of ERISA,
respectively, has engaged in any “prohibited transaction,” as defined in Section
4975 of the Code or Section 406 of ERISA (which

- 34 -
42185384v.30

--------------------------------------------------------------------------------




is not otherwise exempt), with respect to any Employee Benefit Plan, nor, to the
Sellers’ Knowledge, have there been any fiduciary violations under ERISA that
could subject the Company (or any employee) to any material penalty or tax under
Section 502(i) of ERISA or Section 4975 of the Code.
(i)    Neither the execution and delivery of this Agreement nor the approval or
consummation of the transactions contemplated herein will (either alone or in
conjunction with any other event) (i) entitle any current employee of the
Company or a Seller Entity to severance pay, unemployment compensation, or
accrued pension benefit or any other compensatory payment or benefit, (ii)
increase the dollar value of any payments or benefits under any Employee Benefit
Plan.
(j)    Except as set forth on Schedule 3.16(j), the Company or Seller Entity, as
applicable, has made on a timely basis all contributions, premiums or payments
required to be made by it under the terms of each Employee Benefit Plan or
applicable Law or, to the extent not yet due, have been adequately accrued on
the financial statements of the Company or Seller Entity.
(k)    No Company Employee Benefit Plan is subject to the laws of any
jurisdiction outside the United States, except as set forth on Schedule 3.16(k).
(l)    Neither the Company nor the Seller Entity are a party to any oral or
written (i) agreement, plan or arrangement under which any person may receive an
“excess parachute payment” within the meaning of 280G of the Code from the
Company or the Seller Entity that may be subject to the tax imposed by Section
4999 of the Code; or (ii) agreement or plan binding the Company or the Seller
Entity, any of the benefits of which shall be increased (including without
limitation any Section 280G gross up payment) or the vesting of the benefits of
which shall be accelerated by the transactions contemplated by this Agreement.
Section 3.17     Labor Matters. The Company has delivered to Buyer and Buyer
Parent a list certified by an authorized officer of the Company of the employees
and independent contractors of the Sellers and the Seller Entities providing
services to the Business as of the date hereof, which sets forth each such
individual’s current salary or base rate of pay, title or job function, job
location, status (as to leave or disability, full or part time, exempt or
non-exempt and temporary or permanent status) and union membership (if
applicable).
(a)    Neither the Company nor any Seller Entity is delinquent in any material
respect for the payment of any material wages, salaries, commissions, consulting
fees, bonuses, severance, termination pay or other compensation for any services
performed for it or any such amounts required to be reimbursed by it to any
employee or independent contractor.
(b)    Except as set forth on Schedule 3.17(b), there are no material
grievances, complaints or charges by any individual providing services to the
Business that have been filed against any Seller or Seller Entity under any
dispute resolution procedure that have not been dismissed. There is no, and
since the Latest Balance Sheet, there has not been any, (a) unfair labor
practice charge or complaint pending or, to the Sellers’ Knowledge, threatened,
against the Company or any Seller Entity; (b) labor strike, slowdown or stoppage
actually pending or, to the Sellers’ Knowledge, threatened, against or affecting
the Company or any Seller Entity; (c) labor grievance, demand for

- 35 -
42185384v.30

--------------------------------------------------------------------------------




arbitration or any arbitration proceeding arising out of or under collective
bargaining agreements, is pending; (d) organizational campaigns, petitions or
other unionization activities seeking recognition of a collective bargaining
unit; and (e) administrative charge or court complaint against the Company or
any Seller Entity concerning alleged employment discrimination or other
employment-related matters pending or threatened before the U.S. Equal
Employment Opportunity Commission or any other Governmental Authority.
(c)    Except as disclosed on Schedule 3.17(c), neither the Company nor any
Seller Entity is a party to any collective bargaining agreement, contract or
other oral or written agreement, including but not limited to any work rules,
past practices, memoranda of understanding or letters of understanding with a
labor union or labor organization and there are no labor unions, labor
organizations, work councils or other organizations representing, or purporting
to represent or organize any employee of the Company or any Seller Entity. Each
collective bargaining agreement set forth on Schedule 3.17(c), including but not
limited to the Union Contract Extension, is complete and accurate and has been
duly authorized by all necessary action on the part of the Company and Seller
Entities that are parties thereto, and to the Sellers’ Knowledge, the other
parties thereto.
(d)    The Company and each Seller Entity are currently in material compliance
with all applicable Laws relating to employment and labor, including those
related to wages and hours, hiring practices, parental and family leave and pay,
immigration, non-discrimination in employment, workers compensation, and the
collection and payment of withholding and/or payroll taxes and similar Taxes.
(e)    Any individual providing services for the Company or any Seller Entity
who has been classified as an independent contractor, as an employee of some
other entity whose services are leased to the Company or any Seller Entity, or
as any other non‑employee category, has been correctly so classified and is in
fact not a common law employee of any of the Company or any Seller Entity.
Section 3.18     Environmental Matters.
Except as set forth on Schedule 3.18:
(a)    The Company and the Seller Entities have obtained and, since the
Reference Date (and to the Knowledge of the Sellers, prior to the Reference
Date), have possessed and maintained compliance with all Permits required under
Environmental Laws for the conduct of the Business as presently conducted and
the use of Real Property (“Environmental Permits”). All Environmental Permits
are listed in Schedule 3.18.
(b)    Since the Reference Date and, to the Knowledge of the Sellers, prior to
the Reference Date, the Company and the Seller Entities have complied in all
material respects with, and have not committed any violation of, any
Environmental Laws.
(c)    Since the Reference Date and, to the Knowledge of the Sellers, prior to
the Reference Date if not resolved as of the Reference Date, neither the Company
nor any Seller Entity has received written notice from, or been subject to any
Action by, any Governmental Authority or other Person

- 36 -
42185384v.30

--------------------------------------------------------------------------------




asserting or alleging that the Company or any Seller Entity has failed to comply
with any Environmental Laws, or that the Company or any Seller Entity is liable
for any material injury or material damages to any Person or property because of
the release or threatened release of Hazardous Substances. To the Knowledge of
the Company and Seller Entities, no circumstances exists that could give rise to
any such notice, Action, inquiry, or investigation.
(d)    To the Knowledge of the Sellers, neither the Company nor any Seller
Entity has disposed of or released any Hazardous Substance at any Real Property
or at any real property formerly owned or operated by the Company or any Seller
Entity.
(e)    To Knowledge of the Company and Seller Entities, none of the following
exists at the Real Property: (i) underground or aboveground storage tanks; (ii)
asbestos-containing material in any form; (iii) materials or equipment
containing polychlorinated biphenyls; (iv) landfills, dumps or other disposal
facilities; (v) manufacturing operations; (vi) vehicle maintenance or washing
facilities; or, (vii) Hazardous Substances other than of the types and in the
quantities necessary and ordinarily used in the Business, as allowed under
Environmental Laws.
(f)    The Company has made available to Buyer true and complete copies of all
material reports, studies and results of analyses, tests, or monitoring relating
to the environmental condition of the Real Property, including without
limitation the presence of Hazardous Substances in, on, or under the Real
Property, or concerning compliance, by the Company, Seller Entities, or any
other Person for whose conduct the Company or Seller Entities are or may be held
responsible, with Environmental Laws.
(g)    Neither the Company nor any Seller Entity (i) is subject to any judgment,
order, writ, injunction, ruling, decision or decree of, or any settlement under
the jurisdiction of, any Governmental Authority imposed by or under any
Environmental Laws, or (ii) has assumed, either contractually or by operation of
Applicable Law, the liabilities or obligations of any other Person under any
Environmental Law.
Notwithstanding any implication to the contrary contained herein, this Section
3.18 constitutes the sole and exclusive representations and warranties of the
Sellers with respect to Environmental Laws and all other environmental matters.
Section 3.19     Books and Records. The books and records of the Company have
been maintained accurately in all material respects and in accordance with good
business and bookkeeping practices and in accordance with all Applicable Laws;
the transactions entered therein represent bona fide transactions; and the
revenues, expenses, assets and liabilities of the Company have been properly
recorded therein. The internal controls and procedures of the Company are
sufficient to ensure that the Financial Statements are accurate in all material
respects. Since the Reference Date, there has been no material change in any
accounting controls, policies, principles, methods or practice, including any
change with respect to the establishment of reserves of the Company.
Section 3.20     Absence of Certain Events. Except as set forth in Schedule
3.20, since the date of the Latest Balance Sheet through the date hereof, the
Company and the Seller Entities have conducted the Business only in the ordinary
course of business. Without limiting the foregoing,

- 37 -
42185384v.30

--------------------------------------------------------------------------------




since the date of the Latest Balance Sheet through the date hereof, except as
set forth in Schedule 3.20, there has not been:
(a)    Any sale, assignment, license or other disposition of any portion of the
assets or properties of the Company or any Seller Entity, except in the ordinary
course of business;
(b)    Any Liens imposed or created on any of the assets or properties of the
Company or any Seller Entity, other than Permitted Liens;
(c)    Any (i) Material Adverse Effect, or (ii) damage, destruction or loss of
any of the material assets or properties of the Company or any Seller Entity by
fire or other casualty, whether or not covered by insurance;
(d)    Any termination, modification or amendment of any Contract, except for
terminations, modifications or amendments which are not material to the
operation of the Business (other than the Union Contract Extension);
(e)    A change in any of the accounting principles adopted by the Company or
any Seller Entity or any change in any Company’s or Seller Entities’ accounting
policies, procedures, practices or methods with respect to applying such
principles, other than as required by GAAP or by Applicable Law;
(f)    Any acceleration or delay in the collection of notes or accounts
receivable of the Company or any Seller Entity in an aggregate amount in excess
of $150,000 in advance of or beyond their regular due dates or the dates when
the same would have been collected in the ordinary course of business;
(g)    Any delay or acceleration in the payment of any account payable or other
liability of the Company or any Seller Entity in an aggregate amount in excess
of $150,000 beyond or in advance of its due date or the date when such account
payable or other liability would have been paid in the ordinary course of
business;
(h)    Any material change in the prices at which any products or services are
sold or distributed, or any offering of any rebates, discounts, commissions,
incentives or inducements for the purchase of any products or services that are
materially different from those rebates, discounts, commissions, incentives or
inducements offered by the Company or the Seller Entities to subscribers on a
case by case basis in the ordinary course of business;
(i)    Any issuance, redemption, repurchase, split, combination or
reclassification by the Company or any Seller Entity of any shares of its
capital stock or other equity interest;
(j)    Any loan, advance or capital contribution made by the Company or any
Seller Entity to, or investment in, any Person, other than loans or advances (i)
among the Company and the Seller Entities and (ii) to employees in connection
with reasonable business-related expenses, in each case made in the ordinary
course of business and that will be reimbursed in full in accordance with the
Company’s or Seller Entity’s business expense policies prior to Closing;

- 38 -
42185384v.30

--------------------------------------------------------------------------------




(k)    Any acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or equity interests of, or by any other
manner, any business or any Person or any division thereof for consideration in
excess of $200,000;
(l)    Any adoption of a plan of complete or partial liquidation, dissolution,
reorganization or restructuring of the Company or any Seller Entity or filing of
a petition in bankruptcy under any provisions of federal or state bankruptcy law
or consent to the filing of any bankruptcy petition against it under any similar
Applicable Law;
(m)    Any incurrence of any capital expenditures or any obligations or
liabilities in respect thereof in excess of budget, individually or in the
aggregate;
(n)    Any settlement, or offer or proposal to settle, any material Action
(other than the Bonneville Matter); and
(o)    Any agreement, understanding, authorization or proposal for the Company
or any Seller Entity to take any of the actions specified in this Section 3.20
other than as expressly contemplated pursuant to this Agreement.
Section 3.21     Accounts Receivable. Schedule 3.21 contains true and complete
copies of the accounts receivable aging of the Company and the Seller Entities
as of the Interim Balance Sheet. All accounts receivable of the Company and the
Seller Entities (a) have arisen from bona fide transactions by the Company or
Seller Entity, as applicable, in the ordinary course of business, (b) except as
listed on Schedule 3.21(b), to the Knowledge of the Sellers, have been validly
billed in the ordinary course of business at the aggregate recorded amounts
thereof, net of any applicable allowance for doubtful accounts reflected in the
Interim Balance Sheet or in Net Working Capital (it being understood that this
clause (b) shall be deemed a representation only and not a warranty or guaranty
of collection), (c) have not been assigned or pledged to any Person and (d) as
of the Closing, will not be subject to any Liens, other than Permitted Liens and
Liens created by the Buyer.
Section 3.22     Business Names and Addresses. Since the Reference Date, neither
the Company nor any Seller Entity has used any business name other than as set
forth in Schedule 3.22, and has not had a business address other than the
address(es) that are set forth in Schedule 3.22.
Section 3.23     Bank Accounts. Schedule 3.23 sets forth (a) the name of each
bank, trust corporation or other financial institution and stock or other broker
with which the Company or any Seller Entity has an account, credit line or safe
deposit box or vault, (b) the names of all Persons authorized to draw thereon or
to have access to any safe deposit box or vault, (c) the purpose of each such
account, safe deposit box or vault, and (d) the names of all Persons authorized
by proxies, powers of attorney or other like instruments to act on behalf of the
Company and/or any Seller Entity in matters concerning its business or affairs.
No such proxies, powers of attorney or other like instruments are irrevocable.
Section 3.24     Solvency. After giving effect to the transactions contemplated
by this Agreement, Parent will be able to pay its debts as they become due and
will own property which has a fair saleable value greater than the amounts
required to pay its debts (including a reasonable

- 39 -
42185384v.30

--------------------------------------------------------------------------------




estimate of the amount of all contingent Liabilities). After giving effect to
the transactions contemplated by this Agreement, Parent will have adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Parent.
Section 3.25     Privacy and Data Security Matters. Except as set forth in
Schedule 3.25, the Company and the Seller Entities have adopted privacy and data
security policies and measures consistent with Applicable Law in all material
respects and are and, to the Knowledge of the Sellers since the Reference Date
have been, in compliance with such policies and measures in all material
respects. Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, none of the Company or any of the
Seller Entities has, with respect to its data or systems (or to the knowledge of
the Sellers, the data or systems of any vendor or agent), suffered any
unauthorized access or disclosure, or violation of any applicable privacy or
data security Applicable Law, including but not limited to those requiring
notification to any person or Governmental Authority, in connection with the
confidential or personal information of any person.
Section 3.26     Plan of Record. Part 2 of the Plan of Record sets forth a
complete and accurate calculation of the average costs identified therein and
associated with the Reduction and Part 4 of the Plan of Record sets for complete
and accurate information supporting such average costs.
Section 3.27     No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3 (QUALIFIED BY THE
SCHEDULES, AS THE SAME MAY BE AMENDED OR SUPPLEMENTED), AND IN ANY SELLER
CLOSING CERTIFICATES (AS DEFINED IN SECTION 1.01), THE SELLERS MAKE NO EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY, AND THE SELLERS HEREBY DISCLAIM ANY SUCH
REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
ARTICLE 4    
BUYER AND BUYER PARENT UNCONDITIONAL GUARANTY
Section 4.01     Guaranty. Buyer Parent hereby unconditionally guarantees to the
Sellers the full, complete and prompt payment and performance by the Buyer of
all of the Buyer’s Liabilities, responsibilities and duties under this Agreement
and the other agreements contemplated hereby. In the event that the Buyer fails
at any time to perform any obligation it is required to perform under this
Agreement or the other agreements contemplated hereby, the Sellers shall first
make written demand to the Buyer for such performance and shall concurrently
provide a copy of such written demand to Buyer Parent. In the event that the
Buyer’s failure continues for a period of five Business Days after delivery of
such demand, the Sellers shall deliver a written demand for performance to Buyer
Parent and Buyer Parent shall perform or cause the Buyer or other entity to
perform such obligations (a) within two Business Days after delivery of such
written demand, with respect to the payment of money, and (b) as promptly as
practicable, with respect to other obligations; provided, that Buyer Parent
shall promptly commence its efforts to perform or cause the performance of any

- 40 -
42185384v.30

--------------------------------------------------------------------------------




such obligation and shall diligently pursue performance of such obligation
thereafter. This guaranty is absolute, unconditional and irrevocable
irrespective of any circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor, but subject to the rights,
defenses and limitations that are available to Buyer pursuant to this Agreement.
Buyer Parent further agrees to pay all reasonable costs and expenses (including,
but not limited to, court costs and reasonable attorneys’ fees) paid or incurred
by the Sellers in enforcing this guaranty.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND BUYER PARENT
The Buyer and Buyer Parent, jointly and severally, represent and warrant to the
Sellers that each statement contained in this Article 5 is correct and complete.
Section 5.01     Existence and Power. Buyer Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all corporate powers and all material Permits from Governmental
Authorities required to carry on its business as now conducted. The Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of U.S. Virgin Islands and has all limited liability company
powers and all material Permits from Governmental Authorities required to carry
on its business as now conducted.
Section 5.02     Organizational Authorization. Each of the Buyer and Buyer
Parent has the full right, power and authority to enter into this Agreement, the
Financing and each Related Agreement to be executed and delivered by it pursuant
to or as contemplated by this Agreement and to carry out the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement,
the Financing and each Related Agreement to which the Buyer or Buyer Parent is
(or will be) a party, and the performance of the Buyer’s and Buyer Parent’s
respective obligations hereunder and thereunder, have been duly authorized by
all necessary action on the part of the Buyer and Buyer Parent, respectively.
This Agreement, the Financing Documents and each Related Agreement to which the
Buyer or Buyer Parent is a party and each agreement, document and instrument to
be executed and delivered by the Buyer or Buyer Parent pursuant to this
Agreement constitute, or will when executed and delivered constitute, valid and
binding obligations of the Buyer and Buyer Parent, respectively, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
Section 5.03     Governmental Authorization. The execution, delivery and
performance by the Buyer and Buyer Parent of this Agreement, the Financing
Documents and the Related Agreements, and the consummation by the Buyer and
Buyer Parent of the transactions contemplated hereunder and thereunder, require
no material action by or in respect of, or Filing with, any Governmental
Authority other than (i) compliance with any applicable requirements of the HSR
Act and other Competition Laws, (ii) receipt by the parties hereto of each of
the Communications Regulatory Authority Consents as set forth in Schedule
3.03(c), and (iii) any other actions or Filings the absence of which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

- 41 -
42185384v.30

--------------------------------------------------------------------------------




Section 5.04     Noncontravention. Except as set forth in Schedule 5.04, the
execution, delivery and performance by the Buyer and Buyer Parent of this
Agreement, the Financing Documents and each Related Agreement to which they are
a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not (i) violate the Organizational Documents of either
the Buyer or Buyer Parent, (ii) assuming compliance with the matters referred to
in Section 5.03, violate any material Applicable Law, judgment, injunction,
order or decree or (iii) require any material consent or other material action
by any Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of either
the Buyer or Buyer Parent under any provisions of any material agreement or
other material instrument binding upon the Buyer or Buyer Parent.
Section 5.05     Buyer’s Qualification to Hold Permits. Except as set forth in
Schedule 5.05, (a) the Buyer is qualified to directly or indirectly hold all
Permits (including Communications Permits) necessary for the conduct of the
Business, including with respect to composition of the Buyer’s ownership and
with respect to the Buyer’s character qualifications and (b) the Buyer is not
aware of any fact or circumstance concerning the Buyer that would be reasonably
expected to cause a Governmental Authority, including any Communications
Regulatory Authority, to fail to grant its consent to the Buyer’s purchase of
the Membership Interest and the other transactions contemplated hereby,
including any Communications Regulatory Authority Consent.
Section 5.06     Sufficient Funds. The Buyer and Buyer Parent have, and will
continue to have until and as of the Closing, cash on hand and committed
financing, assuming the funding of the Financing, as are needed to pay the
Purchase Price and discharge their respective obligations under this Agreement
and the Related Agreements, and neither the Buyer nor Buyer Parent has reason to
believe that such cash on hand and committed financing (assuming the funding of
the Financing) will not be available on a timely basis for the transactions
contemplated by this Agreement.
Section 5.07     Purchase for Investment. The Buyer is purchasing the Membership
Interest for investment for its own account and not with a view to, or for sale
in connection with, any distribution thereof. The Buyer is an “accredited
investor” and has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Membership Interest and is capable of bearing the economic risks of such
investment.
Section 5.08     Actions and Proceedings. There are no (a) outstanding
judgments, orders, writs, injunctions or decrees of any court, governmental
agency or arbitration tribunal against the Buyer, Buyer Parent or any of their
Affiliates, which have or would have a material adverse effect on the ability of
the Buyer or Buyer Parent to consummate the transactions contemplated hereby or
(b) actions, suits, claims or legal, administrative or arbitration proceedings
or investigations pending or, to the knowledge of the Buyer or Buyer Parent,
threatened against the Buyer or Buyer Parent, which have or would have a
material adverse effect on the ability of the Buyer or Buyer Parent to
consummate the transactions contemplated hereby.
Section 5.09     Finder’s Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Buyer or Buyer

- 42 -
42185384v.30

--------------------------------------------------------------------------------




Parent who might be entitled to any fee or commission upon the consummation of
the transactions contemplated by this Agreement, other than Q Advisors LLC,
which fees shall be paid by Buyer Parent or an Affiliate thereof.
Section 5.10     Solvency. After giving effect to the transactions contemplated
by this Agreement, the Financing and any other financing arrangements incurred
in connection herewith, the Company and the Seller Entities will be able to pay
their respective debts as they become due and will own property which has a fair
saleable value greater than the amounts required to pay their debts (including a
reasonable estimate of the amount of all contingent Liabilities). After giving
effect to the transactions contemplated by this Agreement, including the
Financing, the Company and the Seller Entities will have adequate capital to
carry on the Business. No transfer of property is being made and no obligation
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Seller Entity.
Section 5.11     Acknowledgment by the Buyer and Buyer Parent.
(a)    The Buyer and Buyer Parent have conducted to their satisfaction, an
independent investigation and verification of the financial condition, results
of operations, assets, Liabilities, properties and projected operations of the
Company, the Seller Entities and the Business, and in making their determination
to proceed with the transactions contemplated by this Agreement, the Buyer and
Buyer Parent have relied on the results of their own independent investigation
and verification and the representations and warranties of the Sellers expressly
and specifically set forth in this Agreement (including the Schedules, as the
same may be amended or supplemented) and any Seller Closing Certificates
delivered to Buyer at Closing. SUCH REPRESENTATIONS AND WARRANTIES BY THE
SELLERS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE
SELLERS TO THE BUYER AND BUYER PARENT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND THE BUYER AND BUYER PARENT UNDERSTAND, ACKNOWLEDGE AND
AGREE THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE
EXPRESSED OR IMPLIED (INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE FUTURE
OR HISTORICAL FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES
OF THE COMPANY OR ANY SELLER ENTITY OR THE QUALITY, QUANTITY OR CONDITION OF THE
BUSINESS) ARE SPECIFICALLY DISCLAIMED BY THE SELLERS. EXCEPT AS SET FORTH IN ANY
REPRESENTATIONS AND WARRANTIES OF THE SELLERS EXPRESSLY AND SPECIFICALLY SET
FORTH IN THIS AGREEMENT (INCLUDING THE SCHEDULES, AS THE SAME MAY BE AMENDED OR
SUPPLEMENTED) AND ANY SELLER CLOSING CERTIFICATES DELIVERED TO BUYER AT CLOSING,
THE SELLERS DO NOT MAKE OR PROVIDE, AND THE BUYER AND BUYER PARENT HEREBY WAIVE,
ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO SAMPLES, OR
CONDITION OF THE ANY ASSETS, THE BUSINESS OR ANY PART THERETO. NOTWITHSTANDING
THE FOREGOING OR ANYTHING ELSE HEREIN TO THE CONTRARY, NOTHING HEREIN IS
INTENDED TO LIMIT THE RIGHTS OF THE BUYER OR BUYER PARENT WITH RESPECT TO

- 43 -
42185384v.30

--------------------------------------------------------------------------------




INTENTIONAL OR WILLFUL MISREPRESENTATION OF FACTS THAT CONSTITUTES COMMON LAW
FRAUD UNDER APPLICABLE LAWS WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES
IN THIS AGREEMENT AS MADE BY SELLERS AND AS QUALIFIED BY THE SCHEDULES. AND/OR
ANY SELLER CLOSING CERTIFICATES DELIVERED TO BUYER AT CLOSING.
(b)    In connection with the Buyer’s and Buyer Parent’s investigation of the
Company and the Business, the Buyer and Buyer Parent have received from or on
behalf of the Sellers certain projections and other forward-looking information
of the Seller Entities and the Business. The Buyer and Buyer Parent acknowledge
that there are uncertainties inherent in attempting to make such estimates,
projections and other forecasts and plans, that the Buyer and Buyer Parent are
familiar with such uncertainties, that the Buyer and Buyer Parent are taking
full responsibility for making their own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts and plans so furnished to them
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts), and that the Buyer and Buyer Parent shall have no
claim against the Sellers with respect thereto. Accordingly, the Sellers make no
representations or warranties whatsoever with respect to such estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and forecasts). The Buyer and
Buyer Parent agree that none of Parent, the Company, any Seller Entity, or any
other Person will have or be subject to any liability to the Buyer, Buyer Parent
or any other Person resulting from the distribution to the Buyer and Buyer
Parent, or the Buyer’s or Buyer Parent’s use of, any information regarding the
Company, any Seller Entity or the Business, and any information, document or
material made available to the Buyer, Buyer Parent or their Affiliates in
certain physical or on-line “data rooms,” management presentations or any other
form in expectation of the transactions contemplated by this Agreement other
than as set forth in any representations and warranties of the Sellers expressly
and specifically set forth in his Agreement (including the Schedules, as the
same may be amended or supplemented) and any Seller Closing Certificates
delivered to Buyer at Closing.
Section 5.12     No Reliance. Except as it may apply to claims by the Buyer or
Buyer Parent for intentional or willful misrepresentation of facts that
constitutes common law fraud under Applicable Laws, the Buyer and Buyer Parent
acknowledge and agree that the representations and warranties made by the
Sellers in this Agreement (as qualified by the Schedules) and any Seller Closing
Certificates delivered to Buyer at Closing supersede, replace and nullify in
every respect the data set forth in any other document, material or statement,
whether written or oral, made available to the Buyer and Buyer Parent, and the
Buyer and Buyer Parent shall be deemed to have not relied on any data contained
in such other document, material or statement for any purpose whatsoever,
including, without limitation, as a promise, projection, guaranty,
representation, warranty or covenant, except as set forth in any representations
and warranties of the Sellers expressly and specifically set forth in this
Agreement (including the Schedules, as the same may be amended or supplemented)
and any Seller Closing Certificates delivered to Buyer at Closing.
ARTICLE 6    
COVENANTS OF THE SELLERS

- 44 -
42185384v.30

--------------------------------------------------------------------------------




Section 6.01     Conduct of the Company. During the period from the date of this
Agreement and continuing until the Closing, the Sellers agree that, except
(i) as expressly contemplated or permitted by this Agreement or Schedule 6.01,
(ii) as required by Applicable Law, or (iii) to the extent that the Buyer or
Buyer Parent shall otherwise consent (such consent not to be unreasonably
withheld, delayed, or conditioned):
(a)    the Company and the Seller Entities shall:
(i)    use all reasonable efforts to carry on the Business in the usual, regular
and ordinary course in all material respects, in substantially the same manner
as heretofore conducted, and shall use all reasonable efforts to preserve intact
the present lines of the Business, maintain their respective Permits (including
Communications Permits) and other rights and franchises and preserve their
respective relationships (contractual or otherwise) with customers, suppliers
and others having business dealings with the Business (including, without
limitation, through ordinary course renewals, negotiations with and amendments
to such relationships) to the end that the ongoing Business shall not be
impaired in any material respect at the Closing;
(ii)    incur the capital expenditures consistent in all material respects with
the budget set forth on Schedule 6.01(a)(ii);
(iii)    consummate the Divestitures;
(iv)    cause any Liens other than Permitted Liens on the assets of the Company
and the Seller Entities to be released, discharged and terminated as of or prior
to the Closing (it being understood that Liens terminated upon payment of
Closing Indebtedness in accordance with the Flow of Funds shall be deemed
released, discharged and terminated as of Closing);
(v)    as of or prior to the Closing, cause to be paid, settled, cancelled or
otherwise satisfied all Indebtedness and any other intercompany Liabilities
owing or due by the Company or any Seller Entity, on the one hand, and Parent,
on the other hand (it being understood that Closing Indebtedness paid at Closing
in accordance with the Flow of Funds shall be deemed paid, settled, cancelled
and satisfied as of the Closing);
(vi)    implement the Reduction in accordance with the scheduled headcount
reduction set forth in Part 3 of the Plan of Record such that the Closing Count
does not vary from the target count set forth in the column labeled “Column C”
by more than the number set forth in the corresponding column labeled “Column D”
on a line by line basis;
(vii)    use commercially reasonable efforts to promptly comply with the Metrics
and conduct the activities related thereto in each case as set forth on Schedule
6.01(a)(vii);
(viii)    use commercially reasonable efforts to migrate residential customers
to the hybrid fiber-coaxial network operated by the Company and Seller Entities
and to

- 45 -
42185384v.30

--------------------------------------------------------------------------------




decommission their copper plant, in each case, in accordance with the schedule
executed by Sellers and delivered to Buyer as of the date of this Agreement;
(ix)    use commercially reasonable efforts to:
(A)    with respect to each of the Leased Real Properties listed on Schedule
3.10(b) and identified with an asterisk (*) (the “Designated Leased
Properties”), (i) enter into fully executed, and if applicable, duly registered
leases or other similar agreements on customary terms providing a valid and
subsisting leasehold interest or other similar rights, and (ii) remove,
discharge or obtain a release of any Lien (other than a Permitted Lien)
adversely affecting the applicable Seller Entity’s occupancy or enjoyment
thereof;
(B)    enter into and duly record easements on customary terms with respect to
each of the properties listed on Schedule 3.10(b) under the heading “List of
Easements” and identified with an asterisk (*) (the “Designated Easements”); and
(C)    complete the purchase of real property listed on Schedule 3.10(a) under
the heading “Real Property in Process of finalizing transfer and registration
process”;
and, in each case, provide Buyer with evidence of the same; and
(x)    take the actions set forth in Schedule 6.01(a)(x).
(b)    the Company and the Seller Entities shall not:
(i)    incur or commit to any capital expenditures or any obligations or
Liabilities in connection with capital expenditures, except for (i) capital
expenditures and obligations or Liabilities in connection therewith incurred or
committed to in the ordinary course of business, or (ii) other capital
expenditures and obligations or Liabilities that are incurred in good faith and
acting reasonably, as a prudent operator of its business; provided, that, in
each case such capital expenditures and obligations are consistent in all
material respects with the budget attached as Schedule 6.01(a)(ii);
(ii)    acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof or otherwise
acquire or agree to acquire or license any assets or rights (other than the
acquisition or license of assets used in the operations of the Business in the
ordinary course of business in an aggregate amount not to exceed $100,000);
(iii)    other than the Divestitures, sell, license, encumber (other than
Permitted Liens incurred in the ordinary course of business) or otherwise
dispose of, or agree to sell, license, encumber (other than Permitted Liens
incurred in the ordinary course of business) or otherwise dispose of, any of
material assets other than in the ordinary course of business;

- 46 -
42185384v.30

--------------------------------------------------------------------------------




(iv)    create, incur, assume or suffer to exist any Indebtedness, issuances of
debt, securities, guarantees, loans or advances not in existence as of the date
of this Agreement, except trade debt and commercial finance in the ordinary
course of business and except for Indebtedness which shall be paid, settled,
cancelled or otherwise satisfied at or prior to the Closing;
(v)    except as required by changes in GAAP or as required by Applicable Law,
change their respective methods of accounting in effect as of the date hereof;
(vi)    enter into or become bound by, or permit any of the assets owned or used
by it to become bound by, any Contract of the type required to be disclosed
pursuant to Section 3.13 of this Agreement other than Contracts (A) involving
less $100,000 and which are terminable by the Company or Seller Entity on less
than 91 days’ notice without penalty or payment, and (B) entered into in the
ordinary course of business;
(vii)    modify, amend, terminate (except by its stated termination date) or
waive any material right or remedy under any Company Contract in a manner that
would be adverse to the Company or the Seller Entities;
(viii)    amend or otherwise change the Organizational Documents of the Company
or any Seller Entity through merger, liquidation, reorganization, restructuring
or in any other fashion change the corporate structure or ownership of the
Company or any Seller Entity;
(ix)    issue, sell, transfer, pledge, dispose of or encumber, or authorize the
issuance, sale, transfer, pledge, disposition or encumbrance of, or redeem,
purchase or otherwise acquire, any shares of capital stock or other equity of
any class, or any options, warrants, convertible securities or other rights of
any kind to acquire any shares of capital stock, or any other ownership interest
of, the Company or any Seller Entity;
(x)    split, combine or reclassify any of the Company’s or any Seller Entity’s
capital stock or other securities or issue or authorize or propose the issuance
of any other securities in respect of, in lieu of or in substitution for shares
of its capital stock or other equity interests;
(xi)    a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or file
any petition in bankruptcy under any provisions of federal or state bankruptcy
law or consent to the filing of any bankruptcy petition against it under any
similar Applicable Law;
(xii)    form any Subsidiary or acquire any equity or other interest or make any
other investment in or capital contribution to any other Person, other than
investments in short-term marketable securities in the ordinary course of
business;
(xiii)    acquire (by merger, consolidation, acquisition of stock or other
securities or assets or otherwise) any corporation, limited liability company,
partnership, joint venture or other business organization or division thereof;

- 47 -
42185384v.30

--------------------------------------------------------------------------------




(xiv)    change in any manner the compensation (including bonus) or fringe
benefits payable or to become payable to their respective officers, directors or
employees, other than (i) changes in the ordinary course of business or (ii)
stay bonuses granted and paid to such individuals in connection with the
transactions contemplated herein;
(xv)    grant any severance or termination pay to, or enter into or amend any
employment or severance agreement with, any director, officer or other employee,
or establish, adopt, enter into or amend any Employee Benefit Plan, except as
required by Applicable Law, or pay or agree to pay any severance or termination
pay to any director, officer, employee or consultant;
(xvi)    declare, set aside or pay any dividend or other distribution (whether
in cash, stock or other securities or property or any combination thereof) in
respect of any of its capital stock or other equity interests, except dividends
or other distributions made in the ordinary course of business;
(xvii)    accelerate or delay collection of any notes or accounts receivable of
the Company or any Seller Entity in advance of or beyond their regular due dates
or the dates when the same would have been collected in the ordinary course of
business, other than accounts receivable that are (individually or in the
aggregate) less than $250,000;
(xviii)    delay or accelerate payment of any account payable or other Liability
of the Company or any Seller Entity beyond or in advance of its due date or the
date when such account payable or other Liability would have been paid in the
ordinary course of business, other than accounts payable or other Liabilities
that are (individually or in the aggregate) less than $100,000;
(xix)    make any material change in the prices at which any products or
services are sold or distributed, or offer any rebates, discounts, commissions,
incentives or inducements for the purchase of any products or services other
than in the ordinary course of business;
(xx)    except as set forth on Schedule 6.01(b)(xx), make, change or revoke any
material Tax election, change an annual accounting period, adopt or change any
material accounting method, file any amended Tax Return, enter into any closing
agreement, settle any material Tax Claim or material assessment relating to the
Company, surrender any right to claim a material refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any material Tax
Claim or material assessment relating to the Company or any Seller Entity, or
take any other similar action, or omit to take any action relating to the filing
of any material Tax Return or the payment of any material Tax;
(xxi)    except in accordance with the budget set forth on Schedule 6.01(a)(ii),
purchase, acquire, lease or license any assets in any single transaction or
series of related transactions having a fair market value in excess of $120,000
in the aggregate, other than in the ordinary course of business;

- 48 -
42185384v.30

--------------------------------------------------------------------------------




(xxii)    write-down or write-up the value of any asset by more than 10%, except
as required by or in accordance with GAAP;
(xxiii)    settle any Action asserting Liabilities in excess of $25,000,
individually, or $150,000 in the aggregate against any other Person;
(xxiv)    make a Filing with the FCC to obtain eligibility to bid on spectrum
licenses in the Auction, unless such Filing complies with the requirements set
forth in Section 8.02(g); or
(xxv)    authorize, recommend, propose or announce an intention to do any of the
foregoing, or agree or enter into any Contract to do any of the foregoing;
provided, however, that this Section 6.01 shall in not in any way restrict or
otherwise prohibit the ability of the Sellers and the Seller Entities to (i)
take any action with respect to an Excluded Asset, including selling, disposing
or otherwise transferring an Excluded Asset to any other person or entity, (ii)
make payments, accept additional advances and prepay intercompany Indebtedness
and other intercompany liabilities prior to the determination of the Estimated
Purchase Price, (iii) make distributions or dividends prior to the determination
of the Estimated Purchase Price, (iv) take any action with respect to the
Reduction provided that the same complies with all Applicable Laws, or (v) incur
the capital expenditures and other budgeted cash flows consistent in all
material respects with the budget set forth on Schedule 6.01(a)(ii).
Section 6.02     Buyer Access; Financial Statements.
(a)    From the date hereof until the Closing Date, Sellers will (i) give the
Buyer, Buyer Parent and their respective counsel, auditors, financing sources
and other authorized representatives reasonable access to the offices,
properties, books and records of the Company and the Seller Entities, (ii)
furnish promptly to Buyer, Buyer Parent and their respective counsel, auditors,
financing sources, and other authorized representatives all information
concerning the Company and the Seller Entities, the Business and their
respective properties, books, Contracts, records and personnel as Buyer, Buyer
Parent or such representatives may reasonably request and, without limiting the
foregoing, within 30 days following the date of this Agreement, provide the
Buyer with a schedule setting forth a brief description of the use of each Owned
Real Property and Leased Real Property; (iii) make available to the
representatives of Buyer and Buyer Parent, upon the reasonable request therefor,
the Company’s and Seller Entities’ accountants, counsel and employees, by
telephone or at the locations at which they generally perform services for the
Company and the Seller Entities, for discussion of the Company’s businesses,
properties or personnel as Buyer or Buyer Parent may reasonably request, (iv)
without limiting the foregoing, make available to the representatives of Buyer
and Buyer Parent the Company’s and Seller Entities’ senior management for (A)
weekly operations integration and transition planning meetings, and (B) monthly
meetings to discuss the status of pending Tax Claims, and (v) use reasonable
efforts to make available to the representatives of Buyer and Buyer Parent, upon
reasonable request therefor, such customers, suppliers or other Persons with
whom the Company or Seller Entities maintain a business or commercial
relationship; provided that any such access (A) shall be during normal business
hours on reasonable notice,

- 49 -
42185384v.30

--------------------------------------------------------------------------------




(B) shall not be required where such access would be prohibited or otherwise
limited by any Applicable Law, and (C) shall not otherwise unreasonably
interfere with the conduct of the Business.
(b)    Following the date hereof and through the Closing Date, the Company shall
prepare and furnish to the Buyer and Buyer Parent:
(iii)    promptly after completion, the consolidated audited balance sheets of
the Company as of May 31, 2015, and the consolidated audited statements of
operations and cash flows for the fiscal year then ended;
(iv)    promptly after completion and in any event within thirty (30) days of
the end of each calendar month, (A) the unaudited consolidated balance sheet of
the Company and the Seller Entities as of the end of such preceding calendar
month, and (B) the related unaudited consolidated statement of operations and
cash flow of the Company and the Seller Entities for such preceding month; and
(v)    promptly after completion and in any event within forty-five (45) days of
the end of each calendar quarter, (A) the unaudited consolidated balance sheet
of the Company and the Seller Entities as of the end of such preceding quarter,
and (B) the related unaudited consolidated statement of operations and cash flow
of the Company and the Seller Entities for such preceding quarter.
(c)    Following the date hereof and through the Closing Date, the Company shall
prepare and furnish to the Buyer and Buyer Parent, within ten (10) days of the
end of each calendar month, a status report reflecting the Company’s and Seller
Entities’ progress relative to the Reduction.
(d)    From and following the date of this Agreement, unless this Agreement is
terminated in accordance with the terms hereof, the Sellers, jointly and
severally, covenant and agree that they will not, and will not permit any of
their respective controlled Affiliates to, divulge or make use of any trade
secrets or other Confidential Information (as such term is defined in the
Confidentiality Agreement) of the Company, any Seller Entity or the Business,
other than in connection with the Financing and to disclose such secrets and
information to Buyer, Buyer Parent or to such other Persons as requested by
Buyer.
(e)    Following the date hereof and through the Closing Date, the Seller shall
make available to the representatives of Buyer and Buyer Parent the Company’s
and Seller Entities’ senior management for weekly regulatory meetings (which may
be held in connection with the Section 6.02(a)(iv) weekly operations integration
and transition planning meetings) during which, among other things, the
Company’s and Seller Entities’ senior management shall report to Buyer and Buyer
Parent regarding (i) their respective compliance with the Metrics and
Communications Laws; (ii) all communications with Communications Regulatory
Authorities; and (iii) any recent developments in connection with a
Communications Regulatory Authority that is reasonably likely to have an effect
on the Business.
Section 6.03     Notice; Supplemental Disclosure. Between the date hereof and
the Closing Date, the Sellers, on the one hand, and the Buyer and Buyer Parent,
on the other hand, will promptly

- 50 -
42185384v.30

--------------------------------------------------------------------------------




provide the other party with written notice, in reasonable detail, of (i) the
discovery of any event, condition, fact or circumstance that occurred or existed
on or prior to the date of this Agreement and that causes or constitutes a
material breach of any representation or warranty made by such party in this
Agreement, (ii) any Action, event, condition, fact or circumstance that occurs,
arises or exists after the date of this Agreement and that causes or constitutes
a material inaccuracy in or material breach of any representation or warranty
made by such party in this Agreement, (iii) the occurrence or non-occurrence of
any event the occurrence or non-occurrence of which has caused, or would cause,
any condition set forth in Article 9 to be incapable of being satisfied, and
(iv) any material breach of any covenant or obligation of such party. Such
written notice shall state whether such matter, event, condition, fact,
circumstance or development (A) cannot be cured and (B) would result in any of
the other party’s conditions set forth in Article 9 to be incapable of being
satisfied. Upon receipt of any such notice stating the matters set forth in
clauses (A) and (B) of the immediately preceding sentence, the non-notifying
party may terminate this Agreement in accordance with Article 10 (1) within 30
days after being provided such written notice in the event the notice relates to
a breach of a representation or warranty, or (2) within 90 days after being
provided such written notice in the event the notice relates to a breach of
covenant or agreement or a condition becoming incapable of being satisfied (or
in either case, if Buyer requests additional information of Sellers within five
Business Days following receipt of such notice, then such applicable time period
shall begin at such time as Buyer is provided with such requested supplemental
information). If such party chooses not to terminate this Agreement, then such
written notice shall constitute an amendment to the Schedules hereto and cure,
or be deemed an exception to, any breach of representation, warranty, covenant,
agreement or condition, as applicable, for purposes of satisfying such Closing
condition in Article 9, and such party shall be deemed to have irrevocably
waived its right to terminate this Agreement solely with respect to such matter;
provided, however, that such party’s other rights and remedies hereunder,
including, without limitation, to terminate this Agreement by reason of
additional, though related matters, events, conditions, facts, circumstances or
developments, or to seek indemnification pursuant to Article 11, shall remain
unaffected by such deemed waiver. Notwithstanding the foregoing, any updates
relating to Actions, events, conditions, facts or circumstances that occur,
arise or exist after the date of this Agreement to any of Schedules 3.10(b)
(List of Real Property Leases), 3.12(a) (List of Intellectual Property) 3.13
(List of Company Contracts), 3.14(a) and (b) (List of Insurance Policies and
Claims), 3.15(a) (List of Permits), 3.18 (List of Environmental Permits), 3.22
(List of Business Names and Addresses) and 3.23 (List of Bank Accounts) shall be
deemed to have cured any misrepresentation or breach that might have existed
hereunder by reason of such matter not being disclosed on the Schedules hereto
as of the date of this Agreement, and no party shall be entitled to terminate
this Agreement under Article 10 or seek indemnification pursuant to Article 11
with respect to such matters. The Company will deliver to Buyer and Buyer Parent
an update, certified by an authorized officer of the Company, to the information
regarding employees and independent contractors of the Sellers and the Seller
Entities delivered pursuant to Section 3.17, dated no later than three Business
Days prior to the Closing Date.
Section 6.04     Acquisition Proposals. Neither of the Sellers shall, nor shall
either of them authorize or permit any officer, director, member, manager,
employee, agent or other representative of the Company or Parent or any of their
respective Affiliates to, directly or indirectly, seek, solicit or encourage, or
furnish information with respect to the sale of the Membership Interest, the

- 51 -
42185384v.30

--------------------------------------------------------------------------------




Company, the Seller Entities or the Business (or any portion of the foregoing)
to, or engage in any discussions with, any Person in connection with, any
proposal for the acquisition of all or any portion of the Membership Interest or
the assets or properties of the Company or any Seller Entity, other than as
contemplated by this Agreement. The Sellers will promptly cease or cause to be
terminated any existing activities or discussions with any Person (other than
Buyer and Buyer Parent) with respect to any of the foregoing and will promptly
request the return or destruction of any confidential information provided to
any such Person in connection with a prospective acquisition of the Membership
Interest, or any of the assets or properties of the Company or Seller Entities.
The Sellers shall notify Buyer in writing of any breach of this Section 6.04
within one Business Day after any Sellers’ officers or directors become aware of
such breach. Such written notification shall describe in reasonable detail any
such occurrence and identify the Persons, circumstances and all relevant terms
involved. Without limiting the foregoing, any violation of the restrictions set
forth above by any officer, director, member, manager, authorized agent or other
authorized representative of the Sellers, the Company or any Seller Entity shall
be deemed to be a breach of this Section 6.04 by the Sellers.
Section 6.05        Real Estate Matters.
(a)    Without limiting the generality of Section 6.02, from and after the date
of this Agreement, Sellers shall afford to the officers, employees, attorneys,
accountants, agents and other authorized representatives of Buyer reasonable
access in order that Buyer may have full opportunity, at Buyer’s sole cost and
expense, to inspect, take measurements, conduct surveys and tests, show the
Owned Real Property to contractors, architects, surveyors, engineers,
consultants, insurers, banks and other lenders or investors, and to make legal,
financial, engineering, accounting and other reviews or investigations of the
Owned Real Property.  In addition, Sellers shall reasonably cooperate with Buyer
and execute documents reasonably required by Buyer in order to obtain, at
Buyer’s sole cost and expense, appraisals, title commitments, surveys or other
documents related to the Owned Real Property. To the extent Buyer elects to
obtain title commitments or title policies with respect to Owned Real Property,
it shall use its commercially reasonable efforts to obtain the same as soon as
practicable following the date of this Agreement and, with respect to any such
title commitments or title policies which reflect Exceptions, will deliver the
same to Sellers promptly following receipt thereof.
(b)    If any title commitment or any title policy obtained by Buyer discloses
any Lien, mortgage, judgement or other encumbrance affecting any parcel of Owned
Real Property (collectively, “Exceptions”), other than the Permitted Liens,
then, with respect to each such Exception, Sellers shall take such action as is
required to have such Exception removed by the title company, which action may
include the payment of a liquidated sum of money, the delivery of an affidavit
and/or the delivery of an indemnity, in each case, as reasonably requested by
Buyer's title company; provided, that, (i) if such Exception may be satisfied by
the payment of a liquidated sum of money then, in lieu of such removal, (A) such
liquidated sum shall be reflected on the Flow of Funds and paid from the
Estimated Purchase Price, or (B) the Purchase Price will be reduced, on a
dollar-for-dollar basis, by the amount of such liquidated sum, and (ii) if such
Exception has not been reduced to a liquidated sum and is not material, Sellers
failure to remove said Exception shall not be considered a breach of this
Section 6.05(b).

- 52 -
42185384v.30

--------------------------------------------------------------------------------




ARTICLE 7    
COVENANTS OF THE BUYER
Section 7.01     Confidentiality. The Buyer Parent and the Company acknowledge
and agree to continue to be bound by the Confidentiality Agreement, dated as of
January 19, 2015, between the Buyer Parent and the Company, as amended from time
to time (the “Confidentiality Agreement”).
Section 7.02     Seller Access. From and after the Closing, the Buyer shall
afford the Parent and its designees and representatives reasonable access to the
books, records (including accountants’ work papers) and employees of the Company
and the Seller Entities, in each case, solely to the extent the Parent
reasonably needs (a) to comply with reporting, disclosure, filing or other
requirements imposed on the Parent by a Governmental Authority, (ii) for use in
any Tax audits or litigation in which the Parent is a party (it being understood
for the avoidance of doubt that information sharing with respect to any
litigation to which the Parent is a party shall be subject to Article 11), or
(iii) to comply with the Parent’s obligations under this Agreement; provided,
however, that as a condition to providing such access, the Parent and its
representatives shall agree to enter into a confidentiality agreement in form
and substance reasonably satisfactory to Buyer. Unless otherwise consented to in
writing by the Parent, none of Buyer, Buyer Parent, the Company or any Seller
Entity shall, for a period of six years after the Closing Date, destroy, alter
or otherwise dispose of any of the books and records without first offering to
surrender to the Sellers such books and records or any portion thereof which
such party may intend to destroy, alter or otherwise dispose of.
ARTICLE 8    
ADDITIONAL COVENANTS OF THE PARTIES
Section 8.01     Commercially Reasonable Efforts; Further Assurances. Subject to
the terms and conditions of this Agreement, including, Section 8.02(a) below,
(a) the Buyer, Buyer Parent and the Sellers shall use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
desirable under Applicable Law to consummate the transactions contemplated by
this Agreement, including (i) preparing and filing as promptly as practicable
with any Governmental Authority all documentation to effect all necessary
Filings, and (ii) obtaining and maintaining all licenses, authorizations,
permits, consents, approvals, clearances, variances, exemptions and other
confirmations required to be obtained from any Governmental Authority or other
third party to consummate the transactions contemplated by this Agreement
(including satisfaction of the conditions set forth in Article 9), (b) the
Sellers and the Buyer and Buyer Parent agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement, and (c) from time
to time, as and when requested by any party hereto and at such party’s expense,
any other party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other party may reasonably deem
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement. Without limiting the foregoing, the Sellers shall, and shall
cause the Company and the Seller Entities

- 53 -
42185384v.30

--------------------------------------------------------------------------------




and, in each case, their respective officers, employees and agents, to,
cooperate in good faith with Buyer to consummate the Financing, which
cooperation shall include, without limitation, providing evidence of insurance
satisfactory to RTFC and the execution of the Financing Documents.
Section 8.02     Further Cooperation; Required Actions.
(a)    In furtherance and not in limitation of the foregoing, each of the
Sellers and the Buyer shall, as promptly as practicable after the date hereof,
make any and all Filings necessary or appropriate under the HSR Act and the
Competition Laws of the British Virgin Islands and Sint Maarten in connection
with the transactions contemplated hereby. Subject to Section 8.01, each of the
Sellers and the Buyer shall use its commercially reasonable efforts to supply as
promptly as practicable any additional information that may be requested
pursuant to the HSR Act or such Competition Law and to take all other actions
necessary to cause the expiration, termination, or early termination of the
applicable waiting periods under the HSR Act or such Competition Law, or the
receipt of any requisite clearances and approvals under such Competition Law,
including responding to a Request for Additional Information and Material
pursuant to the HSR Act (a “Second Request”), as soon as practicable. Except
with respect to any condition or divestment related to spectrum licenses held by
Buyer or its Affiliates and contemplated in the definition of Material Adverse
Regulatory Event which shall not be prohibited or restrained by the following
proviso, nothing in this Agreement (i) shall require Buyer or Buyer Parent to
litigate or participate in the litigation of any action or proceeding pursuant
to the HSR Act or any other Competition Law, whether judicial or administrative,
brought by any Governmental Authority or appeal any order (A) challenging or
seeking to restrain or prohibit the consummation of the transaction or seeking
to obtain from Buyer or Buyer Parent any damages in relation therewith, or (B)
seeking to prohibit or limit in any respect, or place any conditions on, the
ownership or operation by Buyer or Buyer Parent of all or any portion of Buyer
or Buyer Parent’s business, the Business or assets or any product of the
Company, or the equity of, or voting interest in, the Company or any Seller
Entity, or to require any such person to dispose of, license (whether pursuant
to an exclusive or nonexclusive license) or hold separate all or any portion of
Buyer or Buyer Parent’s business, the Business or assets or any product of the
Company, or the equity of, or voting interest in, the Company or any Seller
Entity, in each case, as a result of or in connection with the transaction, or
(ii) shall require Buyer or Buyer Parent to, nor shall the Company without the
prior written consent of Buyer or Buyer Parent, (A) agree or proffer to any of
the prohibitions, limitations, conditions or other actions referred to in the
preceding clause (i)(B), or (B) enter into any settlement, undertaking, consent
decree, stipulation or agreement with any Governmental Authority in connection
with the transaction.
(b)    In furtherance and not in limitation of the foregoing, each of the
Sellers, the Buyer, and the Buyer Parent shall, as promptly as practicable after
the date hereof, assemble all appropriate information to complete and jointly
submit Filings (i) seeking the Communications Regulatory Authority Consents set
forth in Schedule 3.03(c) or described in Section 3.03(c)(i) and (ii) to the
extent necessary and appropriate under Applicable Law providing notice to
applicable Communications Regulatory Authorities, in each case of clauses (i)
and (ii) with respect to consummation of the transactions contemplated hereby,
within 30 Business Days of the date hereof

- 54 -
42185384v.30

--------------------------------------------------------------------------------




(or such later date as mutually agreed by the parties hereto, such agreement not
to be unreasonably withheld, conditioned or delayed).
(c)    In furtherance and not in limitation of the foregoing and to the extent
not prohibited by Applicable Law or any Governmental Authority, each of the
Sellers, the Buyer, and Buyer Parent shall cooperate with each other (i) in
determining what actions by or in respect of, or filing with, any Governmental
Authority other than those identified in Sections 8.02(a) through (b) are
required, or which actions, consents, approvals or waivers are required to be
obtained under any Company Contracts, including the RT Park Agreement, in each
case in connection with the consummation of the transactions contemplated by
this Agreement, and (ii) in taking such actions or making any such filings, in
furnishing information required in connection therewith and in seeking timely to
obtain any such actions, consents, approvals or waivers. Except with respect to
any condition or divestment related to spectrum licenses held by Buyer or its
Affiliates and contemplated in the definition of Material Adverse Regulatory
Event which shall not be prohibited or restrained by the following proviso and
subject to the last provision of this Section 8.02(c), nothing in this
Agreement, (i) shall require Buyer or Buyer Parent to litigate or participate in
the litigation of any action or proceeding in connection with a Communications
Regulatory Authority Consent, whether judicial or administrative, brought by any
Governmental Authority or appeal any order (A) challenging or seeking to
restrain or prohibit the consummation of the transaction or seeking to obtain
from Buyer or Buyer Parent any damages in relation therewith, or (B) seeking to
prohibit or limit in any respect, or place any conditions on, the ownership or
operation by Buyer or Buyer Parent of all or any portion of Buyer or Buyer
Parent’s business or the Business or assets (including Communications Permits)
or any product of the Company or to require any such person to dispose of,
license (whether pursuant to an exclusive or nonexclusive license) or hold
separate all or any portion of Buyer or Buyer Parent’s business or the Business
or assets (including Communications Permits) or any product of the Company, in
each case, as a result of or in connection with the transaction, or (ii) shall
require Buyer or Buyer Parent to, nor shall the Company without the prior
written consent of Buyer or Buyer Parent, (A) agree or proffer to any of the
prohibitions, limitations, conditions or other actions referred to in the
preceding clause (i)(B), or (B) enter into any settlement, undertaking, consent
decree, stipulation or agreement with any Governmental Authority in connection
with the transaction; provided, however, Buyer and Buyer Parent shall negotiate
in good faith with the PSC with respect to obtaining the Communications
Regulatory Authority Consents.
(d)    In furtherance and not in limitation of the foregoing, and to the extent
permitted by Applicable Law, each of the Sellers, Buyer, and Buyer Parent shall
use its commercially reasonable efforts to (i) cooperate in all respects with
each other in connection with any Filing and in connection with any
investigation or other inquiry by or on behalf of a Governmental Authority;
(ii) promptly inform the other party of any Filing or communication received
from, or intended to be given to, any Governmental Authority regarding any of
the transactions contemplated hereby; (iii) and prior to submitting any Filing,
substantive written communication, correspondence or other information or
response by such party to any Governmental Authority (or members of the staff of
any Governmental Authority), permit the other party and its counsel the
opportunity to review as reasonably in advance as practicable under the
circumstances, and consider in good faith the comments of the other party in
connection with any such Filing, communication or inquiry; (iv) furnish each
other with a copy of any Filing, communication or, if in written form, inquiry,
it or

- 55 -
42185384v.30

--------------------------------------------------------------------------------




any of its Affiliates makes to or receives from any Governmental Authority; and
(v) consult with each other in advance of any meeting or conference with any
such Governmental Authority to the extent reasonably practicable, give the other
party the opportunity to attend and participate in such meetings and
conferences, in each case (i)-(iv) regarding any of the transactions
contemplated hereby.
(e)    Each of the Company and the Buyer shall pay its own costs in connection
with any Filings pursuant to this Section 8.02, and each of them shall pay
one-half of any filing fees in connection with any joint Filings pursuant to
this Section 8.02, including pursuant to the HSR Act and any other Competition
Law.
(f)    Promptly after the date hereof, and only to the extent permitted by FCC
rules, Sellers and Buyer Parent shall establish, and Sellers shall designate the
appropriate employees of the Company to participate with employees of Buyer
Parent in, a joint working group to prepare for the integration of the Company
and the Seller Entities after the Closing into Buyer Parent’s internal control
structure and procedures for financial reporting compliance with the
requirements of Rule 404 of the Sarbanes-Oxley Act and Buyer Parent’s financial
reporting structure. In addition, prior to the Closing, Sellers shall, and shall
cause the Company and the Seller Entities and their respective directors,
officers, employees and representatives to, reasonably cooperate with Buyer
Parent and its representatives in connection with the preparation of any
financial information that may be required by Form 8-K, Regulation S-X, and/or
Regulation S-K promulgated under the Securities Act (including any audited
financial statements and pro forma financial statements under Rule 3-05 of
Regulation S-X) in connection with the transaction. Without limiting the
generality of the foregoing, Sellers shall, and shall cause the Company, its
other Subsidiaries and their respective representatives to, upon reasonable
request (a) furnish the report of the Company’s auditor on the most recent
audited consolidated financial statements of the Company and the Seller Entities
and use its commercially reasonable efforts to obtain the consent of such
auditor to the use of such report in accordance with normal custom and practice;
(b) furnish any additional financial statements, schedules or other financial
data relating to the Company and the Seller Entities reasonably requested by
Buyer Parent; (c) furnish management and legal representatives of senior
officers of the Company to auditors; and (d) make available the employees and
advisors of the Company and the Seller Entities to provide reasonable assistance
with Buyer Parent’s preparation of any required financial statements.
(g)    The Buyer, Buyer Parent, Sellers, and Seller Entities shall, and shall
use commercially reasonable efforts to cause their respective Affiliates to (to
the extent required by Applicable Law), disclose the existence of this Agreement
and the Related Agreements in any Filing that they make to participate in, or
otherwise in connection with, the Auction to the extent reasonably necessary to
enable the parties to perform their obligations under this Agreement and
complete the transactions contemplated herein during the Auction’s Quiet Period.
Section 8.03     Alternative Transaction Structure. In the event that all
conditions precedent under Section 9.01 and Section 9.02 have been satisfied
other than the receipt of Communications Regulatory Authority Consents necessary
to transfer control of STM Asset Holdings, LLC (“STM”) and/or BVI Assets
Holdings, LLC (“BVI”) (all such conditions precedent,

- 56 -
42185384v.30

--------------------------------------------------------------------------------




the “USVI Conditions Precedent”), and it is reasonably likely that the receipt
of the Communications Regulatory Authority Consents necessary to transfer
control of STM and/or BVI will materially delay Closing, then the parties shall
cooperate and use their respective commercially reasonable efforts to
restructure the transaction contemplated hereby to facilitate a timely Closing
(the “Alternative Transaction”). In the event of such restructuring, the parties
shall cooperate in good faith to modify this Agreement and enter into such other
agreements and arrangements necessary in order to effect such Alternative
Transaction.
Section 8.04     Public Announcements. No press release or other public
announcement related to this Agreement or the transactions contemplated herein
shall be issued or made without the joint approval of the Buyer and the Sellers
unless required by Applicable Law or listing agreement with a national
securities exchange (in the reasonable opinion of counsel), in which case, the
party proposing to issue such press release or make such public announcement
shall use its commercially reasonable efforts to consult in good faith with the
other party before issuing any such press release or making any such public
announcement to attempt to agree upon mutually satisfactory text.
Section 8.05     Transfer Taxes. Parent and the Buyer shall each bear 50% of the
obligation with respect to all use, sales, transfer, recording, registration and
other fees, and other similar transaction Taxes (but not taxes on any income or
gain realized by the Sellers in connection with the transactions contemplated
hereby, which taxes shall be solely the responsibility of the Sellers), if any,
imposed by reason of the transactions contemplated by this Agreement (“Transfer
Taxes”). Parent and the Buyer shall be jointly responsible for preparing and
timely filing any Tax Returns required with respect to any such Transfer Taxes,
and shall provide each other with cooperation in the preparation of any such Tax
Returns.
Section 8.06     Disclosure Generally. The Schedules have been arranged, for
purposes of convenience only, as separately titled Schedules corresponding to
the Sections of this Agreement. Any information set forth in any Schedule or
incorporated in any Section of this Agreement shall be considered to have been
set forth in each other Schedule only to the extent the relevance of such
information is reasonably apparent on the face of such Schedule. The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts, or higher or lower
amounts, or the items so included or other items, are or are not required to be
disclosed or are within or outside of the ordinary course of business. The
information contained in the Schedules is disclosed solely for the purposes of
this Agreement, and no information contained therein shall be deemed to be an
admission by any party hereto to any third party of any matter whatsoever,
including of any violation of Applicable Law or breach of any agreement.
Section 8.07     Straddle Period Taxes. For purposes of this Agreement, any Tax
Liability attributable to a taxable period that begins before and ends after the
Closing Date (a “Straddle Period”) shall be apportioned, (i) in the case of
Taxes based upon, or related to, income or receipts, or imposed in connection
with any sale or other transfer or assignment of property (real or personal,
tangible or intangible) (other than conveyances pursuant to this Agreement), on
the basis of a “closing of the books” as of the beginning of, but not including,
the Closing Date; and (ii) in the case of other Taxes, amounts allocated to the
portion of the Straddle Period ending on the Closing

- 57 -
42185384v.30

--------------------------------------------------------------------------------




Date shall be deemed to be the amount of such Taxes for the entire period
multiplied by a fraction the numerator of which is the number of days in the
period ending on the Closing Date and the denominator of which is the number of
days in the entire period.
Section 8.08     Tax Returns. Parent shall be responsible for preparing any Tax
Returns with respect to the Company and the Seller Entities for any taxable year
that ends on or prior to the Closing Date. All such Tax Returns shall be
prepared in accordance with past practice and custom of the Company and the
Seller Entities. The Buyer shall be responsible for preparing any Tax Returns
with respect to the Company and the Seller Entities for any Straddle Periods and
for taxable years beginning and ending after the Closing Date. For any Tax
Return filed by Parent after the Closing Date, Parent shall make such Tax
Returns available for review by the Buyer no less than 15 days in advance of the
due date for filing such Tax Returns, and shall cause any reasonable comments of
the Buyer to be reflected in such Tax Return, and Buyer and Parent shall work
together to resolve any disagreement regarding the Tax Returns; provided,
however, that if any disagreements are not resolved prior to the due date of a
Tax Return, such Tax Return shall be filed as prepared by Parent and such
disagreement shall be resolved by the Firm and any determination of the Firm
will be final. Parent shall pay to Buyer on or before the due date of such Tax
Return any Tax Liability shown as due thereon, but only to the extent such Tax
Liability exceeds the amount of such Tax Liability included in the determination
of Net Working Capital and taken into account as an adjustment to the purchase
price hereunder. For all Straddle Period Tax Returns, Buyer shall make such Tax
Returns available to Parent no less than 15 days in advance of the due for
filing such Tax Returns, together with a statement showing the computation of
the Tax Liability of the Company or Seller Entities (as the case may be) for the
portion of the Straddle Period ending on or before the Closing Date (the
“Pre-Closing Tax Period”) and for the portion of the Straddle Period ending
after the Closing Date (the “Statement”). Buyer shall cause any reasonable
comments of Parent to be reflected in such Tax Return. Parent shall pay to Buyer
on or before the due date of the Straddle Period Tax Return any Tax Liability
attributable to the Pre-Closing Tax Period reflected on the Statement to Buyer,
but only to the extent such Tax Liability for the Pre-Closing Tax Period exceeds
the amount of such Tax Liability included in the determination of Net Working
Capital and taken into account as an adjustment to the purchase price hereunder.
In the event of any disagreement between the Buyer and Parent regarding such Tax
Returns or the Statement, such disagreement shall be resolved by the Firm and
any such determination by the Firm shall be conclusive and final. The fees and
expenses of the Firm shall be borne equally by the Buyer and Parent. Unless
otherwise required by Applicable Law, Buyer shall not amend any Tax Return of
the Seller Entities or the Company for any taxable period ending on or prior to
the Closing Date or amend or revoke any Tax elections of the Seller Entities or
the Company if such amendment or revocation would impact the Tax Liability of
the Seller Entities or the Company for any such taxable periods.
Section 8.09     Allocation Statement. Within 90 days after the Closing, Parent
shall deliver to the Buyer a statement (the “Allocation Statement”) allocating
the consideration paid by the Buyer pursuant to this Agreement among the
Company’s assets in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (the “Section 1060 Allocation”). If, within 30 days after
delivery of the Allocation Statement, the Buyer notifies Parent in writing that
the Buyer objects to the allocation set forth in the Allocation Statement,
Parent and the Buyer shall use commercially reasonable efforts to resolve such
dispute within 20 days. In the event the Buyer and

- 58 -
42185384v.30

--------------------------------------------------------------------------------




Parent are unable to resolve such dispute within 20 days, the Buyer and Parent
shall file their Tax Returns in accordance with their own determinations as to
the correct allocation. The parties agree to amend the Section 1060 Allocation
as necessary to reflect any adjustments in consideration agreed upon, or
payments made, after the Closing Date. Except as otherwise provided in this
Section 8.09, the Buyer and Parent further agree to file, and to cause their
respective Affiliates to file, their income tax returns and all other Tax
Returns and necessary forms in such a manner as to reflect the allocation of the
consideration as determined in accordance with this Section 8.09, provided,
however, nothing herein shall prevent the Buyer or Parent, as the case may be,
from settling any proposed deficiency or adjustment by any Governmental
Authority based on the Allocation Statement and neither the Buyer nor Parent
will be required to litigate any proposed adjustment by any Governmental
Authority challenging such Allocation Statement. Any refund received by the
Seller Entities for periods prior to the Closing Date or any portion of a
Straddle Period prior to the Closing Date shall be paid to Parent, except to the
extent such refund was taken into account as an adjustment to the Purchase Price
hereunder.
Section 8.10     Asset Purchase Reporting. For U.S. federal Income Tax (and
state, local and non-U.S. tax purposes, as applicable), Parent and the Buyer
agree to report the Buyer’s purchase of the Membership Interest as the purchase
of the assets and liabilities of the Company.
ARTICLE 9    
CONDITIONS TO CLOSING
Section 9.01     Conditions to the Buyer’s Obligations. The obligations of the
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction (or the Buyer’s waiver) of the following conditions as of
the Closing Date:
(a)    (i) the representations and warranties of the Sellers contained in
Section 3.02 (Interests Owned) shall have been true and correct as of the date
of this Agreement and as of the Closing Date in all respects, (ii) the
Fundamental Representations shall have been true and correct in all material
respects (or, to the extent qualified by materiality or Material Adverse Effect
within any such representation or warranty, true and correct in all respects) as
of the date of this Agreement and as of the Closing Date, except (A) for changes
contemplated by this Agreement, and (B) for those representations and warranties
that address matters only as of the date of this Agreement or any other
particular date (in which case such representations and warranties shall have
been true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect within any such representation or
warranty, true and correct in all respects) as of such particular date), and
(iii) all other representations and warranties of the Sellers contained in
Article 3 shall have been true and correct as of the date of this Agreement and
as of the Closing Date (except that the accuracy of representations and
warranties that by their terms speak as of specific date will be determined as
of such specified date), other than to the extent that the failure of such
representations and warranties to be true and correct individually or in the
aggregate would not reasonably be expected to cause a Material Adverse Effect
(or, to the extent qualified by Material Adverse Effect within any such
representation or warranty, true and correct in all respects);
(b)    the Sellers shall have performed in all material respects all of the
covenants and agreements required to be performed by them under this Agreement
at or prior to the Closing;

- 59 -
42185384v.30

--------------------------------------------------------------------------------




(c)    all consents, approvals, Filings, waivers or concessions required from
third parties set forth on Schedule 9.01(c) and all Communications Regulatory
Authority Consents set forth on Schedule 3.03(c) shall have been made or
obtained, and, in the case of consents, approvals, Filings, waivers or
concessions of Governmental Authorities (including Communications Regulatory
Authority Consents), shall have been made by Final Order;
(d)    no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by a Governmental Authority or pursuant to
Applicable Law shall be in effect which prohibits, restrains or renders illegal
the consummation of the transactions contemplated hereby or would cause such
transactions to be rescinded, nor shall any proceeding brought by any
Governmental Authority seeking any of the foregoing be pending, and there shall
not be any action taken, or any Applicable Law enacted, entered, enforced or
deemed applicable to the transactions contemplated by this Agreement which makes
the consummation thereof, as contemplated herein, illegal;
(e)    since the date of this Agreement, there shall have been no Material
Adverse Effect or Material Adverse Regulatory Event;
(f)    the Parent shall have delivered to Buyer a certificate, executed by the
chief executive or financial officer of the Parent, dated as of the Closing
Date, certifying that the conditions set forth in Sections 9.01(a), (b) and (e)
have been satisfied;
(g)    the Sellers shall have delivered the Payoff Letters or other written
agreements for the release of all Liens (other than Permitted Liens) on any
assets or properties of the Company and the Seller Entities (in form and
substance reasonably satisfactory to Buyer);
(h)    the Escrow Agreement shall have been executed and delivered by Parent and
the Escrow Agent;
(i)    the Financing Documents shall have been executed and delivered by RTFC
and the Company;
(j)    the Company or, alternatively, Parent, shall have delivered to Buyer a
certificate or certificates in form and substance reasonably satisfactory to
Buyer, certifying any facts that would exempt the transaction contemplated
hereby from or eliminate withholding under Section 1445 of the Code and
analogous provisions of foreign Applicable Tax Law;
(k)    Buyer shall have received, with respect to the Company and each Seller
Entity, a certificate of good standing or valid existence, as applicable, of the
Company or Seller Entity, as applicable, issued by the Secretary of State or
other Governmental Authority of the jurisdiction in which such entity was
organized and each jurisdiction in which such entity is qualified or authorized
to do business as a foreign corporation, limited liability company or other
legal entity, in each case, dated no more than seven days prior to the Closing
Date;
(l)    Buyer shall have received, with respect to the Company and each Seller
Entity the Organizational Documents, certified by the Secretary of State or
other Governmental Authority of

- 60 -
42185384v.30

--------------------------------------------------------------------------------




the jurisdiction of organization, to the extent applicable, and the Company’s or
Seller Entity’s corporate Secretary, as applicable;
(m)    Buyer shall have received, resolutions of the members of Parent
authorizing and approving this Agreement and the transactions contemplated
hereby, certified by the Parent’s Secretary or other authorized officer;
(n)    Buyer shall have received (at the office of its outside legal counsel)
the corporate minute books and stock or other equity interests of the Company
and each Seller Entity;
(o)    Buyer shall have received evidence, reasonably satisfactory to Buyer, as
to the consummation of the Divestitures;
(p)    The FTI Letter Agreement shall be in full force and effect and, to the
extent requested by Buyer Parent in accordance with the terms of the FTI Letter
Agreement, the FTI Transition Management Services Agreement shall have been
executed and delivered by FTI;
(q)    The PSC shall not have granted a cable franchise to a third party, who in
ATN’s reasonable judgment is (or is reasonably likely to become) a bona fide
competitor to the cable business operated by the Seller Entities, between the
date hereof and the Closing Date;
(r)    Each of the Permits identified on Schedule 9.01(r) is in full force and
effect and, with respect to any Permit identified on Schedule 9.01(r) that
pursuant to its terms is scheduled to expire within sixty (60) days after the
Closing Date, the Company and the Seller Entities have timely filed an
application to renew or extend such Permit;
(s)    The Management Services Agreement, dated as of January 28, 2010, between
FTI and Parent shall be terminated with no further force or effect or Liability
on the part of the Company or any Seller Entity;
(t)    The Union Contract Extension is in full force and effect;
(u)    Each Seller Entity providing services in the United States that is
subject to Communications Laws and all facilities in the United States used by
the Business to provide services in the United States that are subject to
Communications Laws are compliant in all material respects with all applicable
Communication Laws; each Seller Entity providing services in the United States
that is subject to the Metrics and all facilities in the United States used by
the Business to provide services in the United States that are subject to the
Metrics are compliant in all material respects with all applicable Metrics; each
Seller Entity that is subject to Communications Laws shall provide the Buyer
with reasonable evidence of such compliance; and each Seller Entity that is
subject to a Metric shall provide the Buyer with reasonable evidence that it has
been in compliance with such Metrics for at least the 90 consecutive days
immediately preceding the Closing Date, excluding, for purposes of such
calculation, any days of non-compliance attributable to a single event outside
of the reasonable control of the Company and Seller Entities that could not have
been avoided through the exercise of due care and that causes a Seller Entity to
fail to comply with one or more Metrics during such 90-day period (a “Force
Majeure Interruption”), and aggregating the days

- 61 -
42185384v.30

--------------------------------------------------------------------------------




immediately preceding and immediately following such Force Majeure Interruption
as if consecutive; and
(v)    The Settlement Agreement and Mutual Release, dated as of August 25, 2015,
by and between Bonneville Group Virgin Islands, Inc. and the Virgin Islands
Telephone Corporation d/b/a Innovative Telephone, a copy of which has been
provided to Buyer, remains in full force and effect and Sellers have paid all
amounts owed thereunder and delivered evidence reasonably satisfactory to Buyer
of such payment.
Section 9.02     Conditions to the Sellers’ Obligations. The obligation of the
Sellers to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or the Sellers’ waiver) of the following conditions as of
the Closing Date:
(a)    The representations and warranties of the Buyer and Buyer Parent
contained in Article 5 hereof shall have been true and correct in all material
respects (or, to the extent qualified by materiality within any such
representation or warranty, true and correct in all respects) as of the date of
this Agreement and as of the Closing Date, except (i) for changes contemplated
by this Agreement, and (ii) for those representations and warranties that
address matters only as of the date of this Agreement or any other particular
date (in which case such representations and warranties shall have been true and
correct in all material respects (or, to the extent qualified by materiality
within any such representation or warranty, true and correct in all respects) as
of such particular date);
(b)    the Buyer and Buyer Parent shall have performed in all material respects
all of the covenants and agreements required to be performed by each of them
under this Agreement at or prior to the Closing;
(c)    all consents, approvals, Filings, waivers, or concessions required from
third parties set forth on Schedule 9.01(c) and all Communications Regulatory
Authority Consents set forth on Schedule 3.03(c) shall have been made or
obtained;
(d)    no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by a Governmental Authority or pursuant to
Applicable Law shall be in effect which prohibits, restrains or renders illegal
the consummation of the transactions contemplated hereby or would cause such
transactions to be rescinded, nor shall any proceeding brought by any
Governmental Authority seeking any of the foregoing be pending, and there shall
not be any action taken, or any Applicable Law enacted, entered, enforced or
deemed applicable to the transactions contemplated by this Agreement which makes
the consummation thereof, as contemplated herein, illegal;
(e)    the Escrow Agreement shall have been executed and delivered by Buyer and
the Escrow Agent; and
(f)    the Buyer shall have delivered to Parent a certificate, executed by the
chief executive or financial officer of the Buyer, dated as of the Closing Date,
certifying that the conditions set forth in Sections 9.02(a) and (b) have been
satisfied.

- 62 -
42185384v.30

--------------------------------------------------------------------------------




ARTICLE 10    
TERMINATION
Section 10.01     Termination. This Agreement may be terminated at any time
prior to the Closing:
(a)    by the mutual written consent of the Buyer and Buyer Parent, on the one
hand, and the Sellers, on the other hand;
(b)    by the Buyer and Buyer Parent, if the Sellers (or either of them) shall
have breached in any material respect any of its or their representations or
warranties or failed to perform in any material respect any covenant or other
agreement contained herein, which breach or failure to perform would render
unsatisfied any condition to the obligations of the Buyer at the Closing and (i)
such breach or failure to perform is not curable, or (ii) if capable of being
cured, has not been cured by the Sellers prior to the earlier of (A) ten
Business Days after the Sellers’ receipt of written notice thereof from the
Buyer, and (B) the Outside Date;
(c)    by the Sellers, if Buyer or Buyer Parent shall have breached in any
material respect any of its representations or warranties or failed to perform
in any material respect any covenant or other agreement contained herein, which
breach or failure to perform would render unsatisfied any condition to the
obligations of the Sellers at the Closing and (i) such breach or failure to
perform is not curable, or (ii) if capable of being cured, has not been cured by
the Buyer or Buyer Parent, as applicable, prior to the earlier of (A) ten
Business Days after the Buyer’s and Buyer Parent’s receipt of written notice
thereof from the Sellers, and (B) the Outside Date;
(d)    by the Buyer and Buyer Parent, if the Closing has not occurred on or
before the 15th-month anniversary of the date that the last application (that is
in proper form and content for processing) for the Communications Regulatory
Authority Consents is filed by the parties (such date, the “Outside Date”);
provided, further, the Buyer and Buyer Parent shall not be entitled to terminate
this Agreement pursuant to this Section 10.01(d) if the Buyer’s or Buyer
Parent’s breach of this Agreement has prevented the consummation of the
transactions contemplated hereby;
(e)    by the Sellers, if the Closing has not occurred on or before the Outside
Date; provided, further, the Sellers shall not be entitled to terminate this
Agreement pursuant to this Section 10.01(e) if the Sellers’ breach of this
Agreement has prevented the consummation of the transactions contemplated
hereby; or
(f)    By either Buyer and Buyer Parent, on the one hand, or the Sellers, on the
other hand, if a Governmental Authority shall have issued an order, permanent
injunction or other judgment or taken any other action including in connection
with the required approvals under the HSR Act, other Competition Laws, or a
Communications Regulatory Authority Consent, in each case, which has become a
Final Order and which restrains, enjoins or otherwise prohibits or denies the
consummation of the transfer of control of DTR Holdings, LLC.
The party desiring to terminate this Agreement pursuant to this Section 10.01
shall give written notice of such termination to the other parties hereto.

- 63 -
42185384v.30

--------------------------------------------------------------------------------




Section 10.02     Effect of Termination. In the event this Agreement is
terminated as provided in Section 10.01, the provisions of this Agreement shall
immediately become void and of no further force and effect, other than Section
7.01 (Confidentiality), Section 8.04 (Public Announcements), this Section 10.02,
and Article 12; provided, however, that nothing in this Section 10.02 shall be
deemed to impair the right of any party to compel specific performance by any
other party of its obligations under this Agreement; and provided further,
however, that termination shall not relieve any party of liability for any
breach by it prior to such termination of its obligations under this Agreement;
and; provided, further, that, parties hereto shall cooperate in good faith to
withdraw Filings made to Governmental Authorities in respect of any requested or
required consent or approval.
ARTICLE 11    
INDEMNIFICATION
Section 11.01     Survival Period. All representations and warranties made by
the parties in this Agreement will survive until the fifteen (15)-month
anniversary of the Closing Date, except that the representations and warranties
contained in Section 3.01(a) (Organization and Qualification), Section 3.02
(Interests Owned), Section 3.03(a) and clause (ii) of Section 3.03(b)
(Authority; No Conflicts of Organizational Documents), Section 3.05 (Advisory
and Other Fees), Section 3.06 (Taxes), Section 3.08(d) (Indebtedness), Section
3.15(f) (Permits); Section 3.16 (Employee Benefit Plans), Section 3.18
(Environmental Matters), Section 5.01 (Existence and Power), Section 5.02
(Organizational Authorization) and Section 5.09 (Finder’s Fees) (the foregoing
Sections, the “Fundamental Representations”) shall survive the Closing until the
date that is sixty (60) days following the expiration of the applicable statute
of limitations or other effective temporal limitation governing claims relating
to the underlying subject matter, as applicable. This Article 11 will survive
the Closing and will remain in effect (i) with respect to Sections 11.02(a)(i)
and 11.02(b)(i), so long as the relevant representations and warranties survive,
(ii) with respect to Sections 11.02(a)(ii) and 11.02(b)(ii), so long as the
applicable covenant survives, (iii) with respect to Sections
11.02(a)(iii)-(viii), until the date that is sixty (60) days following the
expiration of the applicable statute of limitations, (iv) with respect to
Section 11.02(a)(ix), until the fifteen (15)-month anniversary of the Closing
Date, and (v) with respect to Section 11.02(a)(x), until the date that is 60
days following the expiration of the applicable statute of limitations relating
to the underlying Tax matter. Any matter as to which a claim has been asserted
by timely notice that is pending or unresolved at the end of the applicable
survival period will continue to be covered by this Article 11, notwithstanding
any applicable statute of limitations, until such matter is finally terminated
or otherwise resolved under this Agreement or non-appealable judgment of an
arbitrator, and any amounts payable under this Agreement are finally determined
and paid.
Section 11.02     Indemnification.
(a)    Subject to the other provisions and limitations of this Article 11, after
the Closing, Parent shall indemnify, defend and hold harmless the Buyer, Buyer
Parent, and their respective Affiliates (including, following the Closing, the
Company and the Seller Entities) and their respective officers, directors,
members, managers, shareholders, employees, agents and

- 64 -
42185384v.30

--------------------------------------------------------------------------------




representatives (the “Buyer Indemnified Parties”) from, against and in respect
of any Loss which the Buyer Indemnified Party suffers as a result of or arising
from:
(i)    any breach of any representation or warranty made by the Sellers in this
Agreement or any Seller Closing Certificate, in each case without giving effect
to any qualifications as to materiality, Material Adverse Effect or similar
qualifications contained in such representations and warranties;
(ii)    any breach of any covenant or agreement of the Sellers set forth in this
Agreement or in any Seller Closing Certificate;
(iii)    any Transaction Costs or Closing Indebtedness to the extent not
satisfied in full pursuant to Section 2.05;
(iv)    any matter set forth in Schedule 3.07;
(v)    any claims by any interested party arising out of, or related to, the
bankruptcy of Innovative Communication Corporation;
(vi)    any matter set forth in Schedule 3.04;
(vii)    failure of the Company or a Seller Entity to comply with any
Communications Law or Metric prior to the Closing Date;
(viii)    any Exceptions that are neither (A) removed prior to Closing as
contemplated by Section 6.02(b)(i), nor (B) with respect to which a liquidated
sum is reflected on the Flow of Funds or accounted for as a reduction to
Purchase Price as contemplated by Section 6.20(b)(ii);
(ix)    failure of the applicable Seller Entity to: (A) with respect to each of
the Designated Leased Properties, (i) enter into fully executed, and if
applicable, duly registered leases or other similar agreements on customary
terms providing a valid and subsisting leasehold interest or other similar
rights, or (ii) remove, discharge or obtain a release of any Lien (other than a
Permitted Lien) adversely affecting the applicable Seller Entity’s occupancy or
enjoyment thereof; (B) enter into and duly record easements on customary terms
with respect to each of the Designated Easements; and (C) complete the purchase
of real property listed on Schedule 3.10(a) under the heading “Real Property in
Process of finalizing transfer and registration process”; and
(x)    any Taxes imposed on the Company or any Seller Entity attributable to (A)
any taxable year ending on or before the Closing Date, (B) the Pre-Closing Tax
Period, (C) the Divestitures, and/or (D) Liabilities of the Company or the
Selling Entities for Taxes (including, without limitation, Taxes payable to the
U.S. Virgin Islands Bureau of Internal Revenue) for any taxable year ending on
or before the Closing Date or Pre-Closing Tax Period of any other Person by
reason of Treasury Regulation Section 1.1502-6 (or analogous

- 65 -
42185384v.30

--------------------------------------------------------------------------------




provisions of state, local or foreign Applicable Tax Laws), or as a successor,
transferee or otherwise (the “Tax Indemnity”).
(b)    Subject to the other provisions and limitations of this Article 11, after
the Closing the Buyer and Buyer Parent shall, jointly and severally, indemnify,
defend and hold harmless the Parent and its Affiliates and their respective
officers, directors, members, managers, shareholders, employees, agents and
representatives (the “Seller Indemnified Parties”) from, against and in respect
of any Loss which the Seller Indemnified Party suffers as a result of or arising
from:
(i)    any breach of any representation or warranty made by the Buyer and Buyer
Parent in this Agreement; and
(ii)    any breach of any covenant or agreement of the Buyer or Buyer Parent set
forth in this Agreement.
Section 11.03     Limitations. Notwithstanding any provision of this Agreement
to the contrary:
(a)    Parent, on the one hand, and Buyer and Buyer Parent, on the other hand,
as applicable, will not be required to indemnify any Person under
Section 11.02(a)(i) or Section 11.02(b)(i), respectively, with respect to any
Losses unless and until the individual Loss, together with all other Losses,
exceeds $1,450,000 (the “Deductible”), and in such event the Parent, on the one
hand, or Buyer and Buyer Parent, on the other hand, as applicable, will be
responsible for only those indemnifiable Losses in excess of those counted
towards the Deductible;
(b)    the aggregate Liability of the Parent under Section 11.02(a)(i), or Buyer
and Buyer Parent under Section 11.02(b)(i), respectively, for all Losses (other
than Losses arising out of a breach of any Fundamental Representation) will not
exceed an amount equal to $36,250,000;
(c)    without limiting the foregoing, the limitations set forth in this Section
11.03 will also not apply to claims based upon intentional or willful
misrepresentation of facts that constitutes common law fraud under Applicable
Laws; and
(d)    the Buyer Indemnified Parties shall not be entitled to seek
indemnification from Parent with respect to any Losses suffered as a direct
result of any election by the Buyer to consummate the transactions contemplated
by this Agreement prior to the last date on which a Communications Regulatory
Authority Consent becomes a Final Order.
Section 11.04     Indemnification Procedure as to Third Party Claims.
(a)    Promptly after the assertion by any third party of any claim (a “Third
Party Claim”) that results, or might upon the resolution of such Third Party
Claim result in, Losses for which any Person entitled to indemnification under
Section 11.02 (the “Indemnitee”) is entitled to indemnification pursuant to this
Agreement, such Indemnitee shall promptly provide notice of such Third Party
Claim to the parties from whom such indemnification could be sought (the
“Indemnitors”) (provided that failure to so notify the Indemnitors will only
relieve the

- 66 -
42185384v.30

--------------------------------------------------------------------------------




indemnification obligation if and to the extent such failure results in material
prejudice with respect to such Third Party Claim) and prior to the fifteen
(15)-month anniversary of the Closing Date, the Escrow Agent.
(b)    The Indemnitors may, at its option and upon acknowledging in writing to
the Indemnitee’s reasonable satisfaction the Indemnitor’s responsibility for the
entirety of any amounts payable to any third party with respect to such Third
Party Claim (without regard to any threshold or limitation contemplated by
Section 11.02(a) or (b), as the case may be), assume the defense of the
Indemnitee against such Third Party Claim (including the employment of counsel
reasonably acceptable the Indemnitee and the payment of reasonable expenses).
Any Indemnitee shall have the right to employ separate counsel in any such Third
Party Claim and to participate in the defense thereof, but the fees and expenses
of such counsel shall not be an expense of the Indemnitor unless (i) the
Indemnitor shall have failed, within a reasonable time after having been
notified by the Indemnitee of the existence of such Third Party Claim as
provided in the preceding sentence, to assume the defense of such Third Party
Claim or (ii) the employment of such counsel has been specifically authorized by
the Indemnitor. If (i) the Indemnitor does not assume such defense, or notifies
the Indemnitee within 30 days after the date notice is provided pursuant to
Section 11.04(a) that the Indemnitor does not assume such defense, (ii) the
Indemnitor having assumed such defense but failed to contest such Third Party
Claim in good faith with legal counsel reasonably acceptable to Indemnitee (and
Indemnitee’s consent shall not be unreasonably withheld or delayed), then the
Indemnitee shall have the right, but not the obligation (upon delivering notice
to such effect to the Indemnitor) to retain separate counsel of its choosing,
defend such Third Party Claim and have the sole power to direct and control such
defense (all at the reasonable cost and expense of the Indemnitor); it being
understood that the Indemnitee’s right to indemnification for a Third Party
Claim shall not be adversely affected by assuming the defense of such Third
Party Claim. In all cases, the party without the right to control the defense of
the Third Party Claim may retain counsel of its choice at its own expense, and
may participate in the defense of such Third Party Claim.
(c)    Notwithstanding Section 11.04(b) above, if, with respect to a Third Party
Claim: (i) such Third Party Claim seeks an injunction or other equitable
remedies other than monetary damages in respect of the Indemnitee or its
business; (ii) such Third Party Claim is reasonably likely to result in
liabilities that, taken with other then existing claims under this Article 11,
will not be fully indemnified hereunder; (iii) the Indemnitee has been advised
by counsel in writing that an actual or potential conflict exists between the
Indemnitee and the Indemnitor in connection with the defense of the Third Party
Claim; (iv) such Third Party Claim involves a Permit or Governmental Authority;
or (v) such Third Party Claim seeks a finding or admission of a violation of
Applicable Law by the Indemnitee or any of its Affiliates, then, in each such
case (A) the Indemnitee alone shall be entitled, but not obligated, to contest
and defend, such Third Party Claim in the first instance, with counsel of its
choosing and reasonably acceptable to the Indemnifying Parties, at the expense
of the Indemnifying Parties; it being understood that the Indemnitee’s right to
indemnification for a Third Party Claim shall not be adversely affected by
assuming the defense of such Third Party Claim, and (B) if the Indemnitee does
not contest and defend such Third Party Claim, the Indemnitor shall then have
the right to contest and defend such Third Party Claim.

- 67 -
42185384v.30

--------------------------------------------------------------------------------




(d)    The Indemnitee and the Indemnitor shall use commercially reasonable
efforts to avoid production of confidential information (consistent with
Applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.
(e)    Notwithstanding anything in this Section 11.04 to the contrary, neither
the Indemnitor nor the Indemnitee may, without the written consent of the other
party, which consent shall not be unreasonably withheld or delayed, settle or
compromise any Third Party Claim for which indemnification is sought, or permit
a default judgment, or consent to entry of any judgment. If a settlement offer
solely for money damages is made by the applicable third-party claimant, and the
Indemnitor notifies the Indemnitee in writing of the Indemnitor’s willingness to
accept the settlement offer and pay the amount called for by such offer without
reservation of any rights or defenses against the Indemnitee, the Indemnitee may
decline to accept the settlement offer and may continue to contest such claim,
free of any participation by the Indemnitor, and the amount of any ultimate
Liability with respect to such Third Party Claim that the Indemnitor has an
obligation to pay under this Agreement will be limited to the lesser of (i) the
amount of the settlement offer that the Indemnitee declined to accept plus the
Losses of the Indemnitee relating to such Third Party Claim incurred with
respect to costs and expenses of investigation, collection, prosecution,
determination and defense thereof (including reasonable legal, accounting and
other professional fees) through the date of its rejection of the settlement
offer, or (ii) the aggregate Losses of the Indemnitee with respect to such Third
Party Claim.
(f)    Notwithstanding anything contained in this Section 11.04 to the contrary,
for (i) any matter identified on Schedule 3.06 and identified with an asterisk
(*) (each, a “Tax Claim”), and (ii) any Action or other matter set forth on
Schedule 3.07 that remains open after the Closing (collectively with the Tax
Claims, the “Retained Litigation”), (A) Parent shall control, prosecute and
defend against, the Retained Litigation on behalf of the Company and the Seller
Entities, including, without limitation, any settlement of the Retained
Litigation; provided, that, no compromise or settlement of the Retained
Litigation may be effected without the written consent of Buyer (such consent
not to be unreasonably withheld, conditioned or delayed provided that such
compromise or settlement involves the payment of money damages only and includes
mutual general releases), (B) Parent shall actively and diligently conduct the
prosecution or defense, as applicable, of the Retained Litigation, (C) Parent
shall keep the Buyer reasonably informed as to the status of the Retained
Litigation (including, without limitation, by participating in monthly meetings
with Buyer to discuss status and strategy) and copy Buyer on all correspondence
relating thereto, (D) Buyer shall be entitled to participate in, and be present
at, conference calls and meetings concerning the Retained Litigation, and (E)
the Buyer shall be entitled to retain separate legal counsel and other advisors
for purposes of keeping itself reasonably apprised as to the rights and
obligations of the Buyer Indemnified Parties with respect to the Retained
Litigation, and the Buyer shall bear all of the costs and expenses of such
counsel and other advisors.
Section 11.05     Non-Third Party Claims. If a claim for Losses (a “Claim”) is
to be made by any Indemnitee that does not involve a third party, such
Indemnitee shall give written notice (a “Claim Notice”) to the Parent if the
Claim Notice is being given by a Buyer Indemnified Party and to Buyer and Buyer
Parent if the Claim Notice is being given by a Seller Indemnified Party, in each

- 68 -
42185384v.30

--------------------------------------------------------------------------------




case, promptly after such Indemnitee becomes aware of any fact, condition or
event giving rise to Losses for which indemnification may be sought under
Section 11.02(a) or 11.02(b), which Claim Notice shall specify in reasonable
detail, to the extent reasonably practicable at such time, the amount of the
Claim and the Losses included in the amount so stated, the date (if any) such
item was incurred or suffered, the basis for any anticipated liability and the
nature of the misrepresentation, default, breach of warranty or breach of
covenant or claim to which each such item is related. The failure of any
Indemnitee to give timely notice hereunder shall not affect such Indemnitee’s
rights to indemnification hereunder, except to the extent the applicable
Indemnitor is actually prejudiced by such delay or failure, and the amount of
reimbursement to which the Indemnitee is entitled shall be reduced by the
amount, if any, by which the Indemnitee’s Losses would have been less had such
Claim Notice been timely given. If the applicable Indemnitor notifies the
Indemnitee that it does not dispute the claim described in such Claim Notice or
fails to respond within 30 days following receipt of such Claim Notice, the
Losses identified in the Claim Notice will be conclusively deemed a liability of
the Indemnitor under Section 11.02(a) or 11.02(b), as applicable. If the
applicable Indemnitor disputes its liability with respect to such Claim or the
estimated amount of such Losses pursuant to this Section 11.05, the parties
shall attempt in good faith to resolve such dispute; provided, that if such
dispute has not been resolved within 90 days following receipt of such Claim
Notice, then the Indemnitor and the Indemnitee may seek legal redress in
accordance with the terms of this Agreement.
Section 11.06     Adjustments; Subrogation; Regarding the Net Working Capital
Amount.
(a)    For purposes of calculating amounts recoverable from an Indemnitor,
Losses will be measured net of any amounts actually recovered (and not simply
recoverable) after deducting collection costs and expenses, including any
deductible amount, and any resultant increase in insurance premiums, by the
Indemnitee for the Losses for which such indemnification payment is payable
under any insurance policy, warranty or indemnity from any third party (each
such source, a “Collateral Source”).  In the event that a recovery or payment
from a Collateral Source is received by an Indemnitee with respect to any Loss
for which any such Indemnitee has been indemnified by any Indemnitor hereunder,
then a refund equal to the aggregate amount of the recovery (after deducting
collection costs and expenses, including any deductible amount, and any
resultant increase in insurance premiums), up to the amount paid by the
Indemnitor to the Indemnitee, shall be made promptly by such Indemnitee to such
Indemnitor.  Notwithstanding anything to the contrary contained herein, all such
amounts actually recovered shall count against the Deductible.
(b)    If (i) Indemnitee is a Buyer Indemnified Party and (ii) a Loss is covered
by a Seller Insurance Policy, Indemnitee shall seek full recovery and payment of
such Loss from such Seller Insurance Policy to the same extent as it would if
such Loss were not subject to indemnification hereunder.  The Buyer and the
Company shall not terminate or cancel any Seller Insurance Policy.  For purposes
hereof, “Seller Insurance Policy” means any insurance policy in effect for
periods prior to the Closing to the extent the premiums therefor have been paid
in full by the Company or a Seller Entity prior to the Closing.

- 69 -
42185384v.30

--------------------------------------------------------------------------------




(c)    All indemnification payments made hereunder shall be treated by all
parties as adjustments to the Purchase Price.
(d)    Notwithstanding anything to the contrary contained in this Article 11,
there shall be no recovery for any Loss or alleged Loss by the Buyer under
Section 11.02, and the Loss shall not be included in meeting the Deductible
hereunder, to the extent such item has been included in the calculation of the
Net Working Capital Amount, including reserves and accruals, as determined
pursuant to Section 2.05.
Section 11.07     Surviving Company. The parties acknowledge and agree that, if
the Company or any Seller Entity suffers, incurs or otherwise becomes subject to
any Losses as a result of or in connection with any misrepresentation or
inaccuracy in or breach of any representation, warranty, covenant or agreement,
then (without limiting any of the rights of the Company or Seller Entity as an
Indemnitee) Buyer shall also be deemed, by virtue of its ownership of the
Membership Interest, to have incurred Losses as a result of and in connection
with such misrepresentation, inaccuracy or breach.
Section 11.08     Limitation of Recourse.
(a)    Except for (i) claims arising from intentional or willful
misrepresentation of facts that constitutes common law fraud under Applicable
Laws, committed by a party hereto (ii) specific performance of obligations to be
performed in accordance with the terms of this Agreement, (iii) claims by any
party for equitable relief as permitted by this Agreement, and (iv) the purchase
price adjustment provisions of Section 2.05 (none of which shall not be limited
or impeded by this Article 11), the indemnification provided by this Article 11
shall be the sole and exclusive remedy for any Losses of the Buyer Indemnified
Parties or Seller Indemnified Parties, as applicable, with respect to any
misrepresentation or inaccuracy in, or breach of, any representations or
warranties or any breach or failure in performance of any covenants or
agreements made in this Agreement or in any Related Agreement, and except as set
forth in this Article 11, the parties hereto waive any and all rights and claims
they may have against the other parties hereto with respect thereto, including
claims and rights for contribution, indemnity or other rights of recovery.
(b)    No claim shall be brought or maintained by any party hereto or their
respective successors or permitted assigns against any officer, director,
employee (present or former) or Affiliate of any party hereto which is not
otherwise expressly identified as a party hereto, and no recourse shall be
brought or granted against any of them, by virtue of or based upon any alleged
misrepresentation or inaccuracy in or breach of any of the representations,
warranties or covenants of any party hereto set forth or contained in this
Agreement or any exhibit or Schedule hereto or any certificate delivered
hereunder.
ARTICLE 12    
MISCELLANEOUS
Section 12.01     Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including by confirmed facsimile or email
transmission to the extent facsimile numbers and/or email addresses are provided
below or subsequently designated) and shall

- 70 -
42185384v.30

--------------------------------------------------------------------------------




be given, in each case to the appropriate address(es) and facsimile number(s)
set forth below (or to such other address(es) and facsimile number(s) as a party
may designate by notice, given as provided herein, to the other parties hereto):
if to the Buyer, Buyer Parent or, following the Closing, the Company, then to:

Atlantic Tele-Network, Inc.
600 Cummings Center
Beverly, MA 01915
Attn:    Bill Kreisher, Senior Vice President of Corporate Development
Email: legalnotices@atni.com
with a copy to (which copies shall not constitute notice):
Atlantic Tele-Network, Inc.
600 Cummings Center
Beverly, MA 01915
Attn:    Leonard Q. Slap, Senior Vice President & General Counsel
Email: legalnotices@atni.com
and
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Matthew J. Gardella, Esq.
Fax: (617) 542-2241
or, if to the Company, prior to the Closing, or the Parent, then to:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Attn: Steven L. Lilly, Senior Vice President
Fax: (703) 467-5178


with a copy to (which copies shall not constitute notice):
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Attn: Roberta B. Aronson, General Counsel
Fax: (703) 467-5651


and

- 71 -
42185384v.30

--------------------------------------------------------------------------------





Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201
Attn:
Toby Gerber
Fax:    (214) 855-8200

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received on a Business Day in
the place of receipt prior to 5:00 p.m. in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 12.02     Amendments and Waivers.
(a)    Except as otherwise provided herein, any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by the Buyer, Buyer Parent, the Parent
and the Company, or in the case of a waiver, by the party against whom the
waiver is to be effective.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
Section 12.03     Construction; Severability. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any Person. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or otherwise modify any of the terms or provisions hereof. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under Applicable Law, but if any provision of this
Agreement is held to be prohibited by or invalid under Applicable Law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Unless otherwise indicated, references
in this Agreement to $ or dollars are to U.S. dollars. The words “hereof,”
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole (including all of the Schedules and Exhibits)
and not to any particular provision of this Agreement unless otherwise
specified. The words “party” or “parties” shall refer to parties to this
Agreement. References to Recitals, Articles, Sections, subsections, clauses,
Schedules and Exhibits are to Recitals, Articles, Sections, Schedules and
Exhibits of this Agreement unless otherwise specified. Any capitalized term used
in any Schedule or Exhibit but not otherwise defined therein shall have the
meaning given to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular, and words of one gender shall be held to include the other gender as
the context requires. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation,” whether or not they are in fact followed by those words or
words of like import. “Writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including

- 72 -
42185384v.30

--------------------------------------------------------------------------------




electronic media) in a visible form. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. Any reference to “days” means calendar days unless
Business Days are expressly specified. If any action under this Agreement is
required to be done or taken on a day that is not a Business Day, then such
action shall be required to be done or taken not on such day but on the first
succeeding Business Day thereafter. Dates and times set forth in this Agreement
for the performance of the parties’ respective obligations hereunder or for the
exercise of their rights hereunder shall be strictly construed, time being of
the essence of this Agreement.
Section 12.04     Expenses. Except as set forth in Section 8.02(e), all
Transaction Costs shall be paid by the party incurring such Transaction Costs,
whether or not the Closing occurs. Without limiting the foregoing, all costs and
expenses associated with the consents, approvals, Filings, waivers or
concessions required from any Person other than any Governmental Authority and
set forth on Schedule 3.03(c) shall be borne exclusively by the Parent. All
Transaction Costs which are incurred by the Company and the Seller Entities and
which remain unpaid as of the Closing Date will be paid at the Closing as
Closing Transaction Costs. Notwithstanding anything to the contrary set forth in
this Agreement, all fees and expenses of the Escrow Agent shall be borne 50% by
Buyer, on the one hand, and 50% by the Company prior to Closing (and included as
Closing Transaction Costs) or, following the Closing, the Parent, on the other
hand.
Section 12.05     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other party hereto. Notwithstanding the
foregoing, the Buyer may, without the prior written consent of any other party
hereto, (i) assign any or all of its rights hereunder to one or more of Buyer
Parent’s wholly-owned subsidiaries that are entities formed and existing in the
United States, (ii) designate one or more of Buyer Parent’s wholly-owned
subsidiaries that are entities formed and existing in the United States to
perform its obligations hereunder, (iii) assign any or all of its rights to any
Person that acquires all or substantially all of the business of the Buyer, and
(iv) assign any or all of its rights hereunder to one or more financing sources;
provided, that such assignment is not reasonably expected to have an adverse
effect or delay on any Communications Regulatory Authority Consent; and,
provided, further, that Buyer Parent may not assign its obligations under
Article 4 without the Parent’s prior written consent.
Section 12.06     Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and Schedules hereto shall be governed by and construed in
accordance with the laws of the United States applicable thereto and the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction.
Section 12.07     Jurisdiction; Venue. All Actions arising out of or relating to
this Agreement shall be heard and determined in any state or federal court
sitting in the State of Delaware. Each of the parties to this Agreement
irrevocably submits to the exclusive jurisdiction of the state courts

- 73 -
42185384v.30

--------------------------------------------------------------------------------




of Delaware and to the jurisdiction of the United States District Court for the
District of Delaware, for the purpose of any Action arising out of or relating
to this Agreement and each of the parties to this Agreement irrevocably agrees
that all claims in respect of such Action may be heard and determined
exclusively in any Delaware state or federal court sitting in the State of
Delaware. Each of the parties to this Agreement consents to service of process
by delivery pursuant to Section 12.01 and agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.
Section 12.08     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE RELATED AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 12.09     Specific Performance, Remedies Not Exclusive. The parties
acknowledge that the Buyer and Buyer Parent, on the one hand, and the Sellers,
on the other hand, would be irreparably damaged if the provisions of this
Agreement are not performed by the other parties hereto in accordance with their
specific terms and that any breach of this Agreement by a party could not be
adequately compensated in all cases by monetary damages alone. Accordingly, the
Buyer and Buyer Parent (in the event of such a breach by the Sellers) and the
Sellers (in the event of such a breach by the Buyer or Buyer Parent) shall be
entitled to a decree of specific performance pursuant to which the Buyer and
Buyer Parent or the Sellers, respectively, are ordered to affirmatively carry
out their obligations under this Agreement, whether before or after the Closing,
and each party hereto hereby waives any defense to the effect that a remedy at
law would be an adequate remedy for such breach. Any requirements for the
securing or posting of any bond by a party hereto with such equitable remedy are
hereby waived.
Section 12.10     Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any party hereto
to enforce its rights under this Agreement against any other party, all fees,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs, incurred by the prevailing party in such litigation, action,
arbitration or proceeding shall be reimbursed by the losing party; provided,
that if a party to such litigation, action, arbitration or proceeding prevails
in part, and loses in part, the court, arbitrator or other adjudicator presiding
over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by such party on an
equitable basis.
Section 12.11     Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. Except as
otherwise specifically set forth herein, no provision of this Agreement
(including specifically, but not limited to, Sections 7.02, 11.01, 11.02 and
11.03) is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder.
Section 12.12     Entire Agreement. This Agreement and the documents referred to
herein (including the Confidentiality Agreement) contain the complete agreement
between the parties

- 74 -
42185384v.30

--------------------------------------------------------------------------------




hereto and supersede any other prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way.



- 75 -
42185384v.30

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.
COMPANY:
CARIBBEAN ASSET HOLDINGS, LLC
By:
National Rural Utilities Cooperative Finance Corporation, its sole and managing
member

By: /s/ STEVEN L. LILLY    
Name: Steven L. Lilly    
Title: Senior Vice President    
PARENT:
NATURAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By: /s/ STEVEN L. LILLY    
Name: Steven L. Lilly    
Title: Senior Vice President    
BUYER:
ATN VI HOLDINGS, LLC
By:    
Name:    
Title:    
BUYER PARENT:
ATLANTIC TELE-NETWORK, INC.
By:    
Name:    
Title:    









Signature Page to Purchase Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.
COMPANY:
CARIBBEAN ASSET HOLDINGS, LLC
By:
National Rural Utilities Cooperative Finance Corporation, its sole and managing
member

By:     
Name:    
Title:    
PARENT:
NATURAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:     
Name:    
Title:    
BUYER:
ATN VI HOLDINGS, LLC
By: /s/ MICHAEL T. PRIOR    
Name: Michael T. Prior    
Title: Chief Executive Officer    
BUYER PARENT:
ATLANTIC TELE-NETWORK, INC.
By: /s/ MICHAEL T. PRIOR    
Name: Michael T. Prior    
Title: Chief Executive Officer    



Signature Page to Purchase Agreement



